Exhibit 10.1

*Represents language for which confidential treatment has been requested.

COLLABORATION AGREEMENT

 

BY AND AMONG

SHIRE LLC

SHIRE PHARMACEUTICALS PLC

AND

NEW RIVER PHARMACEUTICALS INC.

 

DATED AS OF JANUARY 31, 2005



--------------------------------------------------------------------------------



TABLE OF CONTENTS   PAGE         ARTICLE 1.        DEFINITIONS 1 ARTICLE 2.    
   MANAGEMENT OF COLLABORATION 13   2.1 General 13   2.2 Joint Development
Committee (JDC) 13   2.3 Joint Marketing Committee (JMC) 14   2.4 Joint Supply
Committee (JSC) 15   2.5 Joint Intellectual Property Committee (JIPC) 16   2.6
General Committee Membership and Procedures 17   2.7 Committee Decision-Making
18 ARTICLE 3.        DEVELOPMENT AND REGULATORY RESPONSIBILITIES 19   3.1
Overview 19   3.2 Development Plans 20   3.3 Development in the US Territory for
ADHD 21   3.4 Development in the ROW Territory for ADHD and Other Indications 23
  3.5 Development in the US Territory for Indications other than ADHD 25   3.6
Shared Expenses 27   3.7 Use of Third Parties 28   3.8 Right to Audit 28   3.9
Assistance 28   3.10 Compliance with Laws 28 ARTICLE 4.        COMMERCIALIZATION
OF COLLABORATION PRODUCTS 29   4.1 Principles of Commercialization 29   4.2
Sales and Distribution of Collaboration Products to Third Parties 29   4.3
Marketing Plans and Budgets for the US Territory 29   4.4 Marketing Plans for
ROW Territory 30   4.5 Regulatory Obligations During Commercialization 30   4.6
Diligence in Commercialization 31   4.7 Cost of Commercialization 31   4.8 Use
of Third Parties 31   4.9 Promotional Materials 32   4.10 Provisions Applicable
to Sales Representatives 32   4.11 Reporting 35   4.12 Compliance with Laws 35


i



--------------------------------------------------------------------------------



TABLE OF CONTENTS (CONTINUED)   PAGE         ARTICLE 5.        CO-PROMOTION OF
COLLABORATION PRODUCTS 34   5.1 Option 34   5.2 Exercise of Option 34   5.3
Co-Promotion Period 35   5.4 Amendment of Marketing Plan to Include Co-Promotion
Activities 35   5.5 Scope 35   5.6 Advertising and Promotional Materials 35  
5.7 Shipment, Storage and Allocation of Samples 36   5.8 Training 36   5.9
Provisions Applicable to All New River Sales Representatives 37 ARTICLE 6.      
 MANUFACTURE OF COLLABORATION PRODUCTS 37   6.1 Manufacture and Supply – US
Territory 37   6.2 Specifications and Terms of Supply; Multiple Sources 38   6.3
Manufacture by Shire; Commercial Supply by Shire 38   6.4 Supply Terms 39   6.5
Manufacture and Supply – ROW Territory 39 ARTICLE 7.        FINANCIAL TERMS 40  
7.1 Licensing Fee 40   7.2 Milestone Payments 40   7.3 Refunds by New River 41  
7.4 Sharing of US Product Profit 41   7.5 Royalties on Net Sales in ROW
Territory 42 ARTICLE 8.        PAYMENT TERMS 43   8.1 Payment Method 43   8.2
Payment Schedules; Reports 44   8.3 Currency Conversion 44   8.4 Legal
Restrictions 44   8.5 Taxes 44   8.6 Records Retention; Audit 45 ARTICLE 9.    
   LICENSES 46   9.1 Licenses to Shire 46   9.2 Licenses to New River 46   9.3
Sublicensing 47


ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS (CONTINUED)   PAGE           9.4 Scope of Licenses 47   9.5 No
Implied Licenses 47   9.6 Exclusivity 47   9.7 Nonassertion 47   9.8 [*] 47
ARTICLE 10.        CONFIDENTIALITY 48   10.1 Confidential Information 48   10.2
Publicity; Filing of this Agreement 49   10.3 Publication 50   10.4 Use of Names
50   10.5 Confidentiality of this Agreement 50   10.6 Disclosures Under Existing
NDA 50   10.7 Survival 51 ARTICLE 11.        OWNERSHIP OF INTELLECTUAL PROPERTY
AND PATENT            RIGHTS 51   11.1 Ownership 51   11.2 Disclosures; Disputes
Regarding Inventions 51   11.3 Patent Filings 52   11.4 Third-Party Patent
Rights 54   11.5 Enforcement and Defense of Patents 54   11.6 Notice of
Certification 57   11.7 Patent Term Extensions 57   11.8 Listing of Patents 57  
11.9 Trademarks and Copyrights 57 ARTICLE 12.        REPRESENTATIONS AND
WARRANTIES; EXCLUSIVITY 60   12.1 Representations, Warranties and Covenants 60  
12.2 Limitation on Representations or Warranties 64   12.3 Performance by
Affiliates 65   12.4 Disclaimer of Warranty 65   12.5 Limitation of Liability 65
  12.6 Essential Basis 65 ARTICLE 13.        TERM AND TERMINATION 65   13.1 Term
65


iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS (CONTINUED)       PAGE           13.2 Breaches (General) 66  
13.3 Allegations of Material Breach 66   13.4 Other Termination by Shire 68  
13.5 Other Termination By New River 68   13.6 Termination for Government Action
68 ARTICLE 14.        EFFECTS OF TERMINATION 69   14.1 Post-Termination
Activities by Shire 69   14.2 Post-Termination Activities by New River 71   14.3
Accrued Rights 73   14.4 Confidential Information 73   14.5 Survival 73   14.6
Liability Following Termination 73 ARTICLE 15.        INDEMNIFICATION; INSURANCE
73   15.1 Indemnification 73   15.2 Notice of Claim 74   15.3 Control of Defense
74   15.4 Right to Participate in Defense 75   15.5 Settlement 75   15.6
Cooperation 75   15.7 Expenses of the Indemnified Party 75   15.8 Product Claims
76   15.9 Insurance 76   15.10 Guaranty 77 ARTICLE 16.        DISPUTE RESOLUTION
77   16.1 Disputes 77   16.2 Litigation 77   16.3 Injunctive Relief 77   16.4
Governing Law 77 ARTICLE 17.        MISCELLANEOUS 78   17.1 Entire Agreement;
Amendment 78   17.2 Force Majeure 78   17.3 Notices 78   17.4 Independent
Contractors 79


iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS (CONTINUED)       PAGE           17.5 Non-Solicitation 79  
17.6 Maintenance of Records 79   17.7 United States Dollars 80   17.8 No Strict
Construction 80   17.9 Assignment 80   17.10 Counterparts 80   17.11 Further
Actions 80   17.12 Severability 80   17.13 Ambiguities 80   17.14 Headings 81  
17.15 No Waiver 81   17.16 ROW Territory Agreement 81 EXHIBIT A      
 DETERMINATION OF CERTAIN ACCOUNTING TERMS A-1 EXHIBIT B        [*] B-1 EXHIBIT
C        INITIAL DEVELOPMENT PLAN C-1 EXHIBIT D        ADDITIONAL SUPPLY TERMS
D-1 EXHIBIT E        JOINT PRESS RELEASE E-1 EXHIBIT F        TECHNICAL TRADE
SECRETS F-1 EXHIBIT G        CERTAIN PRODUCTS OF SHIRE G-1


v



--------------------------------------------------------------------------------



COLLABORATION AGREEMENT

     THIS COLLABORATION AGREEMENT (the “Agreement”) is dated as of January 31,
2005 (the “Effective Date”) by and among SHIRE LLC, a Kentucky limited liability
company having a principal place of business at 9200 Brookfield Court, Florence,
Kentucky 41042 (“Shire”), SHIRE PHARMACEUTICALS GROUP PLC, a British public
limited company having a principal place of business at Hampshire International
Business Park, Chineham, Basingstoke, England RG24 8EP, solely for purposes of
the provisions of Section 15.10 of this Agreement, and NEW RIVER PHARMACEUTICALS
INC., a Virginia corporation having a principal place of business at 1881 Grove
Avenue, Radford, Virginia 24141 (“New River”). Shire and New River are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

     WHEREAS, New River is a specialty pharmaceutical company focused on
developing novel pharmaceuticals that are safer and improved versions of
widely-prescribed pharmaceutical products, and is clinically developing a
proprietary amphetamine conjugate for the treatment of attention
deficit/hyperactivity disorder in pediatric and adult patients;

     WHEREAS, Shire is a worldwide, specialty pharmaceutical company engaged in
the development, manufacturing and marketing of pharmaceutical products; and

     WHEREAS, Shire and New River desire to establish a broad collaboration for
the further development and commercialization of Compound, with the objective of
utilizing the areas of expertise of both New River and Shire to provide products
to patients.

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties, intending to be legally bound, agree as
follows:

ARTICLE 1.
DEFINITIONS

      The following terms shall have the following meanings as used in this
Agreement:

     1.1 “Act” means the United States Federal Food, Drug and Cosmetics Act, as
amended from time to time, and the rules, regulations and guidelines promulgated
thereunder.

      1.2 “ADHD” means attention deficit/hyperactivity disorder in human beings.

     1.3 “Adolescent” means a human being that has attained the age of thirteen
(13) but is less than eighteen (18) years of age.

      1.4 “Adult” means a human being that has attained the age of eighteen
(18).

     1.5 “Affiliate” means a Person that controls, is controlled by or is under
common control with a Party. For the purposes of this definition, the word
“control” (including, with correlative meaning, the terms “controlled by” or
“under common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct the management and
policies of such Person, whether by the ownership of at least fifty percent



--------------------------------------------------------------------------------



(50%) of the voting stock of such Person (it being understood that the direct or
indirect ownership of a lesser percentage of such stock shall not necessarily
preclude the existence of control), or by contract or otherwise.

     1.6 “Allowable Expenses” means those expenses incurred after the First
Commercial Sale of a Collaboration Product which are consistent with the budget
set forth in the applicable Marketing Plan, and are specifically attributable or
reasonably allocable to such Collaboration Product in the US Territory, and
shall consist of (i) Cost of Goods Sold, (ii) Marketing Expenses, (iii)
Distribution Expenses, (iv) product liability insurance expenses, and (v)
Regulatory Expenses (as such terms may be defined in this Article 1 or in
Exhibit A). Allowable Expenses shall exclude Development Expenses, even if
incurred after the First Commercial Sale of a Collaboration Product in the US
Territory, and shall exclude any costs that are deductible from Net Sales under
the definition thereof (e.g., distributor fees).

     1.7 “Business Day” means any day other than (i) Saturday or Sunday or (ii)
any other day on which banks in New York, New York, United States or London,
England are permitted or required to be closed.

     1.8 “cGCP” means the current Good Clinical Practice standards for the
design, conduct, performance, monitoring, auditing, recording, analyses, and
reporting of clinical trials, including the requirements in 21 C.F.R. Parts 11,
50, 54, 56, 312, and 314, that provide assurance that the data and reported
results are credible and accurate, and that the rights, integrity, and
confidentiality of trial subjects are protected.

     1.9 “cGLP” means current Good Laboratory Practices (i) as promulgated under
the Act at 21 C.F.R. Part 58, as the same may be amended or re-enacted from time
to time and (ii) as required by law in countries other than the United States
where non-clinical laboratory studies are conducted.

     1.10 “cGMP” means all applicable standards relating to manufacturing
practices for fine chemicals, active pharmaceutical ingredients, intermediates,
bulk products or finished pharmaceutical products, including (i) the principles
detailed in the U.S. Current Good Manufacturing Practices, 21 C.F.R. Parts 210
and 211 and The Rules Governing Medicinal Products in the European Community,
Volume IV Good Manufacturing Practice for Medicinal Products as each may be
amended from time to time, (ii) the principles detailed in the ICH Q7A
guidelines, (iii) if Shire notifies New River that Shire intends to
Commercialize a Collaboration Product in a country, Laws promulgated by any
Governmental Authority in such country having jurisdiction over the Manufacture
of Compound or Collaboration Product, or (iv) if Shire notifies New River that
Shire intends to Commercialize a Collaboration Product in a country, guidance
documents promulgated by any Governmental Authority in such country having
jurisdiction over the Manufacture of Compound or Collaboration Product
(including but not limited to advisory opinions, compliance policy guides and
guidelines), which guidance documents are being implemented within the
pharmaceutical manufacturing industry.

      1.11 “Child” means a human being that has not attained the age of thirteen
(13).

     1.12 “Collaboration Product” means a pharmaceutical product containing or
comprising Compound in any dosage form alone, or in combination with, one or
more other pharmaceutically active ingredients, and any and all Improvements
thereto.

2



--------------------------------------------------------------------------------



     1.13 “Combination Product” means any Collaboration Product that contains
the Compound and one or more pharmaceutically active ingredients in addition to
Compound, and any and all Improvements thereto.

     1.14“Commercialization” means any and all activities directed to the
commercial Manufacturing, marketing, offering for sale and selling of a
Collaboration Product, including Pre-Marketing, advertising, educating,
planning, marketing, promoting, distributing and conducting market and product
support studies and post-marketing safety surveillance and reporting.

      1.15 “Committee” means the JDC, JMC, JSC, or JIPC, as the case may be.

      1.16 “Compound” has the meaning set forth on Exhibit F.

     1.17 “Control” means, with respect to any intellectual property right or
other intangible property, that a Party or one of its Affiliates owns or has a
license or sublicense to such item or right, and has the ability to grant
access, license or sublicense in or to such right without violating the terms of
any agreement or other arrangement with any Third Party.

     1.18 “Controlled Substances Act” means the United States Controlled
Substances Act, as amended (21 U.S.C. 801 et seq).

     1.19 “Co-Promotion” means those Detailing and promotional activities
(including without limitation performing Sales Calls) with respect to a
Co-Promote Product undertaken by New River Sales Representatives to encourage
appropriate prescribing of such Co-Promote Product in the US Territory.

     1.20 “Cost of Goods Sold” means the cost of Collaboration Product sold in
finished form by Shire or any of its Affiliates or sublicensees to a Third
Party, as calculated in the manner set forth in Exhibit A. The term “Cost of
Goods” has a separate meaning as set forth in Exhibit A.

     1.21 “Detail” or “Detailing” means, with respect to a Collaboration
Product, the communication by a Sales Representative during a Sales Call (a)
involving face-to-face contact or by means of an e-detail or detailing through
video, (b) describing in a fair and balanced manner the FDA-approved indicated
uses and other relevant characteristics of such Collaboration Product, (c) using
the Promotional Materials in an effort to increase the prescribing and/or
hospital ordering preferences of a Collaboration Product for its FDA-approved
indicated uses, and (d) made at such medical professional’s office, in a
hospital, at marketing meetings sponsored by a Party for the Collaboration
Products or other appropriate venues conducive to pharmaceutical product
informational communication where the principal objective is to place an
emphasis, either primary or secondary, on a Collaboration Product and not simply
to discuss a Collaboration Product with such medical professional. For the
avoidance of doubt, discussions at conventions or other meetings not
specifically sponsored by a Party for a Collaboration Product shall not
constitute “Details” or “Detailing”.

     1.22 “Development” means all activities relating to obtaining Regulatory
Approval of a Collaboration Product, including all test method development,
stability testing, toxicology, formulation, process development, cGMP audits
(but only those performed prior to Regulatory Approval and excluding any audits
for commercial Manufacture), cGLP audits, cGCP audits, validation, quality
assurance/quality control development, preclinical and

3



--------------------------------------------------------------------------------



clinical testing and studies, regulatory affairs and outside counsel regulatory
legal services relating to any of the foregoing, and any activities relating to
the Manufacture of Collaboration Products other than commercial quantities
thereof. For the avoidance of doubt, the conduct of Phase III-B Clinical Studies
will be considered Development.

     1.23 “Development Expenses” means the expenses incurred by a Party that are
consistent with a Development Plan and are specifically attributable or
reasonably allocable to the Development of a Collaboration Product. Development
Expenses shall include, but are not limited to, the following costs incurred for
the Development of a Collaboration Product: the cost of studies on the
toxicological, pharmacokinetic, metabolic or clinical aspects of a Collaboration
Product directed to obtaining Regulatory Approval of a Collaboration Product,
the cost of Phase III-B Clinical Trials, and costs (and related fees) for
preparing, submitting, reviewing or developing data or information for the
purpose of submission to a Governmental Authority to obtain Regulatory Approval
of a Collaboration Product, and manufacturing process development and scale-up
for Collaboration Products in bulk and finished form. Development Expenses shall
exclude any [*] incurred by a Party in connection with the Development of a
Collaboration Product.

      1.24 “Development Plan” shall have the meaning set forth in Section 3.2.1.

     1.25 “Diligent Efforts” means the carrying out of obligations or tasks
consistent with the reasonable best practices of the pharmaceutical industry for
the development or commercialization of a pharmaceutical product having similar
market potential, profit potential or strategic value as the applicable
Collaboration Product, based on conditions then prevailing. Diligent Efforts
requires that the Party, at a minimum: (a) determine the general industry
practices with respect to the applicable activities; (b) reasonably promptly
assign responsibility for such obligations to specific employee(s) who are held
accountable for progress and monitor such progress on an on-going basis; (c) set
and consistently seek to achieve specific and meaningful objectives for carrying
out such obligations; and (d) make and implement decisions and allocate
resources designed to advance progress with respect to such objectives.

     1.26 “Drug Approval Application” means an application for Regulatory
Approval required before commercial sale or use of a Collaboration Product as a
drug in a regulatory jurisdiction, including a new drug application (“NDA”) or
supplemental new drug application (“SNDA”) or any amendments thereto submitted
to the FDA.

     1.27 “FDA” means the United States Food and Drug Administration or any
successor federal agency thereto.

      1.28 “Field” means all human and veterinary pharmaceutical uses.

     1.29 “Financial Statement” means a financial statement in a form as may be
reasonably agreed upon by the Parties from time to time in accordance with the
terms of this Agreement.

     1.30 “First Commercial Sale” means, with respect to a Collaboration Product
and on a country-by-country basis, the first commercial sale after receipt of
Regulatory Approval of such Collaboration Product in such country. Sales for
clinical studies, compassionate use,named patient programs, sales under a
treatment IND, test marketing, any nonregistrational studies, or any similar
instance where the Collaboration Product is supplied

4



--------------------------------------------------------------------------------



with or without charge shall not constitute a First Commercial Sale. For
clarity, it is understood and agreed that the First Commercial Sale of a
Collaboration Product for ADHD in the US Territory shall not occur until the
receipt of Regulatory Approval, including the receipt by New River of written
notification from the FDA of approval of the Drug Approval Application [*] for
such Collaboration Product, and New River has provided such written notification
to Shire.

     1.31 “Generic Product” means, with respect to a Collaboration Product and
on a country-by-country basis, a product that includes an active ingredient that
is the same as the Compound, including without limitation, any product which is
submitted for Regulatory Approval through an abbreviated NDA (“ANDA”), an
application under Section 505(b)(2) of the Act or foreign equivalent of the
foregoing that references any NDA or SNDA or any foreign equivalent thereof for
the Collaboration Product.

     1.32 “Governmental Authority” means any court, tribunal, arbitrator,
agency, legislative body, commission, official or other instrumentality of (i)
any government of any country, (ii) a federal, state, province, county, city or
other political subdivision thereof or (iii) any supranational body, including
without limitation the European Agency for the Evaluation of Medicinal Products.

     1.33 “Improvement” means any enhancement or modification of (i) a
Collaboration Product, (ii) the Compound’s or Collaboration Product’s use,
dosage form, indication, line extension, presentation or formulation or (iii)
the process or method for the Manufacture of the Compound or Collaboration
Product, in each case whether or not patentable, that is developed by or for,
invented or acquired by, or comes under the Control of, New River or Shire
during the Term.

     1.34 “IND” means an Investigational New Drug Application filed with FDA or
a similar application filed with an applicable Regulatory Authority outside of
the United States such as a clinical trial application (CTA) or a clinical trial
exemption (CTX).

     1.35 “Invention” means any discovery (whether patentable or not) conceived
during the Term and potentially useful for the Manufacture, use, Development or
Commercialization of the Compound or a Collaboration Product.

     1.36 “Joint Invention” means an Invention that is conceived jointly by an
employee of, or person under an obligation of assignment to, each of New River
and Shire.

     1.37 “Know-How” means any non-public information, results and data of any
type whatsoever, in any tangible or intangible form whatsoever, including
without limitation, databases, ideas, discoveries, inventions, trade secrets,
practices, methods, tests, assays, techniques, specifications, processes,
formulations, formulae, knowledge, know-how, skill, experience, materials,
including pharmaceutical, chemical and biological materials, products and
compositions, scientific, technical or test data (including pharmacological,
biological, chemical, biochemical, toxicological and clinical test data),
analytical and quality control data, stability data, studies and procedures,
drawings, plans, designs, diagrams, sketches, technology, documentation, and
patent-related and other legal information or descriptions.

     1.38 “Law” or “Laws” means all laws, statutes, rules, codes, regulations,
orders, judgments and/or ordinances of any Governmental Authority.

5



--------------------------------------------------------------------------------



     1.39 “Licensed Know-How” means all Know-How that is Controlled by New River
as of the Effective Date or at any time during the Term and that is potentially
useful for the Development, Manufacture, use and/or Commercialization of the
Compound, a Collaboration Product and/or a New River Invention; provided,
however, that Know-How Controlled by New River disclosing New River’s
proprietary Carrierwave™ technology shall not be included in Licensed Know-How
except to the extent necessary for Shire to exercise its rights and perform its
obligations under this Agreement. Notwithstanding anything herein to the
contrary, Licensed Know-How shall exclude Licensed Patents.

     1.40 “Licensed Patent” means a Patent that (i) claims the Manufacture, use,
Development, Commercialization and/or export of the Compound, a Collaboration
Product and/or a New River Invention, and (ii) is Controlled by New River as of
the Effective Date or at any time during the Term. For the avoidance of doubt,
all New River Collaboration Patents shall be considered Licensed Patents.

     1.41 “Losses” means any and all amounts paid or payable to Third Parties
with respect to a Third Party Claim, including without limitation, damages
(including all incidental and consequential damages), deficiencies, defaults,
awards, settlement amounts, assessments, fines, dues, penalties, costs,
liabilities, obligations, taxes, liens, losses, lost profits, fees and expenses
(including, without limitation, court costs, interest and reasonable fees of
attorneys, accountants and other experts).

     1.42 “Major EU Market” means each of France, Germany, the United Kingdom,
Italy and Spain.

     1.43 “Manufacture” means all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including but not limited to
manufacturing Compound or supplies for Development, manufacturing Collaboration
Product for commercial sale, packaging, in-process and finished product testing,
release of product or any component or ingredient thereof, quality assurance
activities related to manufacturing and release of product, ongoing stability
tests and regulatory activities related to any of the foregoing.

     1.44 “Marketing Plan” means a written marketing plan and budget for a
Collaboration Product during an applicable time period that contains at least
the following for the relevant time period: (i) a rolling, good faith forecast
of [*] for at least four (4) full, consecutive calendar quarters; (ii) general
strategies and programs for promoting, Detailing and marketing such
Collaboration Product; and (iii) the definitions of the relative roles, levels,
types of efforts and spending for such period.

     1.45 “Net Sales“ means, with respect to a Collaboration Product, the amount
invoiced by Shire, its Affiliates or sublicensees for sales of such
Collaboration Product to a Third Party (“Invoiced Amount”) less: (i)
transportation charges, freight and insurance (but only insurance related to
protecting the particular shipment against physical loss or damage); (ii) taxes
(other than taxes based on income), tariffs, customs duty, excise or other duty
and any other governmental charges, all to the extent imposed upon the sale,
transportation or delivery of such Collaboration Product and paid by the seller;
(iii) Third Party distributor fees; (iv) trade discounts, quantity discounts,
cash discounts, rebates, reimbursements, cooperative advertising allowances,
credits or chargebacks actually granted, allowed or incurred in the ordinary
course of business in connection with the sale of such Collaboration

6



--------------------------------------------------------------------------------



Product, including any credits, volume rebates, charge-back and prime vendor
rebates, fees, fees for services, reimbursements or similar payments granted or
given to wholesalers and other distributors, buying groups, health care
insurance carriers, pharmacy benefit management companies, health maintenance
organizations or other institutions or health care organizations; (v)
adjustments, allowances or credits (calculated on a per unit basis) to
customers, not in excess of the selling price per unit of such Collaboration
Product, including without limitation on account of price adjustments,
governmental requirements, billing errors, rejection, damage, recalls or return
of such Collaboration Product; (vi) payments or rebates paid in connection with
sales of Collaboration Products to any governmental or regulatory authority in
respect of any state or federal Medicare, Medicaid or similar programs; (vii)
royalties or technology access fees paid to a Third Party in respect of the sale
of such Collaboration Product; (viii) write-offs for bad debts incurred (net of
any bad debts later recovered), and (ix) any item substantially similar in
character/substance to the foregoing. Net Sales shall be accounted for in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied in the jurisdiction in which the sales occur, it being understood that
bad debt write-off should be deducted from Net Sales notwithstanding that such
treatment may be inconsistent with GAAP, and it being further understood that
Shire shall make bad debt write-off decisions consistent with its usual business
practices.

     For the purposes of determining Net Sales in the ROW Territory with respect
to a Collaboration Product that (x) is sold as a Combination Product and (y) is
also sold in the US Territory, the Net Sales in the ROW Territory of any such
Combination Product shall be determined by deducting from the Invoiced Amount
the fully loaded acquisition cost per unit of the other active ingredient(s)
included in such Combination Product.

     For the purposes of determining Net Sales in the ROW Territory with respect
to a Collaboration Product that (x) is sold as a Combination Product and (y) is
not also sold in the US Territory, the Net Sales in the ROW Territory of any
such Combination Product shall be determined in any accounting period by
multiplying the Net Sales in the ROW Territory of the Combination Product by the
fraction A/(A+B), where A is the average Invoiced Amount per unit of the
Collaboration Product when sold as a stand-alone Collaboration Product in
finished form in the applicable country in the ROW Territory and B is the
average invoice price of the other product(s) sold as stand-alone product(s) in
finished form in the applicable country in the ROW Territory. In the event that
such average Invoiced Amount or average invoice price, as applicable, cannot be
determined for the Collaboration Product or the other product(s), Net Sales in
the applicable country in the ROW Territory for purposes of determining
royalties shall be mutually agreed by the Parties based on the relative value
contributed by each component.

     In addition, Net Sales in the ROW Territory shall be determined without
regard to the deduction for royalties or technology access fees provided for in
clause (vii) above to the extent that (1) such royalties or technology access
fees constitute Third Party Royalties and (2) the royalties payable by Shire to
New River in respect of such Net Sales in the ROW Territory have been reduced by
such Third Party Royalties in accordance with Section 11.5.1(a) .

     Notwithstanding the foregoing, in the ROW Territory, the disposition of a
Collaboration Product or the use of the Collaboration Product without charge in
excess of costs, including by means of clinical studies, compassionate use,
named patient programs, sales under a treatment IND, test marketing, any
nonregistrational studies, patient assistance

7



--------------------------------------------------------------------------------



program, or any similar instance where the Collaboration Product is supplied
without charge in excess of costs shall not result in any Net Sales.
Additionally, amounts received by Shire or its Affiliates or sublicensees for
the sale of Collaboration Products among Shire and its Affiliates and
sublicensees for resale shall not be included in the computation of Net Sales
hereunder.

     1.46 “New River Invention” means an Invention that is conceived, solely or
jointly with a Third Party, by an employee of New River or a person under an
obligation of assignment to New River.

     1.47 “Patent” means (i) valid and enforceable patents, re-examinations,
reissues, renewals, extensions, supplementary protection certificates and term
restorations, any confirmation patent or registration patent or patent of
addition based on any such patent, (ii) pending applications for patents,
including without limitation continuations, continuations-in-part, divisional,
provisional and substitute applications, and inventors’ certificates, (iii) all
foreign counterparts of any of the foregoing, and (iv) all priority applications
of any of the foregoing.

     1.48 “Patent Expenses” means the fees and expenses of outside counsel and
payments to Third Parties incurred after the Effective Date in connection with
the preparation, filing, prosecution and maintenance of the Licensed Patents,
the Joint Collaboration Patents, and the Shire Patents covering Compound and
Collaboration Products, including the costs of patent interference and
opposition proceedings, net of any reimbursement of such expenses by Third
Parties.

     1.49 “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government, or any agency or political subdivisions thereof.

     1.50 “Phase III-B Clinical Trials” means product support clinical trials of
a Collaboration Product (i.e., a clinical trial which is not required for
receipt of initial Regulatory Approval but which may be useful in providing
additional drug profile data or in seeking a label expansion) commenced before
receipt of Regulatory Approval for the indication for which such trial is being
conducted. For the avoidance of doubt, Phase III-B Clinical Trials shall be
considered part of Development.

     1.51 “Phase IV and Related Expenses” means certain research and development
costs incurred by a Party in relation to a Collaboration Product after the First
Commercial Sale and shall exclude administrative expenses and costs that are
included within Costs of Goods Sold or Development Expenses. Such post-launch
research and development costs shall include the costs of: (i) Phase IV Clinical
Trials, (ii) ongoing product support, (iii) ongoing medical affairs, and (iv)
fees and expenses of outside counsel in respect of regulatory affairs unrelated
to obtaining Regulatory Approvals.

     1.52 “Phase IV Clinical Trials” means product support clinical trials of a
Collaboration Product commenced after receipt of Regulatory Approval in the
indication for which such trial is being conducted.

     1.53 “Pre-Marketing” means all sales and marketing activities undertaken
prior to and in preparation for the launch of a Collaboration Product in a
particular territory. Pre-Marketing shall include advertising, education,
product-related public relations, health care

8



--------------------------------------------------------------------------------



economic studies, governmental affairs activities for reimbursement and
formulary acceptance, sales force training, trademark selection, filing,
prosecution and enforcement, and other activities included within the Marketing
Plan prior to the First Commercial Sale of a Collaboration Product in such
territory.

     1.54 “Pre-Marketing Expenses” means, with respect to a Collaboration
Product, any Marketing Expenses incurred by a Party prior to the First
Commercial Sale of such Collaboration Product.

     1.55 “[*]” means a [*] during which (i) the applicable [*] is [*] either
[*] or [*], (ii) [*] of such [*] are [*] in the [*] on such [*], and (iii) such
[*] is given the [*] of the [*] during the [*]. For clarity, no more than [*]
during a [*] shall be [*].

     1.56 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
Collaboration Product labels and package inserts) for marketing, advertising and
promotion of the Collaboration Products, including, without limitation,
copyrights in any such materials and all designs, industrial designs, design
patents, design registrations, and design patent applications developed in
connection with such materials, for use by (a) a Sales Representative or (b)
advertisements, web sites or direct mail pieces, in accordance with the terms of
the applicable Marketing Plan. For clarity, it is understood and agreed that
Promotional Materials shall not include corporate communications and general
marketing or advertising by a Party or its Affiliate; provided however, that to
the extent that such corporate communications or general marketing or
advertising include or reference a Collaboration Product or related disease
state and do not make any actual or implied claims, then such corporate
communications or general marketing or advertising shall be governed by the
provisions of Section 10.2.

     1.57 “Regulatory Approval” means all approvals [*], product and/or
establishment licenses, registrations or authorizations of any regional,
federal, state or local regulatory agency, department, bureau or other
governmental entity, necessary for the manufacture, use, storage, import,
export, transport, offer for sale, or sale of a pharmaceutical product in a
regulatory jurisdiction.

      1.58 “ROW Territory” means the world, excluding the US Territory.

     1.59 “Sales Call” means a personal visit by a Sales Representative to one
or several medical professional(s) having prescribing authority in the part of
the Field for the indications in which such Collaboration Product is approved,
as well as to other individuals or entities that have significant impact or
influence on prescribing decisions in the part of the Field in which such
Collaboration Product is approved during which such Sales Representative Details
a Collaboration Product.

     1.60 “Sales Representative” means a pharmaceutical sales representative
engaged or employed by either Party to conduct Detailing and other promotional
efforts with respect to the Collaboration Products and who has been trained by
Shire in accordance with the terms of this Agreement.

     1.61 “Samples” means Collaboration Product packaged and distributed as a
complementary trial for use with patients in the United States and in accordance
with the Prescription Drug Marketing Act of 1987, as amended (the “PDM Act”) and
free goods provided for this purpose through coupons or other mechanisms.

9



--------------------------------------------------------------------------------



     1.62 “Schedule Classification” means, with respect to a Collaboration
Product, the [*] by [*] under the [*] of a particular [*] for such Collaboration
Product, as communicated in writing either by (i) the [*] in the form of the [*]
of a [*] any [*] as to [*], if the [*] is [*], or (ii) the [*] by publication of
a [*] for the Collaboration Product in the [*].

     1.63 “Shire Background Know-How” means all Know-How Controlled by Shire,
other than Shire Collaboration Know-How, that is potentially useful for the
Development, Manufacture, use and/or Commercialization of the Compound, a
Collaboration Product and/or Shire Invention, to the extent such Know-How is
included in a Development Plan or Marketing Plan that has been agreed to and
approved by Shire. Notwithstanding anything herein to the contrary, Shire
Background Know-How shall exclude Shire Background Patents.

     1.64 “Shire Background Patent” means a Patent Controlled by Shire, other
than a Shire Collaboration Patent, that is potentially useful for the
Development, Manufacture, use and/or Commercialization of the Compound, a
Collaboration Product and/or Shire Invention, to the extent such Patent is
included in a Development Plan that has been agreed to and approved by Shire.

     1.65 “Shire Collaboration Know-How” means all Know-How that is developed by
Shire during the Term pursuant to this Agreement and that is potentially useful
for the Development, Manufacture, use and/or Commercialization of the Compound,
a Collaboration Product and/or Shire Invention. Notwithstanding anything herein
to the contrary, Shire Collaboration Know-How shall exclude Shire Collaboration
Patents.

     1.66 “Shire Invention” means an Invention that is conceived, solely or
jointly with a Third Party, by an employee of Shire or a person under an
obligation of assignment to Shire.

     1.67 “Shire Know-How” means the Shire Background Know-How and the Shire
Collaboration Know-How. Notwithstanding anything herein to the contrary, Shire
KnowHow shall exclude Shire Patents.

     1.68 “Shire Patents” means the Shire Background Patents and the Shire
Collaboration Patents.

      1.69 “[*]” means [*]

     1.70 “Third Party” means any entity other than New River or Shire or their
respective Affiliates.

     1.71 “US Product Profit” means the profits or losses resulting from the
Commercialization of Collaboration Products in the US Territory and shall be
equal to Net Sales of Collaboration Products in the US Territory less Allowable
Expenses less Phase IV and Related Expenses.

     1.72 “US Territory” means the United States of America, its territories and
possessions.

     1.73 “Valid Claim” means: (a) a claim of an issued Patent that has not (i)
expired or been canceled, (ii) been declared invalid or unenforceable by a
decision of a court or other

10



--------------------------------------------------------------------------------



appropriate body of competent jurisdiction, from which no appeal is or can be
taken, (iii) been admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (iv) been abandoned, disclaimed or dedicated to the
public; and (b) a claim included in a pending patent application that is being
actively prosecuted in accordance with this Agreement and that has not been (i)
canceled, (ii) withdrawn from consideration, (iii) finally determined to be
unallowable by the applicable governmental authority (from which no appeal is or
can be taken), or (iv) abandoned or disclaimed. Notwithstanding the foregoing
clause (b), in the event that a pending claim in a pending patent application is
rejected and does not issue in an issued Patent within [*] after the earliest
date from which such claim was originally presented, such a pending claim will
not be a Valid Claim, unless and until such pending claim subsequently issues in
an issued Patent, at which time such claim may again be a Valid Claim as of the
date of issuance of such Patent, if such claim also meets the requirements of
this Section 1.73

Interpretation. Unless the context of this Agreement otherwise requires, (a)
words of one gender include the other gender; (b) words using the singular or
plural number also include the plural or singular number, respectively; (c) the
terms “hereof,” “herein,” “hereby,” and other similar words refer to this entire
Agreement; and (d) the terms “Article” and “Section” refer to the specified
Article and Section of this Agreement. Whenever this Agreement refers to a
number of days, unless otherwise specified, such number shall refer to calendar
days.

Additional Definitions. Each of the following definitions is set forth in the
Section of this Agreement indicated below:

Definition Section Agreement Preamble Benefit Plans Section 4.10.7 Breaching
Party Section 13.2.1 Confidential Information Section 10.1.1 Contractors Section
12.1.3(d)(i) Co-Promote Product Section 5.5 Co-Promotion Option Section 5.1
Co-Promotion Period Section 5.3 DDMAC Section 3.3.3(c) Developing Party Section
3.5.5 Development Plan Section 3.2.1 Disclosing Party Section 3.2.1 Dollars
Section 17.7 Effective Date Preamble Existing NDA Section 10.6 GAAP Section 1.45
Hatch-Waxman Certification Section 11.6 Indemnification Claim Notice Section
15.2 Indemnified Party Section 15.2 Indemnifying Party Section 15.2 Indemnitee
Section 15.2 Indemnitees Section 15.2 JDC Section 2.2.1 JIPC Section 2.5.1 JMC
Section 2.3.1


11



--------------------------------------------------------------------------------





Definition Section Joint Collaboration Patents Section 11.1.1 Joint Press
Release Section 10.2 JSC Section 2.4.1 Material Breach Section 13.3.1 New River
Preamble New River Collaboration Patents Section 11.3.1 New River Marks Section
11.9.3 New River Report Section 7.4.3(a) Notice of Termination For Material
Breach Section 13.3.3 Notifying Party Section 13.2.1 Parties Preamble Party
Preamble [*] Section 9.8 PDM Act Section 1.61 [*] Section 3.3.2 [*] Opt-In Right
Section 3.5.3 Prior Consultants Section 10.6 Product Claim Section 15.8.2
Purchase Interest Section 13.3 Purchase Notice Section 13.3 Purchase Price
Section 13.3 Receiving Party Section 10.1 Recovery Section 11.5.2(c)(iv)
Representatives Section 16.1 Required Studies Section 3.3.2 ROW Agreement
Section 17.16 Shared Expenses Section 3.6.1 Shire Preamble Shire Collaboration
Patents Section 11.3.2 Shire Marks Section 11.9.3 Shire Report Section 7.4.3(b)
Term Section 13.1 Third Party Claim Section 15.1.1 Third Party Manufacturers
Section 2.4.2(a) Third Party Royalty Section 11.5.1(a) Unilateral Product
Section 3.5.5 US Territory Product Claim Section 15.8.2 Withholding Taxes
Section 8.5.1 Working Group Section 2.6.4 $ Section 17.7


ARTICLE 2.
MANAGEMENT OF COLLABORATION

     2.1 General. The general purpose of the collaboration described in this
Agreement will be to Develop and Commercialize Collaboration Products. The
Parties desire to establish four (4) specialized committees to oversee the
Parties’ collaboration under this Agreement and to facilitate communications
between the Parties with respect to the Development, Commercialization,
Manufacturing and intellectual property strategy of

12



--------------------------------------------------------------------------------



Collaboration Products hereunder. Each of such committees shall have the
responsibilities and authority allocated to it in this Article 2. Each of the
committees shall have the obligation to exercise its authority consistent with
the respective purpose for such committee as stated herein and any such
decisions shall be made in good faith.

      2.2 Joint Development Committee (JDC).

           2.2.1 Formation and Purpose. Promptly following the Effective Date,
the Parties shall create a joint development committee (the “JDC”) to oversee
the Development of Collaboration Products hereunder. The purposes of the JDC
shall be (a) to determine the Development strategy for the Collaboration
Products in the US Territory and Major EU Markets, (b) to facilitate the
management and implementation of the Parties’ Development activities hereunder,
and (c) to approve plans and budgets for the Development by New River of
Collaboration Products for ADHD in the US Territory. The JDC shall have the
membership and shall operate by the procedures set forth in Section 2.6.

           2.2.2 Specific Responsibilities of the JDC. In addition to its
overall responsibilities described in Section 2.2.1, subject to Section 2.7.1,
the JDC shall, in particular:

                 (a) select Collaboration Products for research and Development
under this Agreement in the US Territory and Major EU Markets;

                 (b) prepare, approve and amend each Development Plan (including
regulatory submission strategies and plans) for Collaboration Products in the US
Territory and the Major EU Markets;

                 (c) monitor the progress of the activities undertaken by the
Parties pursuant to each Development Plan;

                 (d) review and approve proposals from the Parties to Develop
Improvements and/or Combination Products;

                 (e) coordinate and oversee the Parties’ Regulatory Approval
submission plans in the US Territory;

                 (f) design and approve all clinical trials of Collaboration
Products proposed to be conducted anywhere in the world for consistency and
efficiency, including without limitation by creating the protocols, defining the
end points, and selecting the primary investigators for such trials;

                 (g) have primary responsibility for establishing the objectives
for all Phase IV Clinical Trials of Collaboration Products proposed to be
conducted for the US Territory, including without limitation by creating the
protocols, defining the end points, and selecting the primary investigators for
such trials;

                 (h) manage the flow of information with respect to Development
being conducted for each Collaboration Product;

13



--------------------------------------------------------------------------------



                 (i) review and approve the statistical analysis plans and
protocols for all Collaboration Product clinical studies conducted worldwide,
and any investigator’s brochure(s) and revisions thereto;

                 (j) work together with the JMC and JSC during the development
of Collaboration Products to assure a smooth transition from Development of such
Collaboration Product to Commercialization of such Collaboration Product;

                 (k) review and approve compliance plans whereby the Parties
prepare for or participate in a Governmental Authority inspection of the
preclinical or clinical data or preclinical sites/clinical sites or
laboratories; and

                 (l) review and approve pharmacovigilance plans.

      2.3 Joint Marketing Committee (JMC).

           2.3.1 Formation and Purpose. Promptly after the Effective Date, the
Parties shall create a joint marketing committee (the “JMC”), which shall
oversee the Commercialization of Collaboration Products in the US Territory,
including the marketing, sales and distribution of Collaboration Products in
such territory. The JMC shall have the membership and shall operate by the
procedures set forth in Section 2.6.

           2.3.2 Specific Responsibilities of the JMC. In addition to its
overall responsibilities described in Section 2.3.1, subject to Section 2.7.2,
the JMC shall, in particular:

                 (a) prepare, approve and amend the Marketing Plan for
Collaboration Products in the US Territory;

                 (b) monitor the progress of the activities undertaken by the
Parties pursuant to the Marketing Plan for the US Territory;

                 (c) manage the flow of information with respect to
Commercialization activities in the US Territory for each Collaboration Product;

                 (d) coordinate and oversee the Parties’ plans for labeling and
selecting trademarks for Collaboration Products in the US Territory;

                 (e) approve packaging designs, and plan and oversee
non-independent educational and professional symposia, and speaker and
peer-to-peer activity programs, for the Collaboration Products in the US
Territory;

                 (f) discuss and suggest a range of suggested prices at which
Collaboration Products will be sold to unaffiliated Third Parties in the US
Territory and any discount strategies for Collaboration Products in the US
Territory; provided that nothing contained herein, except as set forth in
Section 4.2.2, shall limit or in any way restrict Shire from having the final
decision on setting the price at which a Collaboration Product is sold; and

                 (g) recommend whether to seek new indications, formulations or
uses for Collaboration Products in the US Territory, such as for Collaboration
Product life

14



--------------------------------------------------------------------------------



cycle management, including the Development and Commercialization of an
authorized generic of any Collaboration Product, for approval by the JDC.

      2.4 Joint Supply Committee (JSC).

           2.4.1 Formation and Purpose. Promptly after the Effective Date, the
Parties shall create a joint supply committee (the “JSC”) to facilitate the
management and implementation of the Parties’ activities with regard to the
Manufacture and supply of Collaboration Products worldwide. The JSC shall have
the membership and shall operate by the procedures set forth in Section 2.6.

           2.4.2 Specific Responsibilities of the JSC. In addition to its
overall responsibilities described in Section 2.4.1, and subject to the
provisions of Section 2.7.3 and Article 6, the JSC shall, in particular:

                 (a) select which Party and/or Third Party(ies) to engage for
the Manufacture and supply of Collaboration Products and components thereof
(“Third Party Manufacturers”), oversee auditing of Third Party Manufacturers,
and approve contracts governing such Manufacture and supply;

                 (b) delineate requirements and responsibilities for development
and licensure of manufacturing processes and facilities for Collaboration
Products and for worldwide supply of Collaboration Products;

                 (c) jointly develop a Manufacturing strategy for the US
Territory and the ROW Territory to enable development and licensure of
manufacturing processes and facilities for Collaboration Products that includes
all aspects of Manufacture and release, including but not limited to
formulations, intermediate, dosage form, devices, product characterization
studies, test methods and process validation studies, stability studies and
Manufacturing plans and forecasts and the implementation of Manufacturing
Improvements;

                 (d) determine Manufacturing plans and budgets, including
timelines and inventory strategies, and allocate responsibilities for and
oversee the implementation of such plans in accordance with this Agreement;

                 (e) oversee and approve process development plans prior to the
Manufacture of registration batches of Collaboration Products;

                 (f) oversee and approve plans to support Manufacture of
commercial supply of Compound and Collaboration Products;

                 (g) review quality assurance efforts, including but not limited
to those efforts with respect to the establishment of specifications and quality
standards for Collaboration Products;

                 (h) review and coordinate the drafting and contents of the
Chemistry, Manufacturing and Controls section of a Drug Approval Application for
Collaboration Products;

                 (i) review and approve technology transfer plans for any
changes in Manufacturing sites, testing sites, and responsibilities in the
supply chain for Collaboration

15



--------------------------------------------------------------------------------



Products, it being understood that decisions regarding the selection of which of
a Party’s own Manufacturing and testing sites shall be used to manufacture any
component of a Collaboration Product, if a Party Manufactures any component of a
Collaboration Product pursuant to this Agreement or any related supply
agreement, shall remain in the sole control of such Party;

                 (j) prepare for regulatory inspections and ensure adherence to
compliance standards with respect to Collaboration Products;

                 (k) ensure that future logistical strategies and capacity
planning are consistent with the forecasts provided in the Marketing Plan for
the US Territory, and the corresponding plans for the ROW Territory, as well as
inventory levels for Collaboration Products;

                 (l) review quality-related issues concerning the Collaboration
Products or any component thereof; and

                 (m) review and approve compliance plans whereby the Parties
prepare for or participate in a Governmental Authority inspection of the
Manufacturing or testing site of the Compound.

      2.5 Joint Intellectual Property Committee (JIPC).

           2.5.1 Formation and Purpose. Promptly after the Effective Date, the
Parties shall create a joint intellectual property committee (the “JIPC”) to
facilitate the exchange of information between the Parties to the extent
required by this Agreement regarding the prosecution, maintenance and
enforcement of the Licensed Patents, Licensed Know-How, Shire Collaboration
Patents, Shire Collaboration Know-How, and Joint Inventions. The JIPC shall have
the membership and shall operate by the procedures set forth in Section 2.6.

           2.5.2 Specific Responsibilities of the JIPC. In addition to its
overall responsibilities described in Section 2.5.1, subject to Section 2.7.4
and Article 11, the JIPC shall, in particular:

                 (a) Exchange information between the Parties regarding the
Parties’ activities under this Agreement relating to the filing, prosecution,
maintenance and enforcement of the Licensed Patents, Licensed Know-How, Shire
Collaboration Patents and Shire Collaboration Know-How; and

                 (b) Consult regarding the filing, prosecution, maintenance and
enforcement of Joint Collaboration Patents and Joint Inventions.

      2.6 General Committee Membership and Procedures.

           2.6.1 Membership. For the JDC, JMC, JSC and JIPC, each Party shall
designate an equal number of representatives who are employees of such Party or
an Affiliate of such Party (not to exceed three (3) for each Party) with
appropriate expertise to serve as members of such Committee; provided that a
Party may designate outside legal counsel as a representative to the JIPC. Each
representative may serve on more than one Committee as appropriate in view of
the individual’s expertise. Each Party may replace its Committee

16



--------------------------------------------------------------------------------



representatives at any time upon written notice to the other Party. Each
Committee shall have co-chairpersons. New River and Shire shall each select from
their representatives a co-chairperson for each of the Committees. The
co-chairpersons of each Committee shall be responsible for calling meetings,
preparing and circulating an agenda in advance of each meeting of such
Committee, and preparing and issuing minutes of each meeting within thirty (30)
days thereafter; provided, that a Committee co-chairperson shall call a meeting
of the applicable Committee promptly upon the written request of the other
co-chairperson to convene such a meeting. Such minutes will not be finalized
until both chairpersons review and confirm the accuracy of such minutes in
writing.

           2.6.2 Meetings. Each Committee shall hold meetings at such times as
it elects to do so, but in no event shall such meetings be held less frequently
than once every four (4) months. Meetings of any Committee may be held in person
or by means of telecommunication (telephone, video, or web conferences);
provided, that at least one meeting per year will be held in person. The Parties
will alternate in designating the location for in-person meetings, with New
River selecting the first meeting location. Other employees of each Party or any
of its Affiliates involved in the Development, Manufacture or Commercialization
of Collaboration Products may attend meetings of such Committee as nonvoting
participants, and, with the consent of each Party, consultants, representatives,
or advisors involved in the Development, Manufacture or Commercialization of
Collaboration Products may attend meetings of such Committee as nonvoting
observers; provided, that such Third Party representatives are under obligations
of confidentiality and non-use applicable to the Confidential Information of
each Party and that are at least as stringent as those set forth in Article 10.
Each Party shall be responsible for all of its own expenses of participating in
any Committee (including without limitation in any Working Group).

           2.6.3 Meeting Agendas. Each Party will disclose to the other proposed
agenda items along with appropriate information at least seven (7) Business Days
in advance of each meeting of the applicable Committee; provided, that under
exigent circumstances requiring Committee input, a Party may provide its agenda
items to the other Party within a lesser period of time in advance of the
meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as such other Party consents to such later addition of such
agenda items or the absence of a specific agenda for such Committee meeting.

           2.6.4 Working Groups. From time to time, each Committee may establish
and delegate duties to other committees, sub-committees or directed teams (each,
a “Working Group”) on an “as-needed” basis to oversee particular projects or
activities. Each such Working Group shall be constituted and shall operate as
the JDC, JMC, JSC or JIPC, as the case may be, determines; provided, that each
Working Group shall have equal representation from each Party. Working Groups
may be established on an ad hoc basis for purposes of a specific project for the
life of a Collaboration Product, or on such other basis as the applicable
Committee may determine. Each Working Group and its activities shall be subject
to the oversight, review and approval of, and shall report to, the Committee
that established such Working Group. In no event shall the authority of the
Working Group exceed that specified for the relevant Committee in this Article
2.

           2.6.5 Limitations of Committee Powers. Each Committee shall have only
such powers as are specifically delegated to it hereunder and shall not be a
substitute for the rights of the Parties. Without limiting the generality of the
foregoing, no Committee shall

17



--------------------------------------------------------------------------------



have any power to amend this Agreement. Any amendment to the terms and
conditions of this Agreement shall be implemented pursuant to Section 17.1
below.

     2.7 Committee Decision-Making. Subject to the terms of this Section 2.7,
each Committee will take action by unanimous vote with each Party having a
single vote, irrespective of the number of representatives actually in
attendance at a meeting, or by a written resolution signed by the designated
representatives of each of the Parties. If a Committee is unable to reach
unanimous consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Chief Executive Officer of the other Party. The Chief
Executive Officers (or their respective designees, provided that each such
designee is not a member of the applicable Committee and occupies a position
senior to the positions occupied by the applicable Party’s members of such
Committee) of each of the Parties will meet at least once in person or by means
of telecommunication (telephone, video, or web conferences) to discuss the
dispute and use their good faith efforts to resolve the dispute within thirty
(30) days after submission of such dispute to such officers. If any such dispute
is not resolved by the Chief Executive Officers or their designees within thirty
(30) days after submission of such dispute to such officers, then the Chief
Executive Officer or designee of the Party specified in Section 2.7.1, 2.7.2, or
2.7.3, as applicable, shall have the authority to finally resolve such dispute
acting in good faith.

            2.7.1 JDC Authority.

                 (a) If a dispute in the JDC is not resolved pursuant to Section
2.7 above and such dispute relates primarily to the Development of Collaboration
Products for ADHD in the US Territory (other than those relating to Phase IV
Clinical Trials), the [*] or the [*], then the Chief Executive Officer of [*]
shall have the authority to finally resolve such dispute.

                 (b) Notwithstanding anything to the contrary in subsection (a):

                              (i) If a dispute in the JDC is not resolved
pursuant to Section 2.7 above and such dispute (A) does not relate primarily to
any of the activities specified in subsection (a) above (including, without
limitation [*] the [*] of [*] for [*] in the [*] or for any [*] in the [*] for
[*] in the [*] or [*] or (B) relates primarily to [*] other than the [*] by [*]
pursuant to [*] for which [*] has not [*] in at the [*] or [*] the [*] to [*] of
any [*] or [*], then the Chief Executive Officer of [*] shall have the authority
to finally resolve such dispute.

                        (ii) If [*] for the first Collaboration Product for ADHD
on or before [*], then, until such time as [*], the Chief Executive Officer of
[*] shall have the authority to finally resolve a dispute that relates primarily
to the Development of Collaboration Products for ADHD in the US Territory.

           2.7.2 JMC Authority. If a dispute in the JMC is not resolved pursuant
to Section 2.7 above, then the Chief Executive Officer of [*] shall have the
authority to finally resolve such dispute.

           2.7.3 JSC Authority. If a dispute in the JSC is not resolved pursuant
to Section 2.7 above, then the Chief Executive Officer of [*] shall have the
authority finally resolve such dispute; provided, however, that with respect to
any matter over which [*] has

18



--------------------------------------------------------------------------------



approval (or other consent right) pursuant to Article 6 (including, without
limitation, Exhibit D), such resolution shall require the approval (or other
consent) of [*] as set forth in Article 6 (including, without limitation,
Exhibit D).

           2.7.4 JIPC Authority. If a dispute in the JIPC is not resolved
pursuant to Section 2.7 above, then [*] shall have the authority to finally
resolve such dispute. The JIPC shall not have decision making authority under
this Agreement and any dispute in the JIPC shall be resolved in accordance with
the terms of Article 16.

           2.7.5 Casting Vote. Neither Party shall exercise its right to finally
resolve a dispute at a committee in accordance with this Section 2.7 in a manner
that excuses such Party from any of its obligations specifically enumerated
under this Agreement.

ARTICLE 3.
DEVELOPMENT AND REGULATORY RESPONSIBILITIES

      3.1 Overview. Subject to the roles of the various Committees described in
Article 2 and the terms of this Agreement, the general allocation of
responsibility for the Development and Regulatory Approval of Collaboration
Products under this Agreement is as follows:

                 (a) Shire will be primarily responsible for the Development of
Collaboration Products for any indications in the ROW Territory;

                 (b) New River will be primarily responsible for the Development
of the Collaboration Product for ADHD in the US Territory; and

                 (c) the JDC will determine which Party will be primarily
responsible for the Development of Collaboration Products for non-ADHD
indications in the US Territory.

      3.2 Development Plans.

           3.2.1 Scope. The Development of each Collaboration Product in the US
Territory and the Major EU Markets under this Agreement shall be governed by a
development plan (each, a “Development Plan”). Each Development Plan shall be
developed in good faith in accordance with a Party’s standard practices with the
overall objective of achieving the commercial potential of such Collaboration
Product. Each Development Plan shall describe the proposed overall program of
Development for the Collaboration Product for each indication in each of the
Major EU Markets and the US Territory, including preclinical studies,
toxicology, formulation, process development, clinical studies, pediatric
exclusivity plans and regulatory plans and other elements of obtaining
Regulatory Approval in each applicable country, as well as timelines to key
Governmental Authority meetings, Drug Approval Applications and Regulatory
Approvals. Each Development Plan shall include a summary of estimated
Development Expenses of the program expected during the Development process
through obtaining Regulatory Approval for each proposed indication and route of
delivery, to the extent such expenses are to be shared by the Parties under the
terms of this Agreement, and shall also include a detailed budget for all such
shared Development activities proposed for the following calendar year.

19



--------------------------------------------------------------------------------



           3.2.2 Preparation and Approval of Development Plans for the US
Territory and the Major EU Markets. Each Development Plan for the US Territory
and the Major EU Markets, together with any updates thereto, shall be prepared
and approved as follows:

                 (a) Initial Development Plans for the Collaboration Product for
ADHD in the US Territory. The initial Development Plan for all Development
activities for the Collaboration Product for ADHD in the US Territory [*] is
attached to this Agreement as Exhibit C. Within [*] after the Effective Date,
New River will prepare the initial Development Plans for the first Collaboration
Products for ADHD [*].

                 (b) Development Plans for Improvements and Combination Product
in the US Territory. When an Improvement and/or Combination Product is added as
a Collaboration Product pursuant to Section 3.5, within sixty (60) days
following the date of such inclusion, the Development Plan for the Development
of any such Improvement and/or Combination Product in the US Territory will be
prepared by the Party designated by the JDC, and submitted to the JDC for its
review and approval of such Development Plan.

                 (c) Development Plans for the Major EU Markets. The Development
Plan for the Development by Shire of Collaboration Products for any indications
in the Major EU Markets will be prepared by Shire and will be submitted to the
JDC for review and approval.

           3.2.3 Updates to the Development Plans. As early as necessary in each
year beginning with the first full calendar year after the Effective Date, the
Party responsible for preparing the initial Development Plan for a Collaboration
Product shall update and prepare the Development Plan for any such Collaboration
Product for the following calendar year to take into account completion,
commencement or cessation of Development activities not contemplated by the
then-current Development Plan, and submit such proposed Development Plan to the
JDC no later than September 30 of such year for review and approval.

           3.2.4 Diligence. In addition to the specific diligence obligations of
New River pursuant to Section 3.3.1 and of Shire pursuant to Section 3.4.1, each
of New River and Shire will use Diligent Efforts to carry out the activities for
which it may agree to be responsible set forth in a Development Plan in the ROW
Territory for ADHD and other indications, in the case of New River, and a
Development Plan for Collaboration Products for ADHD in the US Territory, in the
case of Shire.

      3.3 Development in the US Territory for ADHD.

           3.3.1 Diligence. New River will use Diligent Efforts to carry out the
activities set forth in the Development Plan for Collaboration Products for ADHD
in the US Territory and to seek Regulatory Approval, [*], for ADHD in the US
Territory in accordance with the Development Plan and with the terms of this
Agreement.

           3.3.2 Costs of Development. Notwithstanding Section 3.6 below, (i)
New River shall bear all Development Expenses that are related to Developing and
obtaining Regulatory Approval for the first Collaboration Products for ADHD [*]
in the US Territory (ii) New River shall be responsible for all Phase IV and
Related Expenses for all activities that are required in connection with
receiving Regulatory Approval by FDA or other

20



--------------------------------------------------------------------------------



Governmental Authorities in the US Territory with respect to such Collaboration
Products (“Required Studies”), and (iii) if there are any additional studies
necessary to obtain [*] for the Collaboration Product for ADHD, New River shall
be responsible for all such Development Expenses and/or Phase IV and Related
Expenses (“[*]”).

            3.3.3 Regulatory Activities.

                 (a) Unless otherwise agreed in writing by the Parties, New
River, subject to Section 3.3.3(c), shall be responsible for preparing and
filing Drug Approval Applications and seeking Regulatory Approvals for
Collaboration Products in the US Territory in accordance with the applicable
Development Plan, including preparing all reports necessary as part of a Drug
Approval Application. All such Drug Approval Applications shall be filed in the
name of New River. Each Party shall designate an alliance manager to coordinate
and review filings and activities of the Parties in the US Territory described
in this Section 3.3.3. New River shall provide Shire with drafts of any material
documents or correspondence to be submitted to any Governmental Authority in the
US Territory that pertains to the Compound and/or Collaboration Products,
including Drug Approval Applications. New River will consult in advance with
Shire with respect to any substantive or material filings to be made by New
River in accordance with the terms of this Section 3.3.3(a), including Drug
Approval Applications, and shall consider in good faith any comments Shire may
have with respect to any such filings. New River shall permit Shire access to
and grant Shire the right to reference and use, for purposes of the
Collaboration Products, all data, regulatory filings and regulatory
communications associated with any submissions for Regulatory Approval or other
issues associated with any Collaboration Product, that is or would be relevant
to Shire’s Development or Commercialization of a Collaboration Product in the US
Territory or ROW Territory. To the extent that any such data, regulatory filings
or regulatory communications are held by a Third Party, then New River shall
arrange direct access to the portions of such data, regulatory filings or
regulatory communications that are relevant to the activities of Shire that are
contemplated by this Agreement. Any information obtained by a Party pursuant to
this Section 3.3.3(a) shall be deemed Confidential Information for purposes of
Article 10. Notwithstanding the foregoing, Shire shall be the responsible Party
for preparing and filing Drug Approval Applications and seeking Regulatory
Approvals and interacting with the Governmental Authorities in the US Territory
for any Unilateral Product being Developed by Shire under Section 3.5.5.

                 (b) New River shall provide Shire with reasonable advance
notice of any meeting or substantive or material conference call with any
Governmental Authority relating to any Drug Approval Application or Regulatory
Approval for Collaboration Products in the US Territory, and Shire shall have
the right to participate in any such meeting or material conference call as well
as have the right to participate in all substantive or material preparation,
internal caucus, and debriefing sessions related to such meetings or conference
calls. If it is not possible to provide Shire notice of any such meeting or
conference call, New River shall immediately thereafter provide Shire with a
detailed summary of any such meeting or conference call. New River shall
promptly, but in no event more than two (2) Business Days after receipt, furnish
Shire with copies of all substantive or material documents or correspondence New
River has had with or receives from any Governmental Authority, and contact
reports concerning substantive or material conversations or substantive meetings
with any Governmental Authority, in each case relating to any Drug Approval
Application or Regulatory Approval (including without limitation any minutes
from a meeting with respect thereto).

21



--------------------------------------------------------------------------------



                 (c) Shire shall be primarily responsible for interfacing,
corresponding, making required filings and meeting with the Division of Drug
Marketing, Advertising and Communications of the FDA (“DDMAC”) with respect to
the marketing and promotion of the Collaboration Products in the US Territory.
New River will provide a letter to the FDA (to be prepared with assistance of
Shire) notifying the FDA that Shire has been designated as the agent of New
River upon whom all DDMAC communications should be made on behalf of New River
with respect to Collaboration Products in the US Territory. Shire, through the
JMC, shall provide New River with drafts of any substantive or material
documents or correspondence to be submitted to DDMAC in the US Territory that
pertains to a Collaboration Product. Shire, through the JMC, will consult in
advance with New River with respect to any substantive or material filings to be
made by Shire in accordance with the terms of this Section 3.3.3(c), and shall
consider in good faith any comments New River may have with respect to any such
filings. Shire shall provide New River with reasonable advance notice of any
meeting or substantive or material conference call with DDMAC relating to a
Collaboration Product in the US Territory, and New River shall have the right to
participate in any such meeting or substantive or material conference call as
well as have the right to participate in all substantive or material
preparation, internal caucus, and debriefing sessions related to such meetings
or conference calls. If it is not possible to provide New River notice of any
such meeting or conference call, Shire shall immediately thereafter provide New
River with a detailed summary of any such meeting or conference call. Shire
shall promptly, but in no event more than two (2) Business Days after receipt,
furnish New River with copies of all substantive or material documents or
correspondence Shire has had with or receives from DDMAC, and contact reports
concerning substantive or material conversations or substantive or material
meetings with DDMAC, in each case relating to a Collaboration Product (including
without limitation any minutes from a meeting with respect thereto).

                 (d) Within thirty (30) days after the Effective Date, New River
shall provide to Shire copies of all substantive or material Manufacturing,
pre-clinical and clinical data compiled as of the Effective Date with respect to
the Collaboration Product, including any final versions of any study reports and
any drafts then-outstanding of any study reports. Thereafter, New River shall
provide to Shire copies of all substantive or material Manufacturing,
pre-clinical and clinical data compiled with respect to the Collaboration
Product as soon as reasonably practicable after such data or results become
available or compiled, including any drafts and final versions of any study
reports. All disclosures under this Section 3.3.3(d) shall be delivered in
electronic format. For clarity, New River shall not be required to disclose New
River’s proprietary Carrierwave™ technology under this Agreement, except to the
extent necessary for Shire to exercise its rights and perform its obligations
under this Agreement or as otherwise specifically provided in this Agreement.

                 (e) In the event that any Governmental Authority threatens or
initiates any action to remove a Collaboration Product from the market in the US
Territory, New River shall notify Shire of such communication immediately, but
in no event later than one (1) Business Day, after receipt by New River. Either
Party may decide, in good faith, to initiate a recall or withdrawal of
Collaboration Product in the US Territory, in consultation with the JDC and JMC.
Before Shire initiates a recall or withdrawal, and upon the request for a recall
or withdrawal by either Party, the Parties shall promptly and in good faith
discuss the reasons therefor and the allocation of the costs of any such recall
or withdrawal. Under no circumstances shall either Party unreasonably object to
a recall or withdrawal requested by the other Party, and neither Party shall
have any right to object to a recall or withdrawal requested by the other Party
for failure of a Collaboration Product to meet the applicable

22



--------------------------------------------------------------------------------



specifications, for material safety concerns, or for the Manufacture of such
Collaboration Product in a manner that does not comply with applicable Laws. In
the event of any recall or withdrawal for Collaboration Products sold in the US
Territory, Shire shall implement any necessary action, with assistance from New
River as reasonably requested by Shire.

      3.4 Development in the ROW Territory for ADHD and Other Indications.

           3.4.1 Diligence. After receipt of Regulatory Approval in the US
Territory for the first Collaboration Product for ADHD, Shire will commence
Diligent Efforts to Develop a Collaboration Product for ADHD in the Major EU
Markets. Shire will use Diligent Efforts to carry out the activities set forth
in the Development Plan for Collaboration Products in each Major EU Market
country where, [*], including preparing all reports necessary as part of a Drug
Approval Application.

           3.4.2 Costs of Development. Shire shall bear all expenses that are
related to Developing and obtaining Regulatory Approval of Collaboration
Products in the ROW Territory, subject to the terms of Section 3.6.1(a) below.
The Parties recognize that Shire may desire to conduct clinical trials of
Collaboration Products within the US Territory for the purpose of obtaining
Regulatory Approval within the ROW Territory, and agree that, prior to receipt
of Regulatory Approval in the US Territory, Shire may conduct such trials with
New River’s prior written consent, such consent not to be unreasonably withheld,
conditioned, or delayed; provided, that Shire is solely responsible for all
costs of conducting any such trials.

             3.4.3 Regulatory Activities.

                 (a) Shire shall be responsible for preparing and filing Drug
Approval Applications and seeking Regulatory Approvals for Collaboration
Products in the ROW Territory, including preparing all reports necessary as part
of a Drug Approval Application. The Parties intend that [*]. New River shall be
responsible for providing to Shire, in the Common Technical Document format
(unless the FDA requires a different format or the Common Technical Document
format would delay the filing of the Drug Approval Application), the data and
information required to be submitted to the FDA, and such additional data and
information relating to the Development activities for which it was responsible,
including all clinical trials performed by it and, if applicable, all
manufacturing and controls information. Shire shall be responsible for
prosecuting all such Drug Approval Applications and shall have a right of
cross-reference to the Drug Approval Applications filed by New River in the US
Territory for such purpose. New River will take all such reasonable actions to
allow such cross-reference. New River shall have the right of cross-reference to
all such Drug Approval Applications filed by Shire for the purpose of
prosecuting Drug Approval Applications in the US Territory, and Shire shall take
all such reasonable actions to allow such cross-reference.

                 (b) In connection with all Drug Approval Applications being
prosecuted by Shire hereunder, Shire agrees to provide New River with a copy
(which may be wholly or partly in electronic form) of all filings to regulatory
agencies in each Major EU Market country that it makes hereunder. Within thirty
(30) days following the end of each calendar quarter, Shire shall report to New
River regarding the status of each pending and proposed Drug Approval
Application in the ROW Territory.

23



--------------------------------------------------------------------------------



                 (c) In the event that Shire desires New River to participate in
any meeting, discussion or substantive telephone conference call with any
Governmental Authority relating to any Drug Approval Application or Regulatory
Approval for Collaboration Products in the ROW Territory, Shire shall provide
New River with reasonable advance notice of any such meeting, discussion or
conference call and New River shall participate with Shire. Shire shall promptly
furnish New River with copies of all substantive documents or correspondence
Shire has had with or receives from any Governmental Authority in the Major EU
Markets, and contact reports concerning substantive conversations or substantive
meetings with any Governmental Authority in the Major EU Markets, in each case
relating to any Drug Approval Application or Regulatory Approval (including
without limitation any minutes from a meeting with respect thereto).

                 (d) Shire shall provide to New River, on a timely basis, copies
of all material Manufacturing, pre-clinical and clinical data compiled in
support of a Drug Approval Application in the ROW Territory for a Collaboration
Product (but excluding any such data to the extent relating to the Manufacture
of the Compound).

                 (e) In the event that any Governmental Authority threatens or
initiates any action to remove a Collaboration Product from the market in the
ROW Territory, Shire shall notify New River of such communication within one (1)
Business Day of receipt by Shire. Shire shall consult with New River prior to
initiating a recall or withdrawal of Collaboration Product in a Major EU Market;
provided that the final decision as to whether to recall or withdraw a Product
in the ROW Territory shall be made by Shire in its sole discretion. In the event
of any recall or withdrawal for Collaboration Products sold in the ROW
Territory, Shire shall implement any necessary action.

           3.4.4 Reporting. At each meeting of the JDC and the JSC, each Party
will present a report describing the Development and Manufacturing activities
performed by such Party with respect to Collaboration Products in the US
Territory and ROW Territory since the last such report.

     3.5 Development in the US Territory for Indications other than ADHD. In the
event that Collaboration Products are to be Developed hereunder in the US
Territory for indications other than ADHD, the JDC will designate a lead
Development Party for such Development program in the applicable Development
Plan, subject to the terms and conditions of this Section 3.5. For the purposes
of clarity, [*] shall have the casting vote on the JDC as to whether a
Collaboration Product is to be Developed in the US Territory for non-ADHD
indications, including all Improvements or Combination Products; provided that
[*] will not be obligated to serve as the lead Development Party without its
consent.

           3.5.1 Submission of Proposal to JDC. If, at any time, Shire or New
River desires to Develop a Collaboration Product for a non-ADHD indication,
including an Improvement or Combination Product, for Commercialization in the US
Territory, such Party shall submit to the JDC a proposal for such Development.
Such proposal shall contain, at a minimum, all material information that would
otherwise be included in a Development Plan. Each proposal for the Development
of a Collaboration Product for a non-ADHD indication, including an Improvement
or Combination Product, for Commercialization in the US Territory shall, among
other things:

24



--------------------------------------------------------------------------------



                 (a) identify all major Development tasks to be accomplished
prior to submission of filings for Regulatory Approvals;

                 (b) identify key Development objectives, expected associated
resources, risk factors, timelines, Go/No Go decision points and relevant
decision criteria and, where appropriate, decision trees; and

                 (c) include a reasonably detailed description and budget for
the Development activities that are expected to be performed.

           3.5.2 JDC Agreement to Develop. If the JDC agrees to the Development
of a Collaboration Product for a non-ADHD indication, including an Improvement
and/or Combination Product, for Commercialization in the US Territory, it shall
select the lead Party for such Development. Once the lead Party is selected,
that Party will be responsible for the Development of the applicable
Collaboration Product for the specified indication, including the design and
conduct of clinical trials for such Collaboration Product, subject in any event
to the oversight and authority of the various Committees. The Development
Expenses incurred in connection with the performance of such Development program
will be [*] under the terms of Section 3.6 below. Except as set forth in Section
3.3.3(a), New River shall be responsible for preparing and filing Drug Approval
Applications and seeking Regulatory Approvals for Collaboration Products in the
US Territory, whether or not it is the lead development Party, including
preparing all reports necessary as part of a Drug Approval Application, and all
such Drug Approval Applications shall be filed in the name of New River.

           3.5.3 New River Proposal. Except as provided in this Section 3.5.3,
if New River proposes the Development of an Improvement and/or Combination
Product to the JDC, but Shire does not vote in favor of such proposal, such
Improvement and/or Combination Product shall not be Developed. Notwithstanding
the foregoing, after receipt of Regulatory Approval for the first Collaboration
Product for ADHD [*], New River may propose a Combination Product that includes
an active pharmaceutical ingredient approved in the US Territory for a [*], and
the Parties shall develop a plan to determine proof of concept and to generate
pharmacokinetic and toxicity data on such proposed Combination Product and shall
use Diligent Efforts to implement such plan. Based on such data, the JDC shall
determine whether to Develop such Combination Product. The JDC shall make such
determination within a reasonable time following receipt of such data, but in
any event within [*] of the commencement of activities pursuant to the
applicable plan. If the JDC determines not to Develop such Combination Product,
then New River may elect to conduct the Development of such Combination Product
itself, pursuant to the terms of Section 3.5.5.

           3.5.4 Shire Proposal. If Shire proposes the Development of a
Collaboration Product for any indication other than the first Collaboration
Products for ADHD in each of Adults, Adolescents and Children, including an
Improvement and/or Combination Product, to the JDC, but New River does not vote
in favor of such proposal, then Shire shall have the right to conduct the
Development of such Collaboration Product without New River, pursuant to the
terms of Section 3.5.5.

           3.5.5 Unilateral Development. The Party independently developing a
Collaboration Product under Section 3.5.3, in the case of New River, or Section
3.5.4, in the case of Shire (the “Developing Party”), shall have the right
unilaterally to conduct the

25



--------------------------------------------------------------------------------



Development of the applicable Collaboration Product (each such Collaboration
Product, a “Unilateral Product”); provided, however, that such right shall be
subject to the Developing Party conducting such Development in a manner that
would not adversely affect in any significant way any then existing
Collaboration Product being Developed or Commercialized under this Agreement.
For any Unilateral Product, the non-Developing Party shall have the opportunity
to opt back into the Development program and participate in the Development upon
the [*] for any such Unilateral Product (a “[*] Opt-In Right”). At least [*]
prior to [*] of such [*], the Developing Party shall provide to the other Party
an updated proposal that contains, at a minimum the information set forth in
Section 3.5.1, to enable such other Party to determine if it desires to exercise
its [*] Opt-In Right. Such other Party shall have [*] after receipt of such
updated proposal to exercise its [*] Opt-In Right. If such other Party exercises
its [*] Opt-In Right, then such other Party shall be required to pay the
Developing Party, within [*] after such exercise, an amount equal to [*] in
respect of the Development of the applicable Unilateral Product prior to such
exercise, and thereafter the [*] as if such Development expenses were incurred
in connection with a Development Plan. If the non-Developing Party does not
exercise its Phase III Opt-In Right but Regulatory Approval is obtained in the
US Territory for the Unilateral Product, then the non-Developing Party shall be
required to pay the Developing Party, within [*] of receipt of such Regulatory
Approval, an amount equal to [*] [*] in respect of such Unilateral Product.

      3.6 Shared Expenses.

           3.6.1 Except as otherwise provided in Sections 3.3.2, 3.4.2 and
3.5.5, the Parties will share Development Expenses (“Shared Expenses”) as
follows:

                 (a) any Development Expenses incurred by either Party that, as
determined by the JDC, have worldwide application to the Development or
Commercialization of the Collaboration Products will be borne [*] by Shire and
[*] by New River, regardless of whether such work is conducted inside or outside
of the United States; and

                 (b) any Development Expenses incurred by either Party for the
Development of Collaboration Products to be Commercialized in the US Territory
and which do not have worldwide application, will be borne [*] by Shire and [*]
by New River.

For clarity, Shire may use in the ROW Territory the results of Development of
the first Collaboration Products for ADHD in each of Adults, Adolescents and
Children, without charge, but Shire shall be responsible for any additional
studies for the ROW Territory that do not have application in the US Territory.

            3.6.2 Quarterly Reconciliation of Development Expenses.

                 (a) Each Party shall calculate and maintain records of Shared
Expenses incurred by it in accordance with procedures to be agreed upon between
the Parties.

                 (b) Within five (5) Business Days following the end of each
calendar quarter, Shire shall submit to New River a written report setting forth
in reasonable detail, separately with respect to each Collaboration Product, the
Shared Expenses it has incurred in such calendar quarter.

26



--------------------------------------------------------------------------------



                 (c) Within five (5) Business Days following the end of each
calendar quarter, New River shall submit to Shire a written report setting forth
in reasonable detail, separately with respect to each Collaboration Product, the
Shared Expenses it has incurred in such calendar quarter.

                 (d) Within twenty-five (25) days following the end of each
calendar quarter, Shire shall submit to New River a written report setting forth
in reasonable detail the calculation of all Shared Expenses for each
Collaboration Product, and the calculation of any net amount owed by New River
to Shire or by Shire to New River, as the case may be, in order to ensure the
appropriate sharing of Shared Expenses in accordance with the provisions of
Section 3.6. The net amount payable shall be paid by Shire or New River, as the
case may be, within thirty five (35) days following the end of each calendar
quarter; provided, that, in the event of a dispute, the disputing Party shall
pay the amount not in dispute and provide written notice within five (5)
Business Days after receipt of the written report in question to the other,
specifying such dispute and explaining the basis of the dispute. New River and
Shire shall promptly thereafter meet and negotiate in good faith a resolution to
such dispute. If such dispute is not resolved within forty-five (45) days after
delivery of a notice of dispute with respect thereto to the other Party, the
disputing Party may audit the other Party pursuant to the provisions of Section
8.6.2.

     3.7 Use of Third Parties. Either Party may retain Third Parties to perform
Development activities, subject to the terms provided in this Section 3.7;
provided that prior to either Party subcontracting any Development for the US
Territory it shall receive the prior written approval of the other Party, such
approval not to be unreasonably withheld, conditioned, or delayed. Each Party
shall remain liable for the performance of its obligations hereunder which it
delegates to such Third Parties. Shire acknowledges and agrees that New River is
currently subcontracting or intends to subcontract certain of the Development in
the US Territory to those subcontractors for the designated activities set forth
on Schedule 3.7. New River will not need the prior written approval of Shire to
utilize such subcontractors on Schedule 3.7 for the indicated activities. Any
Third Parties performing Development activities hereunder shall be subject to
confidentiality and non-use obligations at least as stringent as those set forth
in Article 10 and must comply with the terms of Article 11.

     3.8 Right to Audit. Each Party shall use Diligent Efforts to ensure that
the other Party’s authorized representatives, and shall ensure that Governmental
Authorities, in both cases to the extent permitted by applicable Law, may,
during regular business hours, (a) examine and inspect its facilities or,
subject to any Third Party confidentiality restrictions or obligations, the
facilities of any subcontractor or any investigator site used by it in the
performance of Development of a Collaboration Product for Commercialization in
the US Territory, including those sites in the ROW Territory if the
Collaboration Product Developed at such site in the ROW Territory will be
Commercialized in the US Territory, and (b) subject to applicable Law and any
Third Party confidentiality restrictions or obligations, inspect and copy all
data, documentation and work products relating to the activities performed by
it, the subcontractor or investigator site, including, without limitation, the
medical records of any patient participating in any clinical study. This right
to inspect and copy all data, documentation, and work products relating to a
Collaboration Product for Commercialization in the US Territory, including those
sites in the ROW Territory if the Collaboration Product Developed at such site
in the ROW Territory will be Commercialized in the US Territory, may be
exercised at any time during the term of this Agreement (subject to each Party’s

27



--------------------------------------------------------------------------------



record retention policies then in effect), or such longer period as shall be
required by applicable Law.

     3.9 Assistance. Subject to the terms of this Article 3, each Party agrees
to provide the other with all reasonable assistance and take all actions
reasonably requested by the other Party that are necessary or desirable to
enable the other Party to comply with any Law applicable to the Collaboration
Products, including, but not limited to, meeting, reporting and other
obligations to maintain and update any Regulatory Approvals for the
Collaboration Products.

     3.10 Compliance with Laws. Each Party or its permitted Third Party
contractors shall perform its responsibilities under this Article 3, including
those set forth in a Development Plan, in accordance with all applicable Laws,
including without limitation cGLPs, cGCPs and cGMPs.

ARTICLE 4.
COMMERCIALIZATION OF COLLABORATION PRODUCTS

     4.1 Principles of Commercialization. Shire will be solely responsible for
Commercializing Collaboration Products in the US Territory and the ROW Territory
during the Term; provided, however, that, during the Co-Promotion Period,
Article 5 will apply to the Parties’ Co-Promotion of the applicable
Collaboration Products in the US Territory.

      4.2 Sales and Distribution of Collaboration Products to Third Parties.

           4.2.1 Terms of Sale to Third Parties. For each Collaboration Product,
including all Improvements, Combination Products and Co-Promote Products, Shire
shall be solely responsible for handling all returns, recalls, order processing,
invoicing and collection, distribution, and inventory and receivables arising
from sales to Third Parties. New River may not accept orders from a Third Party
for a Collaboration Product or make sales for its own account (except to Shire)
or for Shire’s account. If New River receives any order for a Collaboration
Product, it shall refer such orders to Shire for acceptance or rejection.
Subject to Section 4.2.2, Shire shall have the right and responsibility for
establishing and modifying the terms and conditions with respect to the sale of
all Collaboration Products in the US Territory and the ROW Territory, including
any terms and conditions relating to or affecting the price at which the
Collaboration Products will be sold, discounts available to managed care
providers, any discount attributable to payments on receivables, distribution of
the Collaboration Products, and credits, price adjustments, or other discounts
and allowances to be granted or refused.

           4.2.2 [*]. If Shire or its Affiliates or sublicensees sell a
Collaboration Product to a Third Party, [*] and at a [*] Shire or its Affiliates
or sublicensees for sales of such Collaboration Product [*], then Shire [*] in
respect of such sale.

     4.3 Marketing Plans and Budgets for the US Territory. Shire shall be
responsible for developing a Marketing Plan for each Collaboration Product in
the US Territory. Each Marketing Plan developed by Shire shall be adopted in
good faith in accordance with Shire’s standard practices with the overall
objective of achieving the commercial potential of such Collaboration Product.
Each Marketing Plan shall be deemed Confidential Information of Shire.

28



--------------------------------------------------------------------------------



           4.3.1 Preparation of Initial Marketing Plan. Commencing [*] prior to
the projected First Commercial Sale of a Collaboration Product, Shire will
commence preparing an initial [*] Marketing Plan for the US Territory for such
Collaboration Product for review and approval by the JMC; provided, however,
promptly after the Effective Date, Shire will commence preparing the initial
Marketing Plan for the first Collaboration Product for ADHD. As early as
necessary in each calendar year thereafter, Shire shall amend and update each
Marketing Plan for the US Territory for such Collaboration Products for
submission of such proposed Marketing Plan for the US Territory to the JMC no
later than September 30 of such year for review and approval.

           4.3.2 Contents of Initial Marketing Plan. The initial Marketing Plan
for each Collaboration Product shall set forth the strategy for the commercial
launch of such Collaboration Product in the US Territory in a comprehensive plan
that describes the Commercialization activities for such Collaboration Product
(including advertising, education, planning, marketing, sales force training and
allocation). Each initial draft Marketing Plan will contain such information as
Shire believes necessary for the successful commercial launch of such
Collaboration Product in the Field and in the US Territory and shall generally
conform to the level of detail utilized by Shire in preparation of its own
product plans.

     4.4 Marketing Plans for ROW Territory. With respect to the ROW Territory,
Shire will have full authority and discretion over the content of any marketing
plan.

      4.5 Regulatory Obligations During Commercialization.

           4.5.1 Shire Responsibilities. Shire will maintain all regulatory
filings and Regulatory Approvals in the ROW Territory for each Collaboration
Product Developed pursuant to this Agreement, including all INDs and Drug
Approval Applications. As between the Parties, Shire will be solely responsible
for all activities in connection with maintaining Regulatory Approvals required
for the Commercialization of Collaboration Product in the ROW Territory,
including communicating and preparing and filing all reports (including adverse
drug experience reports) with the applicable Governmental Authorities, as
described in further detail in Section 3.4.3.

           4.5.2 New River Responsibilities. Except as otherwise set forth in
Sections 3.3.3(a) and 3.3.3(c), New River will maintain all regulatory filings
and Regulatory Approvals in the US Territory for each Collaboration Product
developed pursuant to this Agreement, including all INDs and Drug Approval
Applications. As between the Parties, New River will be solely responsible for
all activities in connection with maintaining Regulatory Approvals required for
the Commercialization of Collaboration Product in the US Territory, including
communicating and preparing and filing all reports with the applicable
Governmental Authorities, as described in further detail in and subject to
Section 3.3.3.

           4.5.3 Pharmacovigilance. Shire shall be responsible for all
processing of information related to any adverse events, including, without
limitation, any information regarding such adverse events that is received from
a Third Party, related to a Collaboration Product after the First Commercial
Sale of such Product. The Party conducting any clinical studies prior to such
First Commercial Sale shall be responsible for all processing of information
related to any adverse events associated with such studies. New River shall be
responsible for all expedited and periodic reporting of such events to the FDA,
all in

29



--------------------------------------------------------------------------------



accordance with 21 C.F.R. Sections 312.32 and 314.80. As soon as reasonably
practicable following the date of this Agreement, the pharmacovigilance
departments of each of New River and Shire shall meet and determine the approach
to be taken for the collection, review, assessment, tracking and filing of
information related to adverse events associated with the Products, consistent
with the provisions of this Section 4.5.3. Such approach shall be documented in
a separate and appropriate written pharmacovigilance agreement between each of
New River and Shire. Shire agrees to share relevant information it receives
(either directly or indirectly) with New River in a timely manner so as to allow
New River to comply with its responsibility to report pharmacovigilance
information under this Section 4.5.3.

      4.6 Diligence in Commercialization.

           4.6.1 Diligence. Shire will use Diligent Efforts in the US Territory
and each of the Major EU Markets to launch a Collaboration Product in each such
country after receiving all Regulatory Approvals for such Collaboration Product
in such country, and thereafter will use Diligent Efforts to Commercialize the
Collaboration Product in such country. With respect to the US Territory, Shire,
and if applicable New River, will use Diligent Efforts to perform all activities
set forth in the applicable Marketing Plan.

           4.6.2 Details. Without limiting the generality of the foregoing, with
respect to the first Collaboration Product Commercialized hereunder in the US
Territory for ADHD, Shire will provide: (a) for a sales force of at least [*]
Sales Representatives to promote such Collaboration Product [*] in the US
Territory during the [*] following First Commercial Sale of such Collaboration
Product in the US Territory; (b) for a sales force of at least [*] Sales
Representatives to promote such Collaboration Product [*] in the US Territory
during the next [*]; and (c) a sales force consistent with the then-applicable
Marketing Plan thereafter. For the avoidance of doubt, if New River exercises
its Co-Promotion Option, any Sales Representatives provided by New River to
Co-Promote such Collaboration Product shall count towards the amounts set forth
in this Section 4.6.2.

           4.6.3 [*]. If a Collaboration Product for ADHD is, or is [*] to, the
[*] product approved for ADHD and [*] that such Collaboration Product either (a)
[*] products for ADHD, or (b) [*], then Shire will ensure that such
Collaboration Product for ADHD is [*] of Shire in the US Territory that [*]
formulated for [*]. If a Collaboration Product for ADHD does not originally [*]
but the Parties are later able to [*], the provisions of this Section 4.6.3
shall be applicable.

      4.7 Cost of Commercialization.

           4.7.1 US Territory. In the US Territory, (a) each Party shall bear
its own costs in connection with the Commercialization of Collaboration
Products, subject to the payment provisions of Article 6 and the sharing and
reconciliation provisions described in Section 7.4, and (b) [*] shall bear [*]
of any Pre-Marketing Expenses incurred by the Parties, which shall be reported
and reimbursed through the mechanisms set forth in Section 7.4.3.

           4.7.2 ROW Territory. In the ROW Territory, Shire shall bear all costs
in connection with the Commercialization of Collaboration Products, including
all Pre-Marketing Expenses.

     4.8 Use of Third Parties. Shire may retain Affiliates and/or Third Parties
to perform Commercialization activities in the ROW Territory. Shire shall remain
liable for the

30



--------------------------------------------------------------------------------



performance of its obligations hereunder that it delegates to such Affiliates
and/or Third Parties. Each Party covenants and agrees not to use any Third
Parties to perform promotional activities for Collaboration Products in the US
Territory or in the Major EU Markets without the prior written approval of the
other Party, such approval not to be unreasonably withheld, conditioned, or
delayed. If the Parties agree to engage any such Third Party sales force, such
Third Party sales force will be directed, trained and controlled by Shire.

      4.9 Promotional Materials.

           4.9.1 Creation of Promotional Materials. Shire will create and
develop Promotional Materials for the US Territory in accordance with an
applicable Marketing Plan and for the ROW Territory. To the extent that Shire
describes in any item of the Promotional Materials New River’s Carrierwave™
proprietary technology, Shire shall include in such Promotional Materials the
New River trademark for such technology. New River hereby grants Shire a
royalty-free license for such purpose. To the extent Shire shall include such
description and trademark in the Promotional Materials, Shire shall comply with
New River’s then-current guidelines for trademark usage, a copy of which shall
be provided to Shire from time to time. Shire shall provide samples of
Promotional Materials for use in the US Territory to the JMC for review, prior
to distributing such Promotional Materials for use by the Parties’ Sales
Representatives in the US Territory.

           4.9.2 Shire Ownership of Promotional Materials. Shire shall own all
right, title and interest in and to any Promotional Materials relating to the
Collaboration Products, including without limitation applicable copyrights and
trademarks, but excluding trademarks owned by New River in accordance with
Section 11.9, and New River hereby assigns all its right, title and interest to
such Promotional Materials to Shire and agrees to execute all documents and take
all actions as are reasonably requested by Shire to vest title to such
Promotional Materials in Shire.

           4.9.3 Use of Promotional Materials Exclusively for Collaboration
Products. The Promotional Materials, and any aspects of those uniquely tied to
the Collaboration Products, shall be used exclusively in connection with the
Collaboration Products in accordance with the terms of this Agreement.

           4.9.4 Retention of Rights. Shire and New River, or their respective
Affiliates, shall retain, throughout the Term and following termination, all
rights, including without limitation all copyrights and trademarks, to all of
their respective programs and materials in all formats (print, video, audio,
digital, computer, etc.) regarding sales training, patient education and disease
management programs owned by them as of the Effective Date or developed by them
during the Term but outside of this Agreement, regardless of the fact that such
programs or materials are shared with the other Party, as well as any
modifications of such programs or materials that they may develop in the future
which are not specific to a Collaboration Product. In accordance with Section
4.9.2, Shire shall own any such modifications specific to a Collaboration
Product.

     4.10 Provisions Applicable to Sales Representatives. In the US Territory,
Shire agrees with respect to itself and its Affiliates and their respective
Sales Representatives, and if New River exercises its Co-Promotion Right, New
River agrees with respect to itself and its Affiliates and their respective
Sales Representatives, that:

31



--------------------------------------------------------------------------------



           4.10.1 No Changes to the Promotional Materials. Each Party will
instruct its Sales Representatives to use, and will monitor its Sales
Representatives to ensure that such Sales Representatives use, only Promotional
Materials, Samples, and literature approved for use by Shire for the promotion
of the Collaboration Product. Neither Party will misbrand, change, alter or
adulterate any Promotional Material or Samples supplied to it for distribution
or use by such Party or its Sales Representatives.

           4.10.2 Monitoring of Sales Representatives. Each Party will instruct
its Sales Representatives to do the following, and will monitor its Sales
Representatives so that such personnel do, the following: (a) limit claims of
efficacy and safety for the Collaboration Product to those that are consistent
with approved promotional claims in, and not add, delete or modify claims of
efficacy and safety in the promotion of the Collaboration Product in any respect
from those claims of efficacy and safety that are contained in, the Marketing
Plan for such Collaboration Product, with applicable Law, and with product
labeling for the Collaboration Product as approved by the FDA; (b) not make any
changes in Promotional Materials provided by Shire; (c) use Promotional
Materials and Samples in a manner that is consistent with the Marketing Plan,
with applicable Law, and with the product labeling for the Collaboration Product
as approved by the FDA; and (d) promote the Collaboration Product in adherence
in all material respects with applicable Laws, as well as the [*] the [*] the
[*] for the [*] and any other [*] generally applicable to such Sales
Representative.

           4.10.3 PDM Act and Controlled Substances Act. Each Party shall use
Samples in the US Territory strictly in accordance with the then-current
applicable Marketing Plan and shall distribute Samples in full compliance with
all applicable Laws, including the requirements of the PDM Act and the
Controlled Substances Act. Specifically, each Party shall establish, maintain
and adhere to written procedures to assure that such Party and its Sales
Representatives comply with all requirements of the PDM Act and the Controlled
Substances Act, as applicable. Such procedures shall include a requirement that
each Party notify the other Party immediately upon learning that any Samples
shipped by such Party have been lost or have not been received as scheduled.
Each Party will maintain records as required by the PDM Act and all other Laws
and shall allow representatives of the other Party to inspect such records on
request. Upon reasonable advance notice to a Party, the other Party shall be
entitled to conduct an inspection and audit of such Party’s Sample distribution
practices by its Sales Representatives in the US Territory and any facilities
where Samples are stored by such Party. Such inspection and audit shall be made
in accordance with the applicable provisions of the PDM Act and with the
provisions of this Agreement. The costs and expenses of conducting such audit
shall be deemed a Marketing Expense.

           4.10.4 Equal Opportunity Employer. Unless exempted from such
compliance, each Party will comply with all applicable Laws in the hiring,
employment, and discharge of all Sales Representatives. Each Party represents
that such Party is an Equal Opportunity Employer and does not discriminate
against any person because of race, color, creed, age, sex, sexual preference,
marital status, or national origin.

           4.10.5 Compliance. Each Party will ensure that its Sales
Representatives are informed of all applicable obligations and policies relating
to the performance of this Agreement and are bound to comply with same.

           4.10.6 Insurance. Each Party acknowledges and agrees that the other
Party does not and will not maintain or procure any worker’s compensation,
healthcare, or other

32



--------------------------------------------------------------------------------



insurance for or on behalf of the other Party’s Sales Representative, all of
which shall be such Party’s sole responsibility.

           4.10.7 No Participation in Benefit Plans. Each Party acknowledges and
agrees that all Sales Representatives of such Party are not, and are not
intended to be or be treated as, employees of the other Party or any of its
Affiliates, and that such individuals are not, and are not intended to be,
eligible to participate in any benefits programs or in any “employee benefit
plans” (as such term is defined in section 3(3) of ERISA) that are sponsored by
the other Party or any of its Affiliates or that are offered from time to time
by the other Party or its Affiliates to their own employees (the “Benefit
Plans”). All matters of compensation, benefits and other terms of employment for
any such Sales Representatives shall be solely a matter between a Party and such
individual. A Party shall not be responsible to the other Party, or to its Sales
Representatives for any compensation, expense reimbursements or benefits
(including, without limitation, vacation and holiday remuneration, healthcare
coverage or insurance, life insurance, severance or termination of employment
benefits, pension or profit-sharing benefits and disability benefits),
payroll-related taxes or withholdings, or any governmental charges or benefits
(including without limitation unemployment and disability insurance
contributions or benefits and workmen’ compensation contributions or benefits)
that may be imposed upon or be related to the performance by such Party and such
individuals of this Agreement, all of which shall be the sole responsibility of
such Party, even if it is subsequently determined by any court or governmental
agency that any such individual may be a common law employee of the other Party
or any of its Affiliates or is otherwise entitled to such payments and benefits.

           4.10.8 Responsibility for Acts and Omissions of its Personnel. Each
Party shall be solely responsible for its acts and omissions and for those acts
or omissions of its Sales Representatives while performing any of the services
to be provided under this Agreement. Each Party shall be solely responsible and
liable for all probationary and termination actions taken by it, as well as for
the formulation, content and dissemination (including content) of all employment
policies and rules (including written probationary and termination policies)
applicable to its employees and contractors.

           4.10.9 Indemnification for Employee Reclassification. Each Party will
indemnify, defend, and hold harmless the other Party and its Affiliates, and its
and their directors, employees and agents from and against any damages,
liability, loss and costs that may be paid or payable by any such Person
resulting from or in connection with any claim or other cause of action asserted
by any Sales Representative of the other Party or any Third Party (including
without limitation federal, state or local governmental authorities) arising out
of the execution and/or performance of this Agreement that is based on or with
respect to:

                 (a) costs, damages and losses that a Party or its Affiliates
may incur resulting from any claims for benefits that any Sales Representative
of the other Party may make under or with respect to any Benefit Plan;

                 (b) any payment or obligation to make a payment to any Sales
Representative of the other Party relating in any way to any compensation,
benefits of any type under any employee benefit plan (as such term is defined in
Section 3(3) of ERISA) and corresponding employee benefits plans under any other
country’s laws, and any other bonus, stock option, stock purchase, incentive,
deferred compensation, supplemental retirement, severance, termination benefits,
and other similar fringe or employee benefit plans, programs

33



--------------------------------------------------------------------------------



or arrangements that may be sponsored at any time by Shire or any of its
Affiliates or by New River or any of its Affiliates, even if it is subsequently
determined by any court or governmental agency that any such Sales
Representative may be a common law employee of the other Party or any of its
Affiliates or entitled to same;

                 (c) the payment or withholding of any contributions, payroll
taxes, or any other payroll-related item by or on behalf of a Party or any of
its Sales Representative with respect to which such Party or any such
individuals may be responsible hereunder or pursuant to applicable law to pay,
make, collect, withhold or contribute, even if it is subsequently determined by
any court or any governmental agency that any such Sales Representative may be a
common law employee of such Party or any of its Affiliates or otherwise entitled
to such benefits; and

                 (d) failure of a Party to withhold or pay required taxes or
failure to file required forms with regard to compensation paid to a Party by
the other Party and compensation and benefits paid or extended by a Party to any
of its Sales Representatives.

      4.11 Reporting. Until the expiration of the later of (y) the period during
which Section 4.6.2 applies or (z) the Co-Promotion Period (for so long as New
River is Co-Promoting a Collaboration Product), Shire shall provide New River,
within thirty (30) days following the end of each calendar quarter, a report
setting forth the total number of Details and Primary Position Details, by
decile and target physician, actually performed by the Shire Sales
Representatives for such calendar quarter, or in such other form as Shire may
regularly prepare for its own internal purposes, redacted for confidential
information not related to Collaboration Product.

     4.12 Compliance with Laws. Each Party or its permitted Third Party
contractors shall perform its responsibilities under this Article 4, including
those set forth in a Marketing Plan, in accordance with all applicable Laws.

ARTICLE 5.
CO-PROMOTION OF COLLABORATION PRODUCTS

     5.1 Option. New River will have the right (the “Co-Promotion Option”) to
elect from time to time to provide Details for each Collaboration Product in the
US Territory up to twenty-five percent (25%) of total Details for such
Collaboration Product pursuant to the provisions of this Article 5. In addition
to the then-current Marketing Plan, if prior to exercising the Co-Promotion
Option, New River reasonably requests additional information Controlled by Shire
relating to the Collaboration Product in order to evaluate the exercise of its
Co-Promotion Option, Shire shall promptly provide such information to New River
for such purpose. If New River exercises its Co-Promotion Option, it will not be
entitled to [*] without the prior written approval of Shire.

     5.2 Exercise of Option. New River shall provide to Shire at least [*]
written notice of the first exercise of its Co-Promotion Option prior to the
commencement date of such Co-Promotion. If New River terminates its Co-Promotion
with respect to a Collaboration Product in the US Territory, New River shall
provide Shire at least [*] written notice of any subsequent exercise of its
Co-Promotion Option prior to the commencement date of such Co-Promotion. In each
exercise of its Co-Promotion Option, New River will specify the date upon which
it will commence Co-Promotion, the percentage of Details that

34



--------------------------------------------------------------------------------



New River intends to provide (up to twenty-five percent (25%) of the total
Details for such Collaboration Product) and will commit to Co-Promote a
Collaboration Product for at least [*]. New River may adjust the level of its
Detail commitment on an annual basis with at least [*] notice, but no such
adjustment shall change its Detail commitment by more than [*] of the total
Details for such Collaboration Product.

     5.3 Co-Promotion Period. The “Co-Promotion Period” for each Collaboration
Product will commence upon the date specified in New River’s exercise of the
Co-Promotion Option and will expire upon the earlier of: (a) termination of the
Parties’ Commercialization of the applicable Collaboration Product in the US
Territory, and (b) [*] following the date that New River provides written notice
to Shire terminating New River’s Co-Promotion activities hereunder.

     5.4 Amendment of Marketing Plan to Include Co-Promotion Activities. The
Parties’ Co-Promotion activities for any Collaboration Product in the US
Territory shall be governed by a Marketing Plan. After New River gives notice of
its intention to exercise a Co-Promotion Option with respect to a Collaboration
Product, Shire shall amend the applicable Marketing Plan to set forth the
Co-Promotion activities of the Parties for such Collaboration Product in a
manner consistent with the terms of this Agreement. Each Marketing Plan for a
Co-Promote Product shall set forth the compensation/incentive plans, targeting
an allocation between the Parties of the Co-Promotion activities for the
Collaboration Product in the US Territory, using reasonable and good faith
efforts to allocate the Co-Promotion activities in a manner to give effect to
the sales and marketing strategy described in the applicable Marketing Plan and
in the best interests of such Collaboration Product. If at the time of exercise
of its Co-Promotion Option, New River commits to Co-Promote a Collaboration
Product for at least [*] at a fixed level of Detail commitment, then, except
with the consent of New River, the applicable Marketing Plan will allocate
between the Parties, on a reasonable pro rata basis, the opportunity to promote
such Collaboration Product to high prescribing physicians and in centers of
excellence. Each Marketing Plan for a Co-Promote Product shall be approved by
the JMC in accordance with the terms of Article 2, and each such plan may be
amended in a manner consistent with this Agreement.

     5.5 Scope. The Co-Promotion by New River of any Collaboration Products
under this Agreement shall be subject to the terms and conditions set forth in
this Article 5. For purposes of this Article 5, a Collaboration Product subject
to Co-Promotion under this Agreement shall be referred to as a “Co-Promote
Product”.

      5.6 Advertising and Promotional Materials.

           5.6.1 Inclusion in Marketing Plan. Shire will describe in the
applicable Marketing Plan for a Co-Promote Product how and the manner in which
the Parties will be presented and described to the medical community in any
Promotional Materials or other materials related to the Co-Promote Product and
the placement of the names and logos of the Parties, in each case as permitted
by applicable Law and with the labeling for the Co-Promote Product approved by
the FDA. The Marketing Plan for a Co-Promote Product shall also set forth a
delivery schedule for Promotional Materials to be provided by Shire to New
River.

           5.6.2 Shire Approval. All written, electronic and visual
communications, including all Promotional Materials, provided by a Party to its
Sales Representatives Detailing the Co-Promote Product for use by such personnel
regarding the Co-Promote

35



--------------------------------------------------------------------------------



Product positioning, selling messages or product strategy will be subject to
prior review and approval by Shire; provided, that a communication, once
approved, need not be re-submitted for approval again prior to its re-use unless
the Co-Promote Product labeling applicable to such communication has been
changed in any way since such prior approval date; provided that it is
understood that Shire shall have the right to withdraw any such communication
even after approval.

     5.7 Shipment, Storage and Allocation of Samples. If set forth in the
applicable Marketing Plan for a Co-Promote Product, Shire shall ship reasonable
requirements of Samples for the US Territory to New River’s distribution
facility in a timely manner in accordance with the schedule for distribution as
outlined in such Marketing Plan. New River shall be responsible for supplying
its Sales Representatives in the US Territory with Samples from New River’s
distribution facility.

      5.8 Training.

           5.8.1 Shire Control. The direction and training of any Sales
Representatives of New River for a Co-Promote Product shall be under the control
of Shire.

           5.8.2 Timing; Expenses. Shire shall provide sales training on the
Collaboration Products for the New River Sales Representatives who will be
performing Sales Calls for a Co-Promote Product similar to the training on such
Co-Promote Product Shire provides to its own Sales Representatives who perform
Sales Calls on such Co-Promote Product. Shire shall provide such training at a
time that is mutually acceptable to the Parties and reasonably prior to the
commencement of Co-Promotion activities by the applicable New River Sales
Representative. Such training shall be deemed a Pre-Marketing Expense or
Marketing Expense, as applicable. Notwithstanding anything to the contrary in
this Agreement, New River shall pay all travel and housing costs for its Sales
Representatives to attend such training and shall reimburse Shire for the
training materials provided to New River’s Sales Representatives. Such costs
incurred by New River pursuant the preceding sentence of this Section 5.8.2
shall not be considered or included in Allowable Expenses or Pre-Marketing
Expenses.

           5.8.3 Continuing Education. Shire shall provide continuing education
regarding each Co-Promote Product for Sales Representatives of New River on the
same schedule as it provides continuing education for its own Sales
Representatives for such Co-Promote Product.

           5.8.4 Qualifications. All New River Sales Representatives who will be
performing Sales Calls for a Co-Promote Product shall be required to have
similar educational qualifications as Shire requires for its own Sales
Representatives promoting such Co-Promote Product, and Shire shall provide New
River with a copy of such educational qualifications in writing. Additionally,
all New River Sales Representatives prior to being assigned to Co-Promotion by
New River shall have had relevant experience applicable to the promoting and
detailing of pharmaceutical products and shall have received appropriate
training on proper marketing and sales techniques to be used in promoting
pharmaceutical products in accordance with all applicable Laws. The New River
Sales Representatives shall be subject to a reasonable proficiency examination
relevant to the Co-Promote Product and will require an acceptable testing
performance or score, in the same manner as Shire Sales

36



--------------------------------------------------------------------------------



Representatives. Shire will have an opportunity to interview all such proposed
hires and to provide feedback to New River, which New River will consider in
good faith.

     5.9 Provisions Applicable to All New River Sales Representatives. The
following shall apply to all New River Sales Representatives used by New River
in connection with the performance of its Co-Promotion activities:

           5.9.1 Coordination of New River Sales Representative Activity. All
New River Sales Representatives who will be performing Details shall be assigned
their responsibilities, activities, Sales Calls territory and Detail
requirements by Shire in accordance with the applicable Marketing Plan. All New
River Sales Representatives shall keep Shire fully informed of their activities
and shall provide Shire, within thirty (30) days following the end of each
calendar quarter, a report setting forth the total number of Details and Primary
Position Details, by decile and target physician, actually performed by such New
River Sales Representative for such calendar quarter, redacted for confidential
information not relating to Collaboration Product.

           5.9.2 Noncompliance. If Shire has a reasonable basis for believing
that any New River Sales Representative may have (a) violated any applicable Law
or an applicable Shire policy provided in writing to New River, or (b) failed to
comply with industry standards or terms of this Agreement, Shire shall have the
right to request New River immediately to address the performance of such
individual, in addition to any other rights or remedies available to Shire under
this Agreement, at law or in equity. New River shall evaluate and resolve such
issue. New River shall keep Shire informed of the progress of, and information
learned during, its evaluation, and shall provide Shire with a reasonably
detailed written report summarizing any steps taken toward resolution of the
matter within ten (10) Business Days after such evaluation.

ARTICLE 6.
MANUFACTURE OF COLLABORATION PRODUCTS

      6.1 Manufacture and Supply – US Territory.

           6.1.1 Manufacturing Process. New River will use Diligent Efforts to
develop a process for the Manufacture of bulk Compound and Collaboration
Products and to scale up such process to a level sufficient to Manufacture and
supply in the US Territory clinical and commercial supplies of Collaboration
Products. New River will undertake such development in consultation with the
JSC, including preparation of filings necessary to obtain Regulatory Approval
for the Manufacture of bulk Compound and Collaboration Products for the US
Territory and the selection of any Third Party Manufacturer. In the event that
New River includes the filings referred to in this Section 6.1.1 in Drug Master
Files in the United States, Shire may reference such Drug Master Files for
countries in the ROW Territory for the purpose of prosecuting Drug Approval
Applications in such countries for Collaboration Products. Once such filings are
made, no changes to the process for the Manufacture of Compound and
Collaboration Products for the US Territory shall be made without the written
consent of Shire, such consent not to be unreasonably withheld, conditioned or
delayed; provided that New River will not require the prior written consent of
Shire to make changes related to the process for the Manufacture of Compound
and/or Collaboration Products hereunder that are required by a Governmental
Authority or applicable Law. Schedule 6.1.1 sets forth: (a) a list of each Third
Party Manufacturer New River is utilizing as of the

37



--------------------------------------------------------------------------------



Effective Date or intends to use to Manufacture Compound and/or Collaboration
Product, and (b) a description of the work to be done by each such Third Party
Manufacturer. New River’s retention of any Third Party Manufacturer shall be
subject to the prior written approval of Shire, not to be unreasonably withheld,
conditioned, or delayed; provided, however, that New River will not need the
prior written approval of Shire to utilize Third Party Manufacturers listed on
Schedule 6.1.1 for the indicated Manufacturing activities.

           Notwithstanding anything to the contrary in Section 3.6, all costs
related to the foregoing activities set forth in this Section 6.1.1 shall to the
extent related to the first Collaboration Products for ADHD [*], be borne solely
by [*] pursuant to Section 3.3.2. In all other cases, all costs related to the
foregoing activities set forth in this Section 6.1.1 shall be deemed Shared
Expenses.

           6.1.2 Development Supply. New River will Manufacture, or arrange for
a Third Party Manufacturer to Manufacture, Compound and Collaboration Products
in bulk and finished form for Development activities to be performed by a Party
under Section 3.3 of this Agreement for the US Territory. Prior to receipt of
Regulatory Approval for the first Collaboration Products for ADHD [*] in the US
Territory, the costs of manufacturing quantities of such Collaboration Products
(other than for the build-up of Commercial supply) in the US Territory shall be
borne solely by [*]. Prior to receipt of Regulatory Approval of a Collaboration
Product other than the first Collaboration Products for ADHD [*] in the US
Territory, the costs of manufacturing quantities of such Collaboration Product
(other than for the build-up of Commercial supply) in the US Territory shall be
treated as Development Expenses and the applicable Development Plan shall
designate which such costs, if any, shall be treated as Shared Expenses under
Section 3.6.1.

           6.1.3 Commercial Supply by New River. Subject to Sections 2.4.2 and
6.3, New River will Manufacture, or arrange for a Third Party Manufacturer to
Manufacture, finished Collaboration Products for sales for all indications in
the US Territory. Any such supply will be provided by New River to Shire at [*]
(as determined pursuant to Exhibit A). For the avoidance of doubt, the [*] used
in calculating Allowable Expenses will be [*] for such finished Collaboration
Product, as determined in accordance with Exhibit A, not [*].

     6.2 Specifications and Terms of Supply; Multiple Sources. New River, in
consultation with the JSC, shall establish the specifications, including any
necessary documentation, certificates of analysis and test results, for the bulk
Compound and bulk and finished Collaboration Products to be Manufactured under
this Article 6, in each case subject to the prior written approval of Shire,
such approval not be unreasonably withheld, conditioned or delayed. If a
Governmental Authority in a country of the ROW Territory has promulgated any
Laws or guidance documents that relate or will relate to the Manufacture of the
Compound or a Collaboration Product that are different from those promulgated in
the US Territory or the European Union, Shire shall notify New River of such
Laws or guidance documents. The Parties shall endeavor to maintain compatible
specifications for bulk Compound on a worldwide basis, and to minimize the
number of distinct specifications in different countries. New River shall
establish at least [*] sources of supply for each of Compound and Collaboration
Product to be Manufactured under this Article 6.

     6.3 Manufacture by Shire; Commercial Supply by Shire. Shire will have the
right to act as, or to appoint a Third Party to act as, a second source for
Collaboration Products under terms and conditions to be established by the
Parties and subject to reasonable

38



--------------------------------------------------------------------------------



commercial qualification by New River and applicable regulatory requirements. In
connection with such right, and based on the specifications provided by New
River under Section 6.2, Shire will prepare all specifications required for any
facility at which Shire intends to Manufacture, or have Manufactured,
Collaboration Products, including cGMP qualification guidelines, and any QA
approved procedures to be followed during the qualification of such facility,
all consistent with the specifications and procedures approved in any existing
Regulatory Approval, in each case at Shire’s sole expense. Following validation
of such facility, the JSC will task Shire with the production of quantities of
Collaboration Products at least sufficient for Shire to maintain such validation
as a second source and such quantities shall be available for distribution by
Shire. For purposes of determining the Allowable Expenses for sales of
Collaboration Products to Third Parties, the [*] on such sales shall be equal to
[*] for the quantity of such Collaboration Products actually sold, as determined
in accordance with Exhibit A. In the event that [*] any agreement with a Third
Party Manufacturer for the Manufacture of Compound or otherwise [*] such that
there is a reasonable likelihood of insufficient quantities of Compound to
satisfy the need thereof for the Manufacture of Collaboration Products, then
Shire shall be entitled, but not be required, to assume in whole or in part New
River’s rights and related obligations under such agreement (to the extent
permissible thereunder) or otherwise direct the exercise of rights and
performance of obligations by New River under such agreement, including the
establishment of additional Third Party Manufacturers or Manufacture by Shire,
in each case upon the mutual agreement of the Parties, such agreement not to be
unreasonably withheld, delayed or conditioned. In such event the Parties shall
meet and confer to devise the most effective supply plan for the bulk Compound
and/or Collaboration Products and to consider amendments to this or other
agreements, as necessary.

     6.4 Supply Terms. The Parties, in consultation with the JSC, will establish
the terms and conditions applicable to the supply of Compound and Collaboration
Products by New River to Shire under this Article 6, and enter into an
appropriate supply agreement with respect thereto containing terms and
conditions consistent with the terms of this Agreement, including without
limitation, this Article 6 and at a minimum those terms and conditions as set
forth on Exhibit D, to the extent New River is able to obtain such terms from
Third Party Manufacturers having used Diligent Efforts to do so.

      6.5 Manufacture and Supply – ROW Territory.

           6.5.1 Manufacturing Process. New River will use Diligent Efforts to
develop a process for the Manufacture of bulk Compound and to scale up such
process to a level sufficient to Manufacture and supply clinical and commercial
supplies of bulk Compound for the ROW Territory. New River will undertake such
development in consultation with the JSC, including the preparation of filings
necessary to obtain Regulatory Approval for the Manufacture of bulk Compound for
the ROW Territory and the selection of any Third Party Manufacturer. In the
event that New River includes the filings referred to in this Section 6.5.1 in
Drug Master Files in the US Territory, Shire may reference such Drug Master
Files for countries in the ROW Territory in which Shire seeks Regulatory
Approval of Collaboration Products; provided, however, that Shire will provide
New River with assistance as reasonably requested by New River, and at no cost
to New River, to ensure compliance with regulatory requirements in such
countries. Once such filings are made, no changes to the process for the
Manufacture of bulk Compound for the ROW Territory shall be made without the
written consent of Shire, such consent not to be unreasonably withheld,
conditioned or delayed; provided that New River will not require the prior
written consent of

39



--------------------------------------------------------------------------------



Shire to make changes related to the process for the Manufacture of bulk
Compound for the ROW Territory hereunder that are required by a Governmental
Authority or applicable Law. New River’s retention of any Third Party
Manufacturer to perform any activities under this Section 6.5.1 shall be subject
to the prior written approval of Shire, not to be unreasonably withheld,
conditioned, or delayed.

           All costs related to the foregoing activities set forth in this
Section 6.5.1 that are additional to any activities set forth in Section 6.1.1
shall be charged by New River to Shire at [*].

           6.5.2 Development Supply. New River will Manufacture, or arrange for
a Third Party Manufacturer to Manufacture, bulk Compound for Development
activities to be performed by Shire under this Agreement. Any such supply will
be provided by New River to Shire [*] (as determined in accordance with Exhibit
A).

           6.5.3 Commercial Supply. New River will Manufacture, or arrange for a
Third Party Manufacturer to Manufacture, bulk Compound for use in the
Manufacture of Collaboration Products by Shire or, at Shire’s direction, by a
Third Party. Any such supply will be provided by New River to Shire [*] (as
determined in accordance with Exhibit A). Shire will arrange for the Manufacture
of Collaboration Products for sale in the ROW Territory using bulk Compound
provided by New River under this Section 6.5.3.

ARTICLE 7.
FINANCIAL TERMS

     7.1 Licensing Fee. As partial payment for the rights and licenses granted
by New River pursuant to this Agreement, Shire shall pay to New River a license
fee equal to $50,000,000 within ten (10) Business Days after the Effective Date.
This fee shall be non-creditable and non-refundable against any future
obligations of Shire under this Agreement, subject to Section 7.3 and Section
13.6.

     7.2 Milestone Payments. Shire shall make the following milestone payments,
which shall be non-creditable and non-refundable, subject to Section 7.3 and
Section 13.6, to New River within ten (10) Business Days after the achievement
of each of the following milestones (or, in the event that any such milestone is
achieved by New River, after New River shall have given Shire written notice
that such milestone has been achieved):

MILESTONE EVENT MILESTONE
PAYMENT (a) Upon FDA acceptance of the first, and only the first, Drug Approval
Application for Collaboration Product for ADHD in the Field in the US Territory,
as evidenced by [*]. $50,000,000 (b) Upon [*] of the first Collaboration Product
for ADHD in the Field in the US Territory [*], as follows:

       [*] [*]        [*] [*]


40



--------------------------------------------------------------------------------





 MILESTONE EVENT MILESTONE
PAYMENT [*] [*] (c) At the end of the first, and only the first, calendar year
during which the cumulative worldwide Net Sales of all Collaboration Products
during such calendar year exceed [*] $100,000,000 (d) [*] For the avoidance of
doubt, this milestone is paid only once regardless of the number of [*] in which
a [*]. $5,000,000

     No milestone is to be paid more than once irrespective of the number of
Collaboration Products Developed, Manufactured or Commercialized under this
Agreement.

     7.3 Refunds by New River. New River shall make the following refunds to
Shire within thirty (30) days after each of the following dates if New River has
not received Regulatory Approval in the US Territory for a Collaboration Product
for an ADHD indication on or before such date: (a) $[*] on [*], (b) $[*] on [*],
and (c) $[*] on [*]. The total refund amount by New River under this Section 7.3
shall not exceed $[*].

      7.4 Sharing of US Product Profit.

           7.4.1 US Collaboration Product for ADHD. New River and Shire or, if
Shire so nominates, its Affiliate in the US Territory shall share US Product
Profit for the first Collaboration Product approved in the US Territory for ADHD
as set forth in this Section 7.4.

                 (a) If such Collaboration Product has [*], then (i) during the
period beginning with the First Commercial Sale and ending on the last day of
the month that is twenty-four (24) months following the month in which the First
Commercial Sale of such Collaboration Product occurs, the US Product Profit for
such Collaboration Product will be allocated seventy-five percent (75%) to Shire
and twenty-five percent (25%) to New River, and (ii) after such twenty-four (24)
month period, the US Product Profit for such Collaboration Product will be
allocated fifty percent (50%) to Shire and fifty percent (50%) to New River.

                 (b) If such Collaboration Product has received a [*] then the
US Product Profit for such Collaboration Product will be allocated between the
Parties based on the formula set forth on Exhibit B.

                 (c) If such Collaboration Product initially [*], then,
effective as of the first day of the first calendar month following such [*], on
a prospective basis only, the allocation of US Product Profit for such
Collaboration Product will be as set forth in Section 7.4.1(a) .

                 (d) If such Collaboration Product initially [*], then New River
shall use Diligent Efforts to [*]. Shire shall provide such assistance as may be
reasonably requested by New River in connection with seeking [*], at no cost to
New River. Any Development Expenses incurred in seeking [*] shall be the sole
responsibility of New River.

41



--------------------------------------------------------------------------------



                 (e) In the event of a change in the regulatory scheme [*] under
the [*], the terms of this Section 7.4 (as well as any other terms of this
Agreement relating to [*]) will be interpreted in the manner that conforms most
closely to the [*] existing as of the Effective Date. In any event, if such
regulatory change results in a Collaboration Product [*] under such [*], then,
for purposes of this Agreement, New River will have been deemed to have [*]

           7.4.2 Other Collaboration Products in the US Territory. Except as set
forth in Section 7.4.1, New River and Shire or, if Shire so nominates, its
Affiliate in the US Territory shall share [*] in the US Product Profit for each
Collaboration Product, irrespective of the [*] by such Collaboration Product.

           7.4.3 Reporting and Payment.

                 (a) Within five (5) Business Days after the end of each
calendar quarter, New River shall report to Shire New River’s individual
Allowable Expense items (with appropriate supporting information) involved in
the computation of US Product Profit and accrued during such quarter, as well as
any Pre-Marketing Expenses, incurred and accrued during such quarter with
respect to each such Collaboration Product (the “New River Report”).

                 (b) Within five (5) Business Days after the end of each
calendar quarter, Shire shall report to New River Net Sales and Shire’s
individual Allowable Expense items (with appropriate supporting information)
involved in the computation of US Product Profit and accrued during such
quarter, as well as any Pre-Marketing Expenses, incurred and accrued during such
quarter with respect to each such Collaboration Product (the “Shire Report”).

                 (c) The New River Reports and the Shire Reports will be in such
form as the Parties may reasonably agree from time to time. The Parties shall
determine and report Marketing Expenses for their respective full-time
equivalent sales force personnel using the same mutually acceptable mechanism.

                 (d) Within twenty-five (25) days after the end of each calendar
quarter, Shire shall provide for each Collaboration Product one consolidated
Financial Statement for the US Territory to the JMC. Within ten (10) days after
receipt of the Financial Statement, the JMC shall direct the remittance between
the Parties of an amount to effectuate the sharing of the US Product Profit
(including the reimbursement of Allowable Expenses and Phase IV and Related
Expenses) in accordance with Sections 7.4.1 and 7.4.2, Pre-Marketing Expenses in
accordance with Section 4.7.1 for all Collaboration Products. Any such payment
shall be made, in any event, within ten (10) days of the date that the JMC
directs the remittance.

           7.4.4 Term. The Parties shall share US Product Profit hereunder with
respect to each Collaboration Product in the US Territory until each such
Collaboration Product is permanently withdrawn from and is no longer being sold
anywhere in the US Territory.

      7.5 Royalties on Net Sales in ROW Territory.

42



--------------------------------------------------------------------------------



           7.5.1 Royalty Rates [*]. As further consideration for New River’s
grant of the rights and licenses to Shire hereunder, subject to the adjustments
provided for in Section 7.5.3, Shire will pay, or cause to be paid, to New
River, on a Collaboration Product-by-Collaboration Product basis, a royalty
equal to:

                 (a) [*] of aggregate Net Sales of such Collaboration Product
[*], for that portion of the total amount of aggregate Net Sales of such
Collaboration Product [*] in any calendar year that is less than or equal to
[*];

                 (b) [*] of aggregate Net Sales of such Collaboration Product
[*], for that portion of the total amount of aggregate Net Sales of such
Collaboration Product [*] in any calendar year that is greater than $[*] but
less than or equal to $[*];

                 (c) [*] of aggregate Net Sales of such Collaboration Product
[*], for that portion of the total amount of aggregate Net Sales of such
Collaboration Product [*] in any calendar year that exceeds [*].

           7.5.2 Royalty Rates in ROW Territory (excluding Major EU Markets). As
further consideration for New River’s grant of the rights and licenses to Shire
hereunder, subject to the adjustments provided for in Section 7.5.3, Shire will
pay, or cause to be paid, to New River a royalty equal to [*] of Net Sales of
each Collaboration Product in the [*].

           7.5.3 Royalty Rate Adjustment. The rates set forth in Sections 7.5.1
and 7.5.2 shall be reduced by [*] (to [*]%, [*]%, and [*]%, and [*]%,
respectively) with respect to Net Sales of a Collaboration Product in a
particular country in which, and during such time as, a Generic Product of such
Collaboration Product has been launched and is then offered for sale by a Third
Party in such country.

           7.5.4 Royalty Term. Royalties due under Sections 7.5.1 and 7.5.2 will
commence upon the First Commercial Sale of a Collaboration Product in a
particular country in the ROW Territory and will expire on a country-by-country
basis upon the later of: (a) the expiration of the last-to-expire Licensed
Patent containing a Valid Claim that would be infringed by the Manufacture, use,
or sale of the Collaboration Product in such country by an unlicensed Third
Party if such unlicensed Third Party were to Manufacture the Collaboration
Product in such country of Manufacture, or use or sell the Collaboration Product
in such country of sale, and (b) [*] from the First Commercial Sale of the
Collaboration Product in such country.

ARTICLE 8.
PAYMENT TERMS

     8.1 Payment Method. All amounts due to either Party hereunder will be paid
in United States Dollars by wire transfer in immediately available funds to an
account designated by such Party. Any payments or portions thereof due hereunder
that are not paid by the date such payments are due under this Agreement will
bear simple interest at the lower of (a) [*] the US Prime Rate, as reported in
the Wall Street Journal, Eastern Edition, on the due date (or, if the due date
is not a business day, on the last business day prior to such due date), or (b)
the maximum rate permitted by applicable Law, calculated on the number of days
such payment is delinquent; provided, that such interest shall not be due to the
extent that a payment is inadvertently paid late (e.g., if such late payment is
accompanied by reasonable evidence that the payor was not aware of the due date
of the payment or

43



--------------------------------------------------------------------------------



reasonable explanation that such payment due date was unintentionally missed)
and if the payor acts in good faith in making payment as soon as it discovers
that a required payment has not been made.

     8.2 Payment Schedules; Reports. The payments due pursuant to Sections
3.6.2, 7.1, 7.2, 7.3, 7.4 and 11.3.5 are due and payable on the dates described
therein. Royalty payments due pursuant to Section 7.5 are due and payable within
thirty-five (35) days of the end of each calendar quarter during the Term during
which there were Net Sales of Collaboration Products in the ROW Territory. Shire
will accompany each payment of royalties under this Agreement with a report
setting forth, on a country-by-country basis, the amount of gross sales of each
Collaboration Product in such country, a calculation of Net Sales, the currency
conversion rate used and the United States Dollar-equivalent of such Net Sales,
and a calculation of the amount of royalty payment due on such Net Sales. Such
report will be considered Confidential Information of Shire subject to the
obligations of Article 10 of this Agreement. The Parties acknowledge that any
expenses or costs reported or shared in any way under this Agreement may be
based upon estimates, which estimates will be GAAP-compliant; provided that when
the actual results become known relative to any estaimated amount, any
difference between the actual results and the estimate is reported and the next
payment due hereunder related to such estimated item is appropriately adjusted
for such difference. The Parties acknowledge and agree that any reports and
payments relating to any cost, expense, or other financial amount shared
pursuant to this Agreement for the fourth quarter of any calendar year shall
reflect year-end reconciliations and adjustments, if any, applicable to the
previous three quarters’ reported results.

     8.3 Currency Conversion. For any currency conversion required in
determining the amount of royalties or US Product Profits due hereunder, such
conversion will be made at the exchange rate used by Shire, consistent with its
general internal corporate policies as they relate to its income statement, for
its own consolidation purposes for the translation of such currency into United
States Dollars for any royalty or US Product Profit payments due pursuant to
this Agreement. Such policies will be made available to New River upon request
and will be consistent with customary industry practices.

     8.4 Legal Restrictions. If at any time legal restrictions prevent the
remittance by Shire of all or any part of royalties on Net Sales or US Product
Profits in any country, Shire will have the right and option to make such
payment by depositing the amount thereof in local currency to an account in the
name of New River in a bank or other depository in such country. Shire will
consult with New River regarding, and promptly notify New River of, any and all
such arrangements.

      8.5 Taxes.

           8.5.1 Withholding Taxes. New River will be responsible for any and
all income or other taxes owed by New River and required by applicable Law to be
withheld or deducted from any of the royalty and other payments made by or on
behalf of Shire to New River hereunder (“Withholding Taxes”), and Shire may
deduct from any amounts that Shire is required to pay hereunder an amount equal
to such Withholding Taxes. Shire will provide New River with reasonable advance
notice of tax withholding obligations to which it reasonably believes that it is
subject. New River will provide Shire any information available to New River
that is necessary to determine the Withholding Taxes. Such Withholding Taxes
will be paid to the proper taxing authority for New River’s account and evidence
of such

44



--------------------------------------------------------------------------------



payment will be secured and sent to New River within one (1) month of such
payment. The Parties will do all such lawful acts and things and sign all such
lawful deeds and documents as either Party may reasonably request from the other
Party to enable New River and Shire or its Affiliates or sublicensees to take
advantage of any applicable legal provision or any treaty provisions with the
object of paying the sums due to New River hereunder with the lowest legal
amount of Withholding Taxes.

           8.5.2 Additional Withholding Taxes. If, as a result of any change in
the corporate status or location of Shire, or the permitted assignment of this
Agreement by Shire, additional Withholding Taxes become due on payments from
Shire or its permitted assignee to New River that would not have been due absent
such change in corporate status or location or permitted assignment, and New
River is not able to claim a credit or reimbursement for such tax, in whole or
in part, then Shire will deduct Withholding Taxes in accordance with this
Section 8.5, but will, in addition to the sums otherwise payable under this
Agreement, pay to New River such further sum as will ensure that, after
deduction of Withholding Taxes on all such sums, the net amount received by New
River equals the amount that New River would have received had the
non-creditable or non-reimbursable excess portion of such additional Withholding
Taxes not been deducted. To the extent that any such amount paid by Shire to New
River in accordance with this Section 8.5 is in fact subsequently able to be
claimed by New River as a credit or reimbursement for such tax otherwise
deducted, then New River will repay such amount to Shire.

      8.6 Records Retention; Audit.

           8.6.1 Record Retention. Each Party will maintain complete and
accurate books, records and accounts used for the determination of expenses
incurred in connection with the performance of Development or Commercialization
activities or otherwise relevant for the calculation of Net Sales and US Product
Profits, in sufficient detail to confirm the accuracy of any payments required
under this Agreement, which books, records and accounts will be retained by such
Party for three (3) years after the end of the period to which such books,
records and accounts pertain, or longer as is required by applicable Law.

           8.6.2 Audit. Each Party will have the right to have an independent
certified public accounting firm of internationally recognized standing,
reasonably acceptable to the other Party, to have access during normal business
hours, and upon reasonable prior written notice, to such of the records of the
other Party as may be reasonably necessary to verify the accuracy of any
expenses shared or paid by the other Party under this Agreement or the
calculation of Net Sales or US Product Profits for any calendar year ending not
more than three (3) years prior to the date of such request; provided, however,
that, no Party will have the right to conduct more than one such audit in any
twelve (12) month period and that the auditing Party shall not be permitted to
audit the same period of time more than once, unless evidence of fraud or gross
negligence arises in a subsequent audit and the auditing Party reasonably
believes that such evidence indicates the reasonable possibility of fraud or
gross negligence in any such prior period. The accounting firm will disclose to
the Parties only whether the various expenses subject to being shared by this
Agreement, Net Sales or US Product Profits reported by the audited Party are
correct or incorrect and the specific details concerning any discrepancies. The
auditing Party will bear all costs of such audit, unless the audit reveals a
discrepancy in the auditing Party’s favor of more than [*], in which case the
audited Party will bear the cost of the audit. If the audited Party disputes the
findings pursuant to this Section 8.6.2, the Parties shall meet and discuss such
dispute. If such dispute

45



--------------------------------------------------------------------------------



is not resolved within forty-five (45) days, then it shall be subject to Article
16. Shire shall use Diligent Efforts to obtain from any sub-licensee audit
rights at least as favorable as the audit rights set forth in this Section 8.6.2
and the right to share the results of any such audit with New River. In the
event that New River reasonably believes that there is a material inaccuracy in
the reporting by a sub-licensee of the Net Sales of such sub-licensee, then New
River may direct Shire to exercise such audit rights in accordance with
procedures reasonably requested by New River. New River shall succeed to the
rights and obligations of Shire in respect of any costs or expenses associated
with a sub-licensee audit requested by New River.

           8.6.3 Payment of Additional Amounts. If, based on the results of any
audit, additional payments are owed to either Party under this Agreement, then
the paying Party will make such additional payments within five (5) Business
Days after the accounting firm’s written report is delivered to the Parties. The
provisions of Section 8.1 shall apply to such payment.

             8.6.4 Confidentiality. Each Party will treat all information
subject to review under this Section 8.6 in accordance with the provisions of
Article 10. Prior to conducting any audit hereunder, the Party conducting such
audit will cause its accounting firm to enter into a reasonably acceptable
confidentiality agreement with the audited Party obligating such accounting firm
to maintain all such financial information in confidence with standards no less
stringent that the terms of this Article 10 of this Agreement.

ARTICLE 9.
LICENSES

      9.1 Licenses to Shire.

           9.1.1 ROW Territory. Subject to the terms of this Agreement, New
River hereby grants to Shire an exclusive license, with the right to grant
sublicenses as provided in Section 9.3, under the Licensed Patents, the Licensed
Know-How and New River’s interest in any Joint Collaboration Patents to (a)
Develop and use Collaboration Products for Commercialization in the Field in the
ROW Territory and to Commercialize Collaboration Products in the Field in the
ROW Territory, and (b) to make bulk and finished Collaboration Products (but not
the Compound, except as otherwise provided in Article 6) for Commercialization
in the Field in the ROW Territory. Notwithstanding the foregoing, New River
shall retain the co-exclusive right under the Licensed Patents, Licensed
Know-How and New River’s interest in any Joint Collaboration Patents in the ROW
Territory for the purpose of research and Development of Collaboration Products
in the Field in accordance with a Development Plan.

           9.1.2 US Territory. Subject to the terms of this Agreement, New River
hereby grants to Shire an exclusive (except as to New River) license, without
the right to grant sublicenses (except to Affiliates of Shire), under the
Licensed Patents, the Licensed Know-How and New River’s interest in any Joint
Collaboration Patents (a) to Commercialize Collaboration Products in the Field
in the US Territory and (b) to Develop and use Collaboration Products for
Commercialization in the US Territory.

           9.2 Licenses to New River. Subject to the terms of this Agreement,
Shire hereby grants to New River an exclusive (except as to Shire), paid-up
license, without the right to grant sublicenses (except to Affiliates of New
River), under the Shire Patents and Shire

46



--------------------------------------------------------------------------------



Know-How solely to conduct Development and Commercialization of Collaboration
Products in the Field for the US Territory (and to supply Shire Collaboration
Products and Compound for the ROW Territory) in accordance with the terms of
this Agreement.

     9.3 Sublicensing. Shire may grant sublicenses under Section 9.1.1: [*]
provided, however, that the Development activities undertaken by any sublicensee
of such rights will be subject to the oversight and authority of the JDC. The
entry by Shire into a sublicense shall not relieve Shire of its obligations
under this Agreement, including the obligation to report the Net Sales of such
sublicensee.

     9.4 Scope of Licenses. As used in this Article 9, a license that is
“exclusive except as to” the granting Party means that the Party granting the
license shall not grant any other entity (other than its Affiliates) any license
under such patent rights with the right to practice within the Field, but that
otherwise the granting Party retains all its rights of ownership in such
licensed rights, including without limitation the right to practice such patent
rights, subject only to the license granted.

     9.5 No Implied Licenses. Except as expressly provided in this Agreement,
neither Party grants to the other Party any right or license in any intellectual
property right, whether by implication, estoppel or otherwise. No implied
licenses are granted under this Agreement. Each Party hereby covenants and
agrees not to use or sublicense any of its rights under the licenses set forth
in this Article 9 except as expressly permitted in this Agreement.

     9.6 Exclusivity. During the Term, New River hereby covenants and agrees not
to, itself or through or with any Affiliate or Third Party, (a) develop, market,
promote, sell, or otherwise commercialize any pharmaceutical products containing
or comprising [*] or other compound where an active moiety of such compound is
[*], other than Collaboration Products, (b) or develop, market, promote, sell,
or otherwise commercialize any pharmaceutical products containing [*] formulated
for [*] for the treatment or prevention of ADHD, or (c) grant any license to a
Third Party to perform any activities described in the preceding clauses (a) or
(b), in each case without the express prior written approval of Shire.

     9.7 Nonassertion. New River and its Affiliates hereby covenant and agree
not to, alone or in cooperation with any Third Party, [*], the manufacture, use,
offer for sale, sale, distribution, import or export of which is done under and
in accordance with the terms of this Agreement. This covenant will run with and
attach to any and all intellectual property owned or controlled, in whole or in
part, by New River and shall be binding upon any assignee of any intellectual
property from New River.

     9.8 [*]. New River will be permitted to terminate this Agreement by written
notice effective upon receipt if [*] [*] (each such [*]). Shire will include
provisions in all agreements granting sublicenses of Shire’s rights hereunder
providing that if the sublicensee or its Affiliates undertake a [*] with respect
to [*] under which the sublicensee is sublicensed, Shire will be permitted to
terminate such sublicense agreement. If a sublicensee of Shire (or an Affiliate
of such sublicensee) undertakes a [*] of any such [*] under which such
sublicensee is sublicensed, then Shire upon receipt of notice from New River of
such [*] will terminate the applicable sublicense agreement. If Shire fails to
so terminate such sublicense agreement, New River may terminate Shire’s right to
sublicense in the countr(ies) covered by such sublicense agreement and any
sublicenses previously granted in such countr(ies) shall automatically
terminate. In connection with such sublicense termination, Shire shall

47



--------------------------------------------------------------------------------



cooperate with New River’s reasonable requests to cause such a terminated
sublicensee to discontinue activities with respect to the Collaboration Product
in such countr(ies).

ARTICLE 10.
CONFIDENTIALITY

      10.1 Confidential Information.

           10.1.1 Confidential Information. As used in this Agreement, the term
“Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video,
computer, electronic or other form, provided pursuant to this Agreement or
generated pursuant to this Agreement by one Party (the “Disclosing Party”) to
the other Party (the “Receiving Party”), including but not limited to,
information relating to the Disclosing Party’s existing or proposed research,
development efforts, patent applications, business or products, and any other
materials that have not been made available by the Disclosing Party to the
general public. Notwithstanding the foregoing sentence, Confidential Information
shall not include any information or materials that:

                 (a) were already known to the Receiving Party (other than under
an obligation of confidentiality), at the time of disclosure by the Disclosing
Party, to the extent such Receiving Party has documentary evidence to that
effect;

                 (b) were generally available to the public or otherwise part of
the public domain at the time of disclosure thereof to the Receiving Party;

                 (c) became generally available to the public or otherwise part
of the public domain after disclosure or development thereof, as the case may
be, and other than through any act or omission of a Party in breach of such
Party’s confidentiality obligations under this Agreement;

                 (d) were disclosed to a Party, other than under an obligation
of confidentiality, by a Third Party who had no obligation to the Disclosing
Party not to disclose such information to others; or

                 (e) were independently discovered or developed by or on behalf
of the Receiving Party without the use of the Confidential Information belonging
to the other Party, to the extent such Receiving Party has documentary evidence
to that effect.

           10.1.2 Confidentiality Obligations. Each of New River and Shire shall
keep all Confidential Information received from the other Party with the same
degree of care it maintains the confidentiality of its own Confidential
Information. Neither Party shall use such Confidential Information for any
purpose other than in performance of this Agreement or disclose the same to any
other Person other than to such of its and its Affiliates’ directors, managers,
employees, independent contractors, agents or consultants who have a need to
know such Confidential Information to implement the terms of this Agreement or
enforce its rights under this Agreement; provided, however, that a Receiving
Party shall advise any of its and its Affiliates’ directors, managers,
employees, independent contractors, agents or consultants who receives such
Confidential Information of the confidential nature thereof and of the
obligations contained in this Agreement relating thereto, and the Receiving
Party shall ensure (including, in the case of a Third Party, by means of a
written agreement with such

48



--------------------------------------------------------------------------------



Third Party having terms at least as protective as those contained in this
Article 10) that all such directors, managers, employees, independent
contractors, agents or consultants comply with such obligations as if they had
been a Party hereto. Upon termination of this Agreement, the Receiving Party
shall return or destroy all documents, tapes or other media containing
Confidential Information of the Disclosing Party that remain in the possession
of the Receiving Party or its directors, managers, employees, independent
contractors, agents or consultants, except that the Receiving Party may keep one
copy of the Confidential Information in the legal department files of the
Receiving Party, solely for archival purposes. Such archival copy shall be
deemed to be the property of the Disclosing Party, and shall continue to be
subject to the provisions of this Article 10. It is understood that receipt of
Confidential Information under this Agreement will not limit the Receiving Party
from assigning its employees to any particular job or task in any way it may
choose, subject to the terms and conditions of this Agreement.

           10.1.3 Permitted Disclosure and Use. Notwithstanding Section 10.1.2,
a Party may disclose Confidential Information belonging to the other Party only
to the extent such disclosure is reasonably necessary to: (a) obtain Regulatory
Approval of a Collaboration Product to the extent such disclosure is made to a
Governmental Authority; (b) comply with or enforce any of the provisions of this
Agreement; (c) comply with Laws; or (d) comply with applicable stock exchange or
Nasdaq regulation. If a Party deems it necessary to disclose Confidential
Information of the other Party pursuant to this Section 10.1.3, such Party shall
give reasonable advance notice of such disclosure to the other Party to permit
such other Party sufficient opportunity to object to such disclosure or to take
measures to ensure confidential treatment of such information. In addition,
notwithstanding Section 10.1.2, the Parties shall prepare standardized responses
to anticipated inquiries from the public or press, stockholders, investors
and/or analysts with respect to the Compound, Collaboration Product or other
activities hereunder that may be disclosed. Notwithstanding anything to the
contrary in this Article 10, Shire shall not disclose to any Third Party
Confidential Information of New River disclosing the Manufacture of Compound,
without the prior written consent of New River, not to be unreasonably withheld,
delayed or conditioned.

           10.1.4 Notification. The Receiving Party shall notify the Disclosing
Party promptly upon discovery of any unauthorized use or disclosure of the
Disclosing Party’s Confidential Information, and will cooperate with the
Disclosing Party in any reasonably requested fashion to assist the Disclosing
Party to regain possession of such Confidential Information and to prevent its
further unauthorized use or disclosure.

     10.2 Publicity; Filing of this Agreement. The Parties agree that the public
announcement of the execution of this Agreement shall be substantially in the
form of the press release attached as Exhibit E (the “Joint Press Release”). Any
other publication, news release or other public announcement relating to this
Agreement or to the performance hereunder, shall first be reviewed and approved
by both Parties; provided, however, that any disclosure which is required by Law
as advised by the disclosing Party’s counsel may be made without the prior
consent of the other Party. To the extent practicable, the disclosing Party
shall be given at least three (3) Business Days advance notice of any such
legally required disclosure, and the other Party shall provide any comments on
the proposed disclosure during such period. To the extent that either Party
determines that it or the other Party is required to file or register this
Agreement or a notification thereof to comply with the requirements of an
applicable stock exchange or Nasdaq regulation or any Governmental Authority,
including without limitation the U.S. Securities and Exchange Commission, the

49



--------------------------------------------------------------------------------



Competition Directorate of the Commission of the European Communities or the
U.S. Federal Trade Commission, such Party shall promptly inform the other Party
thereof. Prior to making any such filing, registration or notification, the
Parties shall agree on the provisions of this Agreement for which the Parties
shall seek confidential treatment, it being understood that if one Party
determines to seek confidential treatment for a provision for which the other
Party does not, then the Parties will use reasonable efforts in connection with
such filing to seek the confidential treatment of any such provision. The
Parties shall cooperate, each at its own expense, in such filing, registration
or notification, including without limitation such confidential treatment
request, and shall execute all documents reasonably required in connection
therewith. In furtherance of the foregoing, the Parties will agree as promptly
as practicable after the Effective Date on the confidential treatment request to
be filed with the U.S. Securities and Exchange Commission and the redacted form
of this Agreement related thereto. In that connection, any redaction reasonably
requested by either Party shall be included in such filing. The Parties will
reasonably cooperate in responding promptly to any comments received from the
U.S. Securities and Exchange Commission with respect to such filing in an effort
to achieve confidential treatment of such redacted form; provided, however, that
a Party shall be relieved of such obligation to seek confidential treatment for
a provision requested by the other Party if such treatment is not achieved after
the second round of responses to comments from the U.S. Securities and Exchange
Commission.

     10.3 Publication. Each Party shall submit copies of each proposed academic,
scientific, medical and other publication or presentation that contains or
refers to the Licensed Patents, Licensed Know-How or otherwise relates to a
Collaboration Product or any research or Development activities under this
Agreement to the other Party at least sixty (60) days in advance of submitting
such proposed publication or presentation to a publisher or other Third Party.
Such other Party shall have the right to review, comment on and approve each
such proposed publication or presentation for accuracy and to ascertain whether
such Party’s Confidential Information is being inappropriately utilized and/or
released. The non-publishing Party shall have the right to remove any of its
Confidential Information prior to submission for publication or presentation.
The publishing Party shall redact or otherwise modify the proposed publication
or presentation to remove any such Confidential Information of the other Party.
In addition, in the event that the document includes data, information or
material generated by a Party’s scientists, and professional standards for
authorship would be consistent with including such Party’s scientists as
co-authors of the document, the names of such scientists will be included as
co-authors. A Party may publicly disclose without regard to the preceding
requirements of this Section 10.3 any information that was previously disclosed
in a public disclosure that was in compliance with such requirements.

     10.4 Use of Names. Neither Party shall use the name of the other Party in
relation to this transaction in any public announcement, press release or other
public document without the written consent of such other Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that either
Party may use the name of the other Party in any document filed with any
regulatory agency or authority, including the FDA and the Securities and
Exchange Commission.

     10.5 Confidentiality of this Agreement. The terms of this Agreement shall
be Confidential Information of each Party and, as such, shall be subject to the
provisions of this Article 10.

     10.6 Disclosures Under Existing NDA. The Parties agree and acknowledge that
New River and Shire US, Inc. entered into that certain Existing NDA. For
purposes of this

50



--------------------------------------------------------------------------------



Section 10.6, the term “Existing NDA” means that certain Non-Disclosure and
Confidentiality Agreement, dated as of July 16, 2002, as amended by letter
agreements on July 13, 2004, October 29, 2004, November 12, 2004, November 15,
2004, by and among the Parties and various other Affiliates and independent
contractors of Shire. The Parties agree that “Confidential Information” (as such
term is used in the Existing NDA) disclosed to Shire Affiliates under the
Existing NDA prior to the Effective Date shall be deemed to have been disclosed
under this Agreement and, from and after the Effective Date, shall be held in
confidence by such Shire Affiliates in accordance with the terms of this Article
10. To the extent that Shire retains Prior Consultants to perform activities
under this Agreement in connection with which such Prior Consultant is provided
Confidential Information of New River, then such Prior Consultant shall be made
subject to the provisions of this Article 10 with respect to disclosures of
“Confidential Information,” as such term is used in the Existing NDA. The term
“Prior Consultants” means those persons added as parties to the Existing NDA
pursuant to those amendments to the Existing NDA made as of November 12, 2004
and November 15, 2004.

     10.7 Survival. The obligations and prohibitions contained in this Article
10 shall survive the expiration or termination of this Agreement for a period of
ten (10) years.

ARTICLE 11.
OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS

      11.1 Ownership.

           11.1.1 New River shall solely own, and it alone shall have the right
to apply for Patents, within and outside of the United States for any New River
Inventions and Shire shall solely own, and it alone shall have the right to
apply for Patents, within and outside of the United States for any Shire
Inventions. New River and Shire will each own an undivided one-half interest in
any Joint Inventions and any Patents claiming such Joint Inventions (“Joint
Collaboration Patents”), in each case without obligation to account to the other
for the exploitation thereof or to seek consent of the other for the grant of
any licenses thereunder, subject to the licenses and rights granted by the
Parties in this Agreement. Each Party shall promptly disclose to the other Party
all Inventions made by it during the Term. The determination of inventorship for
Inventions shall be made in accordance with applicable Laws relating to
inventorship set forth in the patent Laws of the United States (Title 35, United
States Code).

           11.1.2 Each Party will require all of its and its Affiliates’
employees to assign all Inventions that are the subject of patent applications
claiming Inventions that are developed, made or conceived by such employees
according to the ownership principles described in this Section 11.1. Each Party
will require any agents or independent contractors performing an activity
pursuant to this Agreement to assign all Inventions that are the subject of
patent applications claiming Inventions that are developed, made or conceived by
such agents or independent contractors to New River and/or Shire according to
the ownership principles described in this Section 11.1 .

     11.2 Disclosures; Disputes Regarding Inventions. Each Party shall, before
filing a new patent application (including without limitation provisionals and
continuations-in-part, but excluding continuations, divisionals, and requests
for continued examinations) claiming an Invention, promptly disclose such
Invention to the other Party, including Joint Inventions,

51



--------------------------------------------------------------------------------



New River Inventions and Shire Inventions and shall provide the other Party with
a copy of the proposed patent application at least ten (10) Business Days before
filing such application or such shorter time as may be required to preserve
Patent rights, including, without limitation, the avoidance of a statutory bar.
If the non-filing Party believes that the filing Party’s proposed patent
application discloses Confidential Information of the non-filing Party, the
non-filing Party shall so notify the filing Party within such ten (10) Business
Days, and the filing Party shall amend its proposed application to comply with
the confidentiality provisions of this Agreement. If the Parties are in
agreement as to the designation of the Invention as Joint Invention, New River
Invention or Shire Invention, they can continue as set forth in Section 11.3
below. If the Parties disagree as to whether an Invention is a Joint Invention,
New River Invention or Shire Invention, and are unable to reach agreement within
thirty (30) days after commencing discussions, then each Party will have the
right to avail itself of any legally recognizable remedy in accordance with
Article 16 of this Agreement and applicable Law.

      11.3 Patent Filings.

           11.3.1 New River Responsibilities. New River shall prepare, file,
prosecute and maintain Patents to cover (a) New River Inventions (the “New River
Collaboration Patents”), and (b) the Licensed Patents. New River shall keep
Shire informed of the status of each such Patent and shall give Shire a
reasonable opportunity to provide comments to any communication from any patent
office. New River shall give reasonable consideration to any suggestions or
recommendations of Shire concerning the preparation, filing, prosecution and
maintenance thereof, including suggestions of the JIPC pursuant to the terms set
forth in Sections 2.5 and 2.7.4. Promptly after the Effective Date, New River
shall provide Shire with copies of the file histories of all Licensed Patents
and shall update such file histories promptly upon receipt of any additional
communications from any patent offices and patent counsel or agents pertaining
thereto. New River shall also provide Shire with copies of any communications
from any patent offices and patent counsel or agents pertaining to any New River
Collaboration Patents. New River, at Shire’s request, shall [*] in any New River
Collaboration Patent, Licensed Patent or a continuation or divisional of either
of the foregoing, the type of application being at New River’s discretion;
provided, however, New River may refuse to [*] if New River reasonably believes,
in good faith, that [*]. If the [*], New River will [*] and shall give
reasonable consideration to any suggestions or recommendations of Shire
concerning [*]. The Parties shall cooperate reasonably in the prosecution of all
Patents under this Section 11.3.1 and shall share all material information
relating thereto promptly after receipt of such information. If, during the term
of this Agreement, New River intends to allow any Licensed Patent to expire or
intends to otherwise abandon any Licensed Patent, New River shall notify Shire
of such intention at least sixty (60) days prior to the date upon which such
Licensed Patent shall expire or be abandoned, and Shire shall thereupon have the
right, but not the obligation, to assume responsibility for the preparation,
filing, prosecution or maintenance thereof.

           11.3.2 Shire Responsibilities. Shire shall file, prosecute and
maintain Patents to cover Shire Inventions conceived pursuant to this Agreement
(the “Shire Collaboration Patents”). Shire shall keep New River informed of the
status of each such Patent and shall give reasonable consideration to any
suggestions or recommendations of New River concerning the preparation, filing,
prosecution and maintenance thereof, including the suggestions of the JIPC
pursuant to the terms set forth in Sections 2.5 and 2.7.4. The Parties shall
cooperate reasonably in the prosecution of all Shire Patents under this Section

52



--------------------------------------------------------------------------------



11.3.2 and shall share all material information relating thereto promptly after
receipt of such information. If, during the Term, Shire intends to allow any
Shire Patent to which New River has a license under this Agreement to expire or
intends to otherwise abandon any Shire Patent, Shire shall notify New River of
such intention at least sixty (60) days prior to the date upon which such Shire
Patent shall expire or be abandoned, and New River shall thereupon have the
right, but not the obligation, to assume responsibility for the preparation,
filing, prosecution or maintenance thereof.

           11.3.3 Jointly Owned Patents. The responsibility for the filing,
prosecution and maintenance of Joint Collaboration Patents shall be determined
by the Parties, including conducting related interference and opposition
proceedings relating thereto, without prejudice to ownership, on behalf of both
Parties based on a good faith determination of the relative contributions of the
Parties to the Invention and the relative level of interest of the Parties in
the Invention; provided, however that the Parties may also decide not to file a
Joint Collaboration Patent for any such Joint Invention. At least ten (10)
Business Days prior to the contemplated filing, the Party responsible for such
activities for a Joint Collaboration Patent shall submit a substantially
completed draft of such Joint Collaboration Patent to the other Party for its
approval. Should the agreed upon Party elect not to prepare and/or file any such
Joint Collaboration Patent, it shall (a) provide the other Party with written
notice as soon as reasonably possible after making such election but in any
event no later than twenty (20) Business Days before the other Party would be
faced with a possible loss of rights, (b) give the other Party the right, at the
other Party’s discretion, to prepare, file, prosecute or maintain the Joint
Collaboration Patent, and (c) offer reasonable assistance in connection with
such preparation, filing, prosecution or maintenance.

           11.3.4 Cooperation. The Parties agree to cooperate in the
preparation, filing, prosecution and maintenance of all Patents under this
Section 11.3, including obtaining and executing necessary powers of attorney and
assignments by the named inventors, providing relevant technical reports to the
filing Party concerning the Invention disclosed in such Patent, obtaining
execution of such other documents which shall be needed in the filing and
prosecution of such Patent, and, as requested, updating each other regarding the
status of such Patent, and shall cooperate with the other Party so far as
reasonably necessary with respect to furnishing all information and data in its
possession reasonably necessary to obtain or maintain such Patents.

            11.3.5 Patent Expenses.

                 (a) In the US Territory. Patent Expenses for the US Territory
shall be borne [*]. Within five (5) Business Days following the end of each
calendar quarter, each Party shall deliver a report outlining its Patent
Expenses for such quarter. Within thirty (30) days following the end of each
such quarter, the Party incurring less than [*] of such expenses during the
quarter shall reimburse the other Party an amount sufficient to [*] each Party’s
share of such costs.

                 (b) In the ROW Territory. Patent Expenses for the ROW Territory
shall be borne [*]; provided, however, if New River incurs any expenses for any
country in which Shire has notified New River at least thirty (30) days advance
notice in writing either that it does not intend to Commercialize a
Collaboration Product in such country, or that it has abandoned such
Commercialization, any fee or expense incurred with respect to patents in such
country shall be the sole responsibility of New River and shall not

53



--------------------------------------------------------------------------------



be deemed Patent Expenses effective as of the end of such notice period. Within
five (5) Business Days following the end of each calendar quarter, each Party
shall deliver a report outlining its Patent Expenses for such quarter. Within
thirty (30) days following the end of each such quarter, the Party incurring
less than [*] of such expenses during the quarter shall reimburse the other
Party an amount sufficient to [*] each Party’s share of such costs. In the event
that Shire notifies New River that it does intend to Commercialize a
Collaboration Product in any country in which it has previously notified of an
intention not to Commercialize or abandoned Commercialization, or so
Commercializes such Collaboration Product in such country, then Shire shall
reimburse New River for an amount equal to [*] of the Patent Expense for the
applicable country incurred from the effective date of such notification.

     11.4 Third-Party Patent Rights. Except as otherwise provided in Section
12.1 below, neither Party makes any warranty with respect to the validity,
perfection or dominance of any Patent or other proprietary right or with respect
to the absence of rights in Third Parties which may be infringed by the
Manufacture or Commercialization of any Collaboration Product. Each Party agrees
to bring to the attention of the other Party any patent or patent application it
discovers, or has discovered, and which relates to the subject matter of this
Agreement.

      11.5 Enforcement and Defense of Patents.

            11.5.1 Infringement of Third Party Patents.

                 (a) Third Party Claims; Third Party Royalties. In the event of
a Third Party Claim against Shire, New River or their respective Affiliates
alleging that the making, using, importing, selling or offering to sell a
Collaboration Product infringes or will infringe claims in any patents of a
Third Party, the Party first obtaining knowledge of such Third Party Claim shall
immediately provide the other Party notice of such Third Party Claim with the
related facts in reasonable detail. Shire shall have the first right, but not
the obligation, to control such defense with respect to the Collaboration
Product with an attorney of Shire’s choice if Shire or any of its Affiliates are
named as a party to such Third Party claim and New River or any of its
Affiliates are not. In such case, New River shall have the right to be
represented by independent counsel at New River’s own expense. New River shall
have the first right, but not the obligation, to control such defense with
respect to the Collaboration Product with an attorney of New River’s choice if
New River or any of its Affiliates are named as a party to such Third Party
claim and Shire or any of its Affiliates are not. In such case, Shire shall have
the right to be represented by independent counsel at Shire’s own expense. If
either Party refuses to accept control of the defense of a Third Party Claim for
which it has the first right to control defense hereunder within [*] after
receiving or giving notice thereof, then the other Party shall have the right to
defend against such Third Party Claim. In such case, such refusing Party shall
have the right to be represented by independent counsel at its own expense. If
(1) Shire or any of its Affiliates and (2) New River or any of its Affiliates
are named as parties to such Third Party Claim, then the Parties will have the
joint right, but not the obligation, to control such defense with respect to the
Collaboration Product with an attorney of their mutual agreement. If the Parties
are unable to agree on such joint defense, then the Parties will use good faith
efforts to determine the Party to assume control of such defense and choice of
counsel. In such case, the other Party shall have the right to be represented by
independent counsel at its own expense. If, as a result of a judgment in any
litigation or settlement with a Third Party, Shire or its Affiliates are
required

54



--------------------------------------------------------------------------------



to pay royalties to any Third Party (“Third Party Royalty”), then, on a
country-by-country basis and product-by-product basis, the royalty due to New
River under this Agreement with respect to Net Sales in the ROW Territory will
be [*] of the Third Party Royalty, provided that the royalty due to New River
will not be reduced to less than [*] of the royalty that would be due to New
River in the absence of such Third Party Royalty.

                 (b) Cooperation. If a Party shall become engaged in or
participate in any suit described in this Section 11.5.1, the other Party shall
cooperate, and shall cause its and its Affiliates’ employees to cooperate, with
such Party in all reasonable respects in connection therewith, including giving
testimony and producing documents lawfully requested, and using its reasonable
and diligent efforts to make available to the other, at no cost to the other
(other than reimbursement of actually incurred, reasonable out-of-pocket travel
and lodging expenses), such employees who may be helpful with respect to such
suit, investigation, claim, interference or other proceeding.

            11.5.2 Prosecution of Infringers.

                 (a) Notice. If either Party learns that a Third Party is
infringing or allegedly infringing any Patent within the Licensed Patents, the
Shire Patents or the Joint Collaboration Patents or if any Third Party claims
that any such Patent is invalid or unenforceable, it will promptly notify the
other Party thereof including available evidence of infringement or the claim of
invalidity or unenforceability. The Parties will cooperate and use reasonable
efforts to stop such alleged infringement or to address such claim without
litigation.

                 (b) Enforcement and Defense of Licensed Patents, Joint
Collaboration Patents and Shire Collaboration Patents.

                       (i) Shire will have the first right (but not the
obligation) to take the appropriate steps to enforce or defend any Patent within
the Shire Collaboration Patents. Shire may take steps including the initiation,
prosecution and control any suit, proceeding or other legal action by counsel of
its own choice. Each of New River and Shire will bear the costs of such
enforcement or defense [*]. Notwithstanding the foregoing, New River will have
the right, at its own expense, to be represented in any such action by counsel
of its own choice.

                       (ii) If, pursuant to Section 11.5.2(b)(i), Shire fails to
take the appropriate steps to enforce or defend any Patent within the Shire
Collaboration Patents within [*] of the date one Party has provided notice to
the other Party pursuant to Section 11.5.2(a) of such infringement or claim,
then New River will have the right (but not the obligation), at its own expense,
to bring any such suit, action or proceeding by counsel of its own choice and
Shire will have the right, at its own expense, to be represented in any such
action by counsel of its own choice.

                       (iii) New River will have the first right (but not the
obligation) to take the appropriate steps to enforce or defend any Patent within
the Licensed Patents. New River may, in any such instance, take steps including
the initiation, prosecution and control any suit, proceeding or other legal
action by counsel of its own choice. Each of New River and Shire will bear the
costs of such enforcement or defense [*]. Notwithstanding

55



--------------------------------------------------------------------------------



the foregoing, Shire will have the right, at its own expense, to be represented
in any such action by counsel of its own choice.

                       (iv) If, pursuant to Section 11.5.2(b)(iii), New River
fails to take the appropriate steps to enforce or defend any Patent within the
Licensed Patents within [*] of the date one Party has provided notice to the
other Party pursuant to Section 11.5.2(a) of such infringement or claim, then
Shire will have the right (but not the obligation), at its own expense, to bring
any such suit, action or proceeding by counsel of its own choice, and New River
will have the right, at its own expense, to be represented in any such action by
counsel of its own choice.

                       (v) In the case of Joint Collaboration Patents, the
Parties will decide whether Shire or New River will have the first right (but
not the obligation) to take the appropriate steps to enforce or defend any
Patent within the Joint Collaboration Patents. The Party so selected may, in any
such instance, take steps including the initiation, prosecution and control any
suit, proceeding or other legal action by counsel of its own choice. Each of New
River and Shire will bear the costs of such enforcement or defense [*] and the
Party that is not so selected will have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

                       (vi) If, pursuant to Section 11.5.2(b)(v), the Party
selected fails to take the appropriate steps to enforce or defend any Patent
within the Joint Collaboration Patents within [*] of the date one Party has
provided notice to the other Party pursuant to Section 11.5.2(a) of such
infringement or claim, then the other Party will have the right (but not the
obligation), at its own expense, to bring any such suit, action or proceeding by
counsel of its own choice, and the Party so selected will have the right, at its
own expense, to be represented in any such action by counsel of its own choice.

                       (vii) Notwithstanding Sections 11.5.2(b)(i) -(vi), Shire
will have the sole discretion whether to [*] and the sole right to [*] which may
result [*] for such Third Party. For the avoidance of doubt, New River shall not
have the right to [*] which may result in [*] for such Third Party. Any such
[*], as may be required by Law.

                  (c) Cooperation; Damages.

                       (i) If one Party brings any suit, action or proceeding
under this Section 11.5.2, the other Party agrees to be joined as party
plaintiff if necessary to prosecute the suit, action or proceeding and to give
the first Party reasonable authority to file and prosecute the suit, action or
proceeding; provided, however, that neither Party will be required to transfer
any right, title or interest in or to any property to the other Party or any
other party to confer standing on a Party hereunder.

                       (ii) The Party not pursuing the suit, action or
proceeding hereunder will provide reasonable assistance to the other Party,
including by providing access to relevant documents and other evidence and
making its employees available, subject to the other Party’s reimbursement of
any out-of-pocket expenses incurred by the non-enforcing or defending Party in
providing such assistance.

                       (iii) Neither Party will settle or otherwise compromise
any such suit, action or proceeding in a way that adversely affects the other
Party’s intellectual

56



--------------------------------------------------------------------------------



property rights or its rights or interests with respect to the Collaboration
Product without such Party’s prior written consent.

                       (iv) Any settlements, damages or other monetary awards
(the “Recovery”) recovered pursuant to a suit, action or proceeding brought
pursuant to Section 11.5.2 will be allocated first to the costs and expenses of
the Party taking such action, and second, to the costs and expenses (if any) of
the other Party, with any remaining amounts (if any) to be allocated as follows:
(i) any Recovery with respect to a country in the ROW Territory will be shared
[*], and (ii) any Recovery with respect to the US Territory will be [*].

     11.6 Notice of Certification. New River and Shire each shall immediately
give notice to the other of any certification filed under the U.S. Drug Price
Competition and Patent Term Restoration Act of 1984 (or its foreign equivalent)
claiming that a Licensed Patent, Joint Collaboration Patent or a Shire
Collaboration Patent is invalid or that infringement of a Licensed Patent, Joint
Collaboration Patent or Shire Collaboration Patent will not arise from the
manufacture, use, offer for sale, sale or importation product by a Third Party
(“Hatch-Waxman Certification”). Nothing in this Section 11.6 shall prevent or
otherwise limit New River’s right to take any and all such actions with regard
to the matters described in this Section 11.6 as required by applicable Law.

     11.7 Patent Term Extensions. New River and Shire shall cooperate in good
faith in gaining patent term extensions due to delay(s) in Regulatory Approval
wherever applicable to the Licensed Patents, Joint Collaboration Patents and
Shire Collaboration Patents. However, Shire shall have the sole discretion in
determining which Licensed Patent(s), Joint Collaboration Patent(s), or Shire
Collaboration Patent(s) to extend for any particular compound, composition,
article, product, process, or use.

     11.8 Listing of Patents. Shire shall have the right to determine which of
the [*], if any, shall be submitted for inclusion in the Approved Drug Products
with Therapeutic Equivalence Evaluations pursuant to 21 U.S.C. Section 355, or
any successor Law in the United States, together with any comparable Laws in any
other country. Shire shall notify New River at least ten (10) Business Days
prior to the deadline for any such submission, and New River shall submit the
designated Patents in accordance with applicable Law. In addition, New River may
in its discretion, and to the extent permitted by Law, submit any additional [*]
that are not designated by Shire. Nothing in this Section 11.8 shall prevent or
otherwise limit New River’s right to take any and all such actions with regard
to the matters described in this Section 11.8 as required by applicable Law.

      11.9 Trademarks and Copyrights.

           11.9.1 Product Trademarks. All Collaboration Products shall be
marketed and sold worldwide under and in connection with trademarks, trade
dress, logos and slogans selected in accordance with this Section 11.9.

           11.9.2 Trademark Selection. Under the supervision of the JMC, the
Parties shall work together and seek to agree on the selection of trademarks,
trade dress, logos and slogans for a Collaboration Product for use in the US
Territory. Shire shall select trademarks, trade dress, logos and slogans for a
Collaboration Product for use in the ROW Territory. All uses of trademark(s),
trade dress, logo(s), slogan(s), and design(s) to identify and/or in

57



--------------------------------------------------------------------------------



connection with the sale or marketing of a Collaboration Product shall be
reviewed by the JMC and shall comply with all applicable Laws (including,
without limitation, those Laws and regulations particularly applying to the
proper use and designation of trademarks in the applicable countries).
Trademark(s), trade dress, logo(s) and slogan(s) under which Collaboration
Products are marketed or sold (other than either Party’s corporate trademarks or
trade names, and New River’s Carrierwave™ mark used in connection with
technology related to the Compound) shall be used only pursuant to the terms of
this Agreement to identify and in connection with the marketing of Collaboration
Products, and shall not be used by either Party to identify or in connection
with the marketing of any other products. Each Party shall have a right to prior
review and approval of all Promotional Materials incorporating any of its
trademarks, trade dress, logos or slogans sufficient to permit such Party to
maintain quality control over its trademarks, trade dress, logos and slogans.
All trademarks shall be registered by the Party owning such trademark in its
name as owner in all applicable countries. All trade dress, logos, slogans and
designs may be registered by the Party owning such trade dress, logos or slogan,
in the discretion of such Party, in its name as owner in all applicable
countries.

           11.9.3 Ownership of Trademarks. New River will continue to own,
throughout the world, any trademarks, trade dress, logos and/or slogans, and all
registrations therefor, used or intended to be used for a Collaboration Product
which New River owns as of the Effective Date (the “New River Marks”). Shire
will own, throughout the world, all other trademarks, trade dress, logos and/or
slogans, and all registrations therefor, used or intended to be used for a
Collaboration Product (the “Shire Marks”). All goodwill attributable to a New
River Mark generated by the Commercialization of a Collaboration Product bearing
a New River Mark shall inure to the benefit of New River. All goodwill
attributable to a Shire Mark generated by the Commercialization of a
Collaboration Product bearing a Shire Mark shall inure to the benefit of Shire.
If the JMC determines, in accordance with Section 11.9.1, to use a New River
Mark for the Commercialization of a Collaboration Product in the US Territory or
Shire determines to use a New River Mark for the Commercialization of a
Collaboration Product in the ROW Territory, as applicable, New River shall grant
to Shire, a non-exclusive, royalty-free license, with the right to grant
sublicenses in accordance with Section 9.3, to use such New River Mark in the US
Territory and/or ROW Territory, as applicable, solely in conjunction with the
Commercialization of the Collaboration Products. Shire shall comply with New
River’s then-current guidelines for trademark usage, a copy of which shall be
provided to Shire from time to time, in connection with Shire’s use of such New
River Mark. New River shall solely bear all costs of prosecution of applications
to register and to record licenses (if applicable) for, and maintenance of, each
New River Mark for each Collaboration Product; provided, however, that with
respect to the US Territory, such costs will be included in Pre-Marketing
Expenses or Marketing Management, as applicable. Shire shall solely bear all
costs of prosecution of applications to register and to record licenses (if
applicable) for, and maintenance of, each Shire Mark for each Collaboration
Product; provided, however, that with respect to the US Territory, such costs
will be included in Pre-Marketing Expenses or Marketing Management, as
applicable.

           11.9.4 Infringement of Trademarks and Copyrights. Each Party shall
take all reasonable and appropriate steps to protect, defend and maintain each
trademark and copyright owned by such Party hereunder for use in connection with
a Collaboration Product, and all registrations therefor. Each Party shall notify
the other Party promptly upon learning of any actual, alleged or threatened
infringement of a trademark, trade dress, logo, slogan,

58



--------------------------------------------------------------------------------



copyright, or of any unfair trade practices, trade dress imitation, passing off
of counterfeit goods, or like offenses. Upon learning of such offenses, the
Party owning such trademark or copyright shall have the obligation to, in
consultation with the other Party, institute and control an appropriate action
or proceeding to halt the offense, unless the Parties otherwise mutually agree.
All Recoveries in connection therewith will be allocated first to the costs and
expenses of the Party taking such action, and second, to the costs and expenses
(if any) of the other Party, with any remaining amounts (if any) to be allocated
as follows: (i) any Recovery with respect to a country in the ROW Territory will
be shared equally, and (ii) any Recovery with respect to the US Territory will
be included in US Product Profits for the applicable calendar year. Such other
Party shall have the right to participate fully in all such actions or
proceedings. During the Term, in the event that the Party owning such trademark
or copyright does not undertake such an infringement action then, in the case
that such owning Party is New River, Shire shall be permitted to do so and all
Recoveries in connection therewith will be allocated first to the costs and
expenses of the Party taking such action, and second, to the costs and expenses
(if any) of the other Party, with any remaining amounts (if any) to be allocated
as follows: (i) any Recovery with respect to a country in the ROW Territory will
be shared equally, and (ii) any Recovery with respect to the US Territory will
be included in US Product Profits for the applicable calendar year. For the
purposes of this Section 11.9.4, the Party that brings suit to enforce a given
trademark or copyright shall also have the right to control settlement of such
claim; provided, however, that no settlement shall be entered into without the
written consent of the other Party, not to be unreasonably withheld, conditioned
or delayed.

           11.9.5 Costs of Defense. All of the unrecovered costs, expenses and
legal fees (including internal costs, expenses and legal fees) incurred by the
Parties in bringing, maintaining and prosecuting any action to maintain, protect
or defend a trademark (or registration therefor) or copyright (or registration
therefor) covering or used or intended to be used in connection with the
marketing or sale of a Collaboration Product in the US Territory shall be [*]
all such costs associated with any such action in the ROW Territory.

           11.9.6 Acknowledgment of Ownership. Each Party acknowledges the sole
ownership by the other Party and validity of all trademarks, trade dress, logos
and slogans owned by the other Party and used or intended to be used on or in
connection with the marketing or sale of a Collaboration Product. Each Party
agrees that it will not at any time during or after the Term assert or claim any
interest in or do anything which may adversely affect the validity or
enforceability of any trademark, trade dress, logo or slogan owned by the other
Party and used or intended to be used on or in connection with the marketing or
sale of a Collaboration Product. Neither Party will register, seek to register
or cause to be registered any trademarks, trade dress, logos or slogans owned by
the other Party and used or intended to be used on or in connection with the
marketing or sale of a Collaboration Product or any variation thereof, under any
law providing for registration of trademarks, service marks, trade names,
fictitious names or similar laws, as an Internet domain name, or in the name of
a corporation, partnership, limited liability company or other entity, without
the other Party’s prior written consent, and neither Party will register, seek
to register or cause to be registered any copyright, nor register or patent,
seek to register or patent or caused to be registered or patented, of the other
Party, without the other Party’s prior written consent.

59



--------------------------------------------------------------------------------



ARTICLE 12.
REPRESENTATIONS AND WARRANTIES; EXCLUSIVITY

      12.1 Representations, Warranties and Covenants.

           12.1.1 Each of the Parties hereby represents and warrants to the
other Party that, as of the Effective Date:

                 (a) Such Party has full corporate right, power and authority to
enter into this Agreement and to perform its respective obligations under this
Agreement and that it has the right to grant the licenses and sublicenses
granted pursuant to this Agreement.

                 (b) This Agreement is a legal and valid obligation binding upon
such Party and enforceable in accordance with its terms. The execution, delivery
and performance of the Agreement by such Party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a Party
or by which it is bound, nor violate any Law of any Governmental Authority
having jurisdiction over it.

                 (c) Such Party has not granted any right to any Third Party
that would conflict with the rights granted to the other Party hereunder.

                 (d) Except for Regulatory Approvals, pricing and/or
reimbursement approvals, manufacturing approvals and/or similar approvals
necessary for the Development, Manufacture or Commercialization of the Compound
and Collaboration Products, such Party has obtained all necessary consents,
approvals and authorizations of all Government Authorities and other Persons
required to be obtained by it as of the Effective Date in connection with the
execution, delivery and performance of this Agreement; provided, that, for
clarity, it is agreed that a termination by a Party in accordance with Section
13.6 shall not be deemed to constitute evidence of a breach of this Section
12.1.1(d) .

             12.1.2 Each Party hereby covenants to the other Party that, during
the Term:

                 (a) Such Party will not grant any right to any Third Party that
would conflict with the rights granted to the other Party hereunder.

                 (b) In the course of the Development of the Compound and
Collaboration Products, such Party will not use any employee or consultant that
is debarred by the FDA or, to such Party’s knowledge, is the subject of
debarment proceedings by the FDA.

           12.1.3 New River hereby represents and warrants to Shire that, as of
the Effective Date:

                 (a) There is no action or proceeding pending or, to New River’s
knowledge, threatened, with respect to Collaboration Products and/or the
Compound, including without limitation the conduct of any clinical trials,
manufacturing activities or other activities, or that questions the validity of
this Agreement or any action taken by New River in connection with the execution
of this Agreement. There are no material unsatisfied judgments or outstanding
orders, injunctions, decrees, stipulations or awards (whether rendered by a
court, an administrative agency or by an arbitrator) against New River with

60



--------------------------------------------------------------------------------



respect to Collaboration Products and/or the Compound, including without
limitation the conduct of any clinical trials, manufacturing activities or other
activities.

                 (b) IND #67482 and IND #70109 (i) have been filed in the name
of New River and are in effect; and (ii) to New River’s knowledge, constitutes
all governmental approvals, permits and licenses required by New River in
connection with the performance of clinical trials concerning the Collaboration
Product or the Compound, as such clinical trials are conducted by New River.
Attached hereto as Schedule 12.1.3(b) is a true, correct and complete list of
all INDs and Drug Approval Applications filed with a Governmental Authority
relating to the Compound or a Collaboration Product.

                 (c) Intellectual Property.

                       (i) Schedule 12.1.3(c)(i)(I) sets forth a true and
complete list of all Licensed Patents that [*]. Schedule 12.1.3(c)(i)(II) sets
forth a true and complete list of all Patents that [*]. Such schedules contain,
where relevant, all application numbers and filing dates, registration numbers
and dates, jurisdiction, next action date with description for action to be
taken, and notice of whether fees of any kind are yet to be paid.

                       (ii) New River has submitted all information related to
the Compound, Collaboration Product and/or Licensed Patents to the United States
Patent and Trademark Office required to be submitted in accordance with 37
C.F.R. 1.56, 1.97 and 1.98.

                       (iii) The Licensed Patents and Licensed Know-How
constitute all intellectual property Controlled by New River that is necessary
or useful to Manufacture, Develop, use or Commercialize the Compound and/or
Collaboration Product for ADHD, and to the knowledge of New River there is not
any other intellectual property necessary for such purposes that is not
Controlled by New River.

                       (iv) Neither New River nor any of its Affiliates has
received any written notice from any Third Party challenging or questioning the
right of New River to use or license any of the Licensed Know-How or Licensed
Patents.

                       (v) Each of New River and its Affiliates owns all right,
title and interest in and to, or has a license, sublicense or otherwise
permission to use and license, all of the Licensed Know-How or Licensed Patents
free and clear of all encumbrances and no person other than New River (including
any current or former employee or consultant of New River) has any proprietary,
commercial or other interest in any of the Licensed Know-How or Licensed
Patents. There are no existing agreements, options, commitments, or rights with,
of or to any person to acquire or obtain any rights to, any of the Licensed
Know-How or Licensed Patents.

                       (vi) The use or practice of the Licensed Know-How and
Licensed Patents as it has been and is now being conducted do not, to the
knowledge of New River, infringe or misappropriate the intellectual property
rights of a Third Party. Neither New River nor any of its Affiliates has
received any written notice from any person, or has knowledge of, any actual or
threatened claim or assertion that the use or practice of the Licensed Patents
or Licensed Know-How infringes or misappropriates the intellectual property
rights of a Third Party.

61



--------------------------------------------------------------------------------



                       (vii) New River has the right to grant to Shire the
licenses set forth in this Agreement under the Licensed Know-How or Licensed
Patents, free of any rights or claims of any Third Party and without payment of
any royalties, license fees or other amounts to any Third Party.

                       (viii) All Patents within the Licensed Patents are in
full force and effect, valid, subsisting and, in the case of issued Patents,
enforceable, and inventorship of the Licensed Patents is properly identified on
such Licensed Patents. None of the Licensed Patents is currently involved in any
interference, reissue, reexamination, or opposition proceeding, and neither New
River nor any of its Affiliates has received any written notice from any person,
or has knowledge, of such actual or threatened proceeding.

                       (ix) To New River’s knowledge, there is [*] of any of the
Licensed Know-How or Licensed Patents by [*].

                       (x) There are no actions or proceedings (including any
inventorship challenges) pending or, to the knowledge of New River, threatened
with respect to any of the Licensed Know-How, Licensed Patents, Compound or
Collaboration Products nor have any such actions or proceedings been brought or,
to the knowledge of New River, threatened during the past six (6) years, in each
case which have not been resolved without impairment of New River’s rights in
and to any of the Licensed Know-How, Licensed Patents, Compound or Collaboration
Products and without the obligation to pay any royalties or other amounts to any
Third Party with respect to the use of such technology or the sale of such
products.

                       (xi) Neither New River nor any of its Affiliates has
entered into any contract (i) granting any Third Party the right to bring
infringement actions with respect to, or otherwise to enforce rights with
respect to, any of the Licensed Know-How or Licensed Patents, or (ii) expressly
agreeing to indemnify any Third Party against any charge of infringement of any
of the Licensed Know-How or Licensed Patents.

                       (xii) Neither New River nor any of its Affiliates has
entered into any contract granting any Third Party the right to control the
prosecution of any of the Patents in the Licensed Patents.

                       (xiii) All current and former employees and consultants
of New River and its Affiliates who are or have been substantively involved in
the design, review, evaluation or development of the Licensed Know-How or
Licensed Patents have executed written contracts or are otherwise obligated to
protect the confidential status and value thereof and to vest in New River or
its Affiliates exclusive ownership of the Licensed Know-How or Licensed Patents.

                       (xiv) New River has made available to or provided Shire
with copies of all material information and, as requested in writing by Shire,
with copies of all books, records and data, in each case with respect to
Collaboration Products and/or the Compound.

                       (xv) All official fees, maintenance fees and annuities
for the Licensed Patents have been paid through the Effective Date.

62



--------------------------------------------------------------------------------



                       (xvi) Schedule 12.1.3(c)(i)(I) and Schedule
12.1.3(c)(i)(II) set forth a true and complete list of all registration,
application, maintenance, user, or renewal fees due within one hundred eighty
(180) days after the Effective Date in connection with the Licensed Know-How or
Licensed Patents. Any necessary registration, application, maintenance, user or
renewal fees due on or prior to the Effective Date in connection with the
Licensed Know-How or Licensed Patents have been paid in a timely manner. All
applicable government requirements that must be met on or prior to the Effective
Date in connection with the Licensed Know-How or Licensed Patents have been met
in a timely manner with the relevant Governmental Authority.

                  (d) Compliance with Law.

                       (i) New River and its Affiliates and any outsourcing
company and contract research organization to which New River or its Affiliates
have subcontracted activities in connection with Compound and Collaboration
Products (the “Contractors”) have complied with all applicable Laws, permits,
governmental licenses, registrations, approvals, concessions, franchises,
authorizations, orders, injunctions and decrees, including the Act, in the
research, Development, Manufacture and use of the Collaboration Product for ADHD
and Compound, and neither New River nor any of its Affiliates or, to the
knowledge of New River, its Contractors, has received any written notice from
any Governmental Authority claiming that any such activities as conducted by
them are not in such compliance.

                       (ii) Since January 1, 2002, no Governmental Authority has
served notice on New River or any of its Affiliates that the Licensed Know-How
or Licensed Patents were or are in violation of any Law or the subject of any
investigation.

                       (iii) Since January 1, 2002, none of New River or any of
its Affiliates have received written notice from any Governmental Authority that
there are any circumstances currently existing that might reasonably be expected
to lead to any loss or refusal to renew any material governmental licenses,
permits, registrations, concessions, franchises and authorizations relating to
the Collaboration Product for ADHD, Compound or any of the Licensed Know-How or
Licensed Patents.

                       (iv) New River and its Affiliates have complied in all
material respects with all applicable Laws in connection with the preparation
and submission to the FDA of IND #67482 and #70109, and such INDs are in effect
and good standing. IND #67482 and #70109 are the only INDs that New River or any
of its Affiliates has filed with any Governmental Authority with respect to the
Compound or a Collaboration Product. New River and its Affiliates have filed
with the applicable regulatory authority all required notices, supplemental
applications and annual or other reports, including adverse experience reports,
with respect to such IND. No Drug Approval Application has been filed with any
Governmental Authority with respect to the Compound or a Collaboration Product.

                       (v) No Governmental Authority (including the FDA) has
commenced or, to New River’s knowledge, threatened to initiate any action to
reject or withdraw IND #67482 or #70109, or commenced or, to New River’s
knowledge, threatened to initiate any action to enjoin production of the
Compound or Collaboration Product at any facility, nor has New River or any of
its Affiliates or, to the knowledge of New River, any of its Contractors,
received any notice to such effect since January 1, 2002.

63



--------------------------------------------------------------------------------



                       (vi) All manufacturing operations conducted by New River
and its Affiliates and Contractors since January 1, 2002 relating to the
manufacturing of the Collaboration Product for ADHD and/or Compound have been
conducted in compliance with all Laws, including without limitation all cGMPs.

                       (vii) All Development activities conducted by New River
and its Affiliates and Contractors since January 1, 2002 relating to the
Collaboration Product for ADHD and/or Compound have been conducted in compliance
with all Laws, including without limitation all cGCPs and cGLPs.

                       (viii) New River has delivered or otherwise made
available to Shire copies of all substantive or material (A) reports of FDA Form
483 inspection observations, (B) establishment inspection reports, (C) warning
letters, and (D) other documents that assert ongoing lack of compliance in any
material respect with any applicable laws (including those of the FDA), in each
case to the extent received by New River or any of its Affiliates or, to the
knowledge of New River, any of its Contractors from the FDA relating to a
Collaboration Product and/or Compound. Neither New River nor any of its
Affiliates has received any such reports, letters or other documents from any
other Governmental Authority relating to a Collaboration Product and/or
Compound.

                       (ix) To New River’s knowledge, no employee or agent of
New River or any of its Affiliates or Contractors has made an untrue statement
of a material fact to any Governmental Authority with respect to the
Collaboration Product for ADHD and/or Compound (whether in any submission to
such Governmental Authority or otherwise), or failed to disclose a material fact
required to be disclosed to any Governmental Authority with respect to the
Collaboration Product and/or Compound.

                       (x) In the course of the Development of the Compound and
Collaboration Products, New River has not used any employee or consultant that
is debarred by the FDA or, to New River’s knowledge, is the subject of debarment
proceedings by the FDA.

                       (xi) Representatives of New River and its Affiliates have
disclosed to Shire any facts reasonably believed in good faith to be material
regarding: (A) preclinical and clinical study results and protocols for the
Collaboration Product for ADHD and/or Compound; (B) any communications to or
from any Governmental Authority with respect to the Collaboration Product for
ADHD and/or Compound, including IND submissions, any Governmental Authority
minutes of meetings and telephone conferences; (C) any Governmental Authority
requests for data and studies on the Collaboration Product for ADHD and/or
Compound; and (D) adverse drug experiences and other IND safety reports with
respect to the Collaboration Product for ADHD and/or Compound.

                       (xii) New River and its Affiliates do not have any
knowledge of any preliminary or other results from any clinical trials relating
to the lack of efficacy of the Compound or Collaboration Product in human
beings.

For purposes of the foregoing sections, “New River” and “its Affiliates” shall
in all cases include [*].

     12.2 Limitation on Representations or Warranties. Notwithstanding anything
to the contrary herein, neither Party will be in breach of any representation or
warranty made

64



--------------------------------------------------------------------------------



pursuant to this Section 12 to the extent that the Party alleged to have so
breached can demonstrate that the Party alleging such breach had, on or prior to
the Effective Date, actual knowledge of such breach of such representation or
warranty.

     12.3 Performance by Affiliates. The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party shall remain responsible for and be guarantor
of the performance by its Affiliates and shall cause its Affiliates to comply
with the provisions of this Agreement in connection with such performance. Each
Party hereby expressly waives any requirement that the other Party exhaust any
right, power or remedy, or proceed against an Affiliate or subcontractor, for
any obligation or performance hereunder prior to proceeding directly against
such Party. Wherever in this Agreement the Parties delegate responsibility to
Affiliates or local operating entities, the Parties agree that such entities may
not make decisions inconsistent with this Agreement, amend the terms of this
Agreement or act contrary to its terms in any way.

     12.4 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 12.1 OF THIS AGREEMENT, NEW RIVER AND SHIRE MAKE NO REPRESENTATIONS AND
GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW,
BY STATUTE OR OTHERWISE, AND NEW RIVER AND SHIRE EACH SPECIFICALLY DISCLAIMS ANY
OTHER REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS,
STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

     12.5 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
LOST PROFITS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY
CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT. THE FOREGOING
LIMITATIONS WILL NOT LIMIT EITHER PARTY’S OBLIGATIONS TO THE OTHER PARTY UNDER
ARTICLE 10 AND ARTICLE 15.

     12.6 Essential Basis. The Parties acknowledge and agree that the
disclaimers, exclusions and limitations of liability set forth in this Article
12 form an essential basis of this Agreement, and that, absent any of such
disclaimers, exclusions or limitations of liability, the terms of this
Agreement, including, without limitation, the economic terms, would be
substantially different.

ARTICLE 13.
TERM AND TERMINATION

     13.1 Term. This Agreement shall commence as of the Effective Date and,
unless sooner terminated as provided herein, shall continue in effect until the
date on which the Parties are no longer Developing or Commercializing any
Collaboration Product in any country (the “Term”).

65



--------------------------------------------------------------------------------



      13.2 Breaches (General).

           13.2.1 If either Party (the “Breaching Party”) shall have committed a
breach of this Agreement, the other Party (the “Notifying Party”) shall provide
written notice of such breach to the Breaching Party. For all allegations of
breach other than an allegation of Material Breach (as defined below), the
Parties hereby agree that they shall seek to resolve the matter during the
notice and cure period provided in Section 13.2.2 and may thereafter commence
litigation pursuant to Article 16.

           13.2.2 Upon receipt of a notice of breach other than a Material
Breach, the alleged Breaching Party shall have [*] within which to cure such
breach following receipt of such notice ([*] in the event of non-payment unless
such payment obligation is being disputed in good faith). If the matter is not
resolved to the satisfaction of the Notifying Party during such cure period,
then either Party may invoke the provisions of Article 16 with respect to claims
for damages and other requests for equitable relief, but neither Party shall
have any right to terminate this Agreement for such breach.

           13.2.3 The Parties may resort to the dispute resolution mechanisms of
Article 16, and may seek all remedies in law or equity other than termination of
this Agreement, without invoking the mechanisms of Section 13.3.

      13.3 Allegations of Material Breach.

           13.3.1 The Parties intend that this Agreement shall survive breach,
and shall not be terminable in the event of breach, unless the breach is of [*]
under this Agreement [*] to such an extent that [*] for the [*] taken as a whole
[*] (“Material Breach”). In the event there is a dispute as to whether a
Material Breach has occurred, this Agreement shall survive pending a
determination pursuant to Article 16 that a Material Breach has occurred. This
Section 13.3 shall apply to any allegation of Material Breach, with consequences
as set forth herein.

           13.3.2 If a Party believes that a Material Breach has occurred, it
shall give written notice to the Breaching Party of the nature of the breach and
the reason the Notifying Party believes it is a Material Breach. The alleged
Breaching Party shall then have a period of [*] following receipt of such notice
([*] in the event of non-payment unless such payment obligation is being
disputed in good faith) in which to cure the breach; provided, however, that if
the Material Breach is other than the payment of money and is capable of being
cured but cannot be reasonably cured in such [*] period, then the right to
terminate this Agreement shall not arise if the allegedly Breaching Party has
(i) during such period of time submitted a plan that, if successfully carried
out, would be effective in curing such Material Breach, and has commenced its
execution of such plan, and (ii) diligently pursues such plan thereafter for a
period of up to an additional [*]. Any such notice of alleged Material Breach by
the Notifying Party shall include a reasonably detailed description of all
relevant facts and circumstances demonstrating, supporting and/or relating to
each such alleged Material Breach by the Breaching Party.

           13.3.3 If the alleged Material Breach is not cured within the cure
period specified in Section 13.3.2, the Notifying Party may give notice of
termination (“Notice of Termination For Material Breach”). If the Breaching
Party agrees that a Material Breach has occurred, then the Parties shall proceed
to terminate this Agreement in accordance with

66



--------------------------------------------------------------------------------



Section 13.3.5 and Article 14. If the Breaching Party does not agree that a
Material Breach has occurred, then this Agreement shall survive, and the Parties
shall continue to perform their obligations hereunder, until the issue of
whether there has been a Material Breach by the Breaching Party is resolved in
accordance with Article 16.

           13.3.4 If the Notifying Party gives Notice of Termination For
Material Breach, and it is later determined by a court pursuant to Article 16
that in fact there has not been a Material Breach by the Breaching Party, then
this Agreement shall continue in full force and effect.

           13.3.5 If the Notifying Party gives Notice of Termination For
Material Breach and the Agreement terminates, either because such notice is
accepted by the Breaching Party or it is determined by a court pursuant to
Article 16 that there has been a Material Breach by the Breaching Party, then
the Notifying Party shall, within [*] after such determination, deliver written
notice (the “Purchase Notice”) to the Breaching Party of the purchase by the
Notifying Party of the Purchase Interest (as such term is defined below).

                 (a) The price (the “Purchase Price”) to be paid to purchase the
entire interests, rights and obligations of the Breaching Party under this
Agreement (the “Purchase Interest”) shall be [*], it being understood and agreed
that [*] shall be applied [*] and that all intellectual property rights and
other assets licensed or otherwise made available by the Parties and their
respective Affiliates under this Agreement shall be [*].

                 (b) Each Party shall, within [*] after the delivery of the
Purchase Notice, retain an internationally recognized investment banking firm to
determine the Purchase Price. Each such investment banking firm shall set forth
such determination in a written report and, on a mutually agreeable date no
later than [*] after the delivery of the Purchase Notice, submit such report to
the other Party.

                 (c) The Purchase Price shall be the amount equal to [*].
However, if [*] a third internationally recognized investment banking firm
(which is independent of both Parties) shall determine such fair market value by
[*]. Such third investment banking firm shall be selected by the first two
investment banking firms; provided, however, that, if the two investment banking
firms are unable to select a third investment banking firm within twenty (20)
days following determination that [*], then each of the two initial investment
banking firms shall within twenty (20) days thereafter submit the names of three
internationally recognized investment banking firms (which are independent of
both Parties) willing to act as the third investment banking firm hereunder, one
of which firms shall be selected by lot by the Parties. The cost of such third
investment banking firm shall be borne [*].

                 (d) The purchase and sale of a Purchase Interest pursuant to
this Section 13.3 shall be transferred free and clear of all liens and other
encumbrances and shall be consummated at closing at the principal offices of the
Notifying Party, on a Business Day within forty-five (45) days following the
final determination of the Purchase Price, and upon at least ten (10) Business
Days’ prior notice by the Notifying Party, provided that such period shall be
extended for such period of time as shall be necessary in order to obtain
requisite governmental or regulatory approvals. At such closing, the Notifying
Party shall pay the Breaching Party the Purchase Price by wire transfer of
immediately available funds. The Parties shall execute and deliver appropriate
documentation, in form and substance that is

67



--------------------------------------------------------------------------------



reasonably acceptable, to effect the transfer of the Purchased Interest and each
Party further agrees to reasonably cooperate to effect the orderly transition of
any activities then being conducted by the Breaching Party and its Affiliates
pursuant to this Agreement.

                 (e) The rights of the Parties set forth in this Section 13.3
are not exclusive and are in addition to any other rights or remedies available
to such Party under this Agreement, at law or in equity.

      13.4 Other Termination by Shire.

           13.4.1 Shire may terminate this Agreement at will at any time prior
to the first Regulatory Approval of a Collaboration Product in the US Territory,
effective upon [*] advance written notice to New River. At any time after the
date of first Regulatory Approval of a Collaboration Product in the US
Territory, Shire may terminate this Agreement effective upon [*] advance written
notice to New River. Termination by Shire pursuant to this Section 13.4.1 may be
on the basis of the US Territory and/or the countries of the European Union
and/or the ROW Territory (other than the countries of the European Union). In
the event of termination under this Section 13.4.1 no payment shall be due on
account of such termination.

           13.4.2 In addition to Shire’s termination right pursuant to Section
13.4.1, within [*] following receipt of the first Regulatory Approval of the
first Collaboration Product for ADHD in the US Territory, Shire may terminate
this Agreement at will. If Shire exercises its right to terminate pursuant to
this Section 13.4.2, such termination shall be effective [*] following written
notice to New River, which shall be provided to New River within the period
described in the preceding sentence. In the event of such termination:

                 (a) if such Regulatory Approval provides for a [*], then New
River shall make a one-time termination payment to Shire in the amount of $[*];
provided, that such payment shall be made by a combination, as then agreed upon
by the Parties, of the following: [*];

                 (b) if such Regulatory Approval provides for a [*] of such
Collaboration Product as either [*], no payment shall be due.

     13.5 Other Termination By New River. New River may terminate this Agreement
on the basis of (i) the US Territory, (ii) the countries of the European Union
and/or (iii) the ROW Territory (other than the countries of the European Union),
in each case by [*] advance written notice to Shire [*], other than the
following products: (i) any Collaboration Product, (ii) any product marketed by
or on behalf of Shire as of the Effective Date, as set forth on Exhibit G, and
any additional dosage strengths or line extensions thereof, and (iii) those
products identified by Shire’s internal nomenclature as [*], each as described
on Exhibit G, it being understood that each such product [*]. For avoidance of
doubt, New River shall have no right to terminate this Agreement pursuant to
this Section 13.5 if Shire files for Regulatory Approval for, or Commercializes,
that product identified by Shire’s internal nomenclature as [*] or any [*] as
such products do not contain a [*] formulated for [*] for the treatment or
prevention of ADHD and are therefore outside the scope of this Section 13.5.

      13.6 Termination for Government Action.

68



--------------------------------------------------------------------------------



                 13.6.1 During the period from the Effective Date and expiring
on [*], either Party may terminate this Agreement upon written notice to the
other Party at any time, if during such time there is a decree, judgment,
injunction, order, or action that restricts, prevents or prohibits the
transactions contemplated by this Agreement under applicable Law in the United
States or the European Union; provided that no such termination shall occur for
a period of [*] following the entry of such decree, judgment, injunction, order
or action (which period shall be reduced to [*] if [*] in the US Territory for a
Collaboration Product for an ADHD indication occurs after [*]), during which
period of time the Parties shall cooperate and use reasonable commercial efforts
to respond to any government requests for information, and to contest and resist
any such decree, judgment, injunction, order or action and to have vacated,
lifted, reversed, stayed or overturned any such decree, judgment, injunction,
order or action.

                 13.6.2 If such termination is effective prior to the
accomplishment of the event described in Section 7.2(a), New River shall
reimburse Shire [*] of the amount paid by Shire pursuant to Section 7.1. Such
payment shall be made within one hundred twenty (120) days following
termination; provided, that interest shall accrue beginning on the thirty-first
day after termination at the rate provided for in Section 8.1.

                 13.6.3 If such termination is effective after the
accomplishment of the event described in Section 7.2(a), New River shall
reimburse Shire (A) [*] of the amount paid by Shire pursuant to Section 7.1, and
(B) [*] of all other amounts paid by Shire pursuant to Section 7.2. Such payment
shall be made within one hundred twenty (120) days following termination;
provided, that interest shall accrue beginning on the thirty-first day after
termination at the rate provided for in Section 8.1

ARTICLE 14.
EFFECTS OF TERMINATION

     14.1 Post-Termination Activities by Shire. Without limiting any other legal
or equitable remedies that New River may have, if this Agreement is terminated
in accordance with Sections 9.8, 13.4, 13.5 or 13.6, or if this Agreement is
terminated in accordance with Section 13.3 and Shire is the Breaching Party,
then the following provisions shall apply:

           14.1.1 Assignments. Shire will promptly (and in each case within
sixty (60) days of receipt of New River’s request) and at no cost to New River:

                 (a) upon New River’s request, assign to New River all of
Shire’s right, title and interest in and to any agreements between Shire and
Third Parties that are freely assignable by Shire and that relate solely to the
Development or Manufacture of any Compound or Collaboration Product in any
territory for which such termination is effective;

                 (b) assign to New River all of Shire’s right, title and
interest in and to any Shire Marks (including any goodwill associated
therewith), any registrations and design patents for any of the foregoing and
any Internet domain name registrations for such trademarks and slogans, all to
the extent solely related to a Collaboration Product in any territory for which
such termination is effective;

                 (c) assign to New River, to the extent freely assignable by
Shire, the management and continued performance of any clinical trials for the
Collaboration

69



--------------------------------------------------------------------------------



Products ongoing as of the effective date of such termination in any territory
for which such termination is effective;

                 (d) transfer to New River all of Shire’s right, title and
interest in and to any and all regulatory filings and Regulatory Approvals
Controlled by Shire for the Collaboration Products in any territory for which
such termination is effective, and grant New River the right to reference any
regulatory filings and Regulatory Approvals Controlled by Shire for the
Collaboration Products elsewhere in the world for the purpose of Developing and
Commercializing Collaboration Products in the territory for which such
termination is effective;

                 (e) to the extent that any agreement or other asset described
in this Section 14.1.1 is not assignable by Shire or does not relate solely to
Compound or a Collaboration Product, then such agreement or other asset will not
be assigned, and upon the request of New River, Shire will take such steps as
may be necessary to allow New River to obtain and to enjoy the benefits of such
agreement or other asset in the form of a license or other right to the extent
Shire has the right and ability to do so; and

                 (f) provide copies of any other books, records, documents and
instruments to the extent related to Compound or Collaboration Product.

            14.1.2 Manufacturing Activities. Shire will:

                 (a) upon New River’s request, if Shire is then Manufacturing a
Collaboration Product, supply New River with clinical and commercial quantities
of such Collaboration Product for the shorter of (i) the period until New River
or its designee has established and validated a manufacturing process for such
Collaboration Product and is approved to Manufacture clinical trial and
commercial supplies of such Collaboration Product or (ii) eighteen (18) months
from the effective date of such termination; provided, however, that New River
will [*] (as determined pursuant to Exhibit A hereof) with respect to such
Collaboration Product; and

                 (b) if Shire is then Manufacturing a Collaboration Product,
transfer the completed manufacturing process (together with any unique mold or
tooling used solely in connection therewith) for such Collaboration Product to
New River or its designee upon New River’s request and at [*] cost and expense,
and shall cooperate with New River to effect the transition of such
Manufacturing responsibilities.

           14.1.3 License Grant. Shire agrees to grant and hereby grants to New
River, effective upon such termination of this Agreement, an exclusive,
royalty-free right and license, with the right to sublicense and authorize the
grant of further sublicenses, under any Shire Collaboration Patents and Shire’s
rights and interest in the Joint Collaboration Patents to make, have made, use,
sell, offer for sale, and import Compound or Collaboration Products affected by
such termination in the Field and in the territory for which such termination is
effective; provided, however, that New River will be responsible for any
payments associated with the grant of any license pursuant to the preceding
sentence (including, without limitation, any royalty or other payment
obligations to an upstream licensor of any such Patents). In addition, if any
Shire Know-How or technology claimed in a Shire Background Patent is then used
in connection with the Manufacture, Development or Commercialization of Compound
or a Collaboration Product in the applicable territory, Shire agrees to grant
and

70



--------------------------------------------------------------------------------



hereby grants to New River, effective upon such termination of this Agreement, a
non-exclusive, royalty-free right and license, with the right to grant
sublicenses, under such Shire Background Patents and Shire Know-How, to make,
have made, use, sell, offer for sale, and import Collaboration Products in the
Field and in the territory for which such termination is effective. Finally,
Shire agrees to grant and hereby grants to New River, effective upon such
termination of this Agreement, a non-exclusive, royalty-free right and license,
with the right to grant sublicenses, under any copyright or Shire Confidential
Information embodied in or relating to any Marketing Plan, package inserts, or
other Promotional Materials relating solely to Collaboration Products in the
applicable territory.

           14.1.4 Disclosure and Delivery. Shire will transfer to New River any
Shire Collaboration Know-How and Shire Background Know-How, to the extent then
used in connection with the Manufacture, Commercialization or Development of the
Collaboration Products; such transfer shall be effected by the delivery of
documents, to the extent such Know-How is embodied in documents, and to the
extent that such Know-How is not fully embodied in documents, Shire shall make
its employees and agents who have knowledge of such Know-How in addition to that
embodied in documents available to New River for interviews, demonstrations and
training to effect such transfer in manner sufficient to enable New River to
practice such Know-How as theretofore practiced by Shire.

           14.1.5 Sublicensees. Each of Shire’s sublicensees with respect to any
affected Collaboration Products in any affected country at such time will
continue to have the rights and license set forth in their sublicense
agreements, subject to the continued performance of the obligations thereunder;
provided, however, that such sublicensee agrees in writing that New River is
entitled to enforce all relevant terms and conditions of such sublicense
agreement directly against such sublicensee; and provided, further, that such
sublicensee is not then in breach of its sublicense agreement.

           14.1.6 Disposition of Inventory. New River shall have the option,
exercisable within thirty (30) days following the effective date of such
termination, to purchase any inventory of Collaboration Products affected by
such termination at Shire’s Cost of Goods therefor. New River may exercise such
option by written notice to Shire during such thirty (30)-day period. Upon such
exercise, the Parties will establish mutually agreeable payment and delivery
terms for the sale of such inventory. If New River does not exercise such option
during such thirty (30)-day period, or if New River provides Shire with written
notice of its intention not to exercise such option, then Shire and its
Affiliates and sublicensees will be entitled, during the period ending on the
last day of the sixth (6th) full month following the effective date of such
termination, to sell any inventory of Collaboration Products affected by such
termination that remain on hand as of the effective date of the termination, so
long as Shire pays to New River the then-applicable portion of the US Product
Profit, with respect to sales in the US Territory, or the royalties applicable
to said subsequent sales, with respect to sales in the ROW Territory, in
accordance with the terms and conditions set forth in this Agreement.

     14.2 Post-Termination Activities by New River. Without limiting any other
legal or equitable remedies that Shire may have, if this Agreement is terminated
in accordance with Section 13.3 and New River is the Breaching Party, then the
following provisions shall apply:

           14.2.1 Assignments. New River will promptly (and in each case within
sixty (60) days of receipt of Shire’s request) and at no cost to Shire:

71



--------------------------------------------------------------------------------



                 (a) upon Shire’s request, assign to Shire all of New River’s
right, title and interest in and to any agreements between New River and Third
Parties that are freely assignable by New River and that relate solely to the
Development or Manufacture of any Compound or Collaboration Products;

                 (b) assign to Shire all of New River’s right, title and
interest in and to any New River Marks (including any goodwill therewith),
including any registrations and design patents for the foregoing and any
Internet domain name registrations for such trademarks and slogans, all to the
extent solely related to a Collaboration Product;

                 (c) assign to Shire, to the extent freely assignable by New
River, the management and continued performance of any clinical trials for
Collaboration Products ongoing as of the effective date of such termination;

                 (d) transfer to Shire all of New River’s right, title and
interest in and to any and all regulatory filings and Regulatory Approvals
Controlled by New River for Collaboration Products;

                 (e) to the extent that any agreement or other asset described
in this Section 14.2.1 is not assignable by New River or does not relate solely
to Compound or a Collaboration Product, then such agreement or other asset will
not be assigned, and upon the request of Shire, New River will take such steps
as may be necessary to allow Shire to obtain and to enjoy the benefits of such
agreement or other asset in the form of a license or other right to the extent
New River has the right and ability to do so; and

                 (f) provide copies of any other books, records, documents and
instruments to the extent related to Compound or Collaboration Product.

            14.2.2 Manufacturing Activities. New River will:

                 (a) upon Shire’s request, if New River is then Manufacturing
Compound or Collaboration Product, supply Shire with clinical and commercial
quantities of such Compound or Collaboration Product for the shorter of (i) the
period until Shire or its designee has established and validated a manufacturing
process for such Compound or Collaboration Product and is approved to
Manufacture clinical trial and commercial supplies of such Compound or
Collaboration Product or (ii) eighteen (18) months from the effective date of
such termination; provided, however, that Shire will [*] (as determined pursuant
to Exhibit A hereof) for such Compound or Collaboration Product; and

                 (b) if New River is then Manufacturing Compound or
Collaboration Product, transfer the completed manufacturing process (together
with any unique mold or tooling used solely in connection therewith) for such
Compound or Collaboration Product to Shire or its designee upon Shire’s request
and at [*] cost and expense, and cooperate with Shire to effect the transition
of such Manufacturing responsibilities.

           14.2.3 License Grant. Each license granted by New River to Shire
pursuant to Section 9.1.1 and 9.1.2 shall, effective upon such termination of
this Agreement, become an exclusive, perpetual, non-terminable, royalty-free
right and license, with the right to sublicense and authorize the grant of
further sublicenses, and shall include the right to Manufacture Compound.

72



--------------------------------------------------------------------------------



           14.2.4 Disclosure and Delivery. New River shall transfer to Shire any
Licensed Know-How, to the extent then used in connection with the Manufacture,
Commercialization or Development of the Collaboration Products; such transfer
shall be effected by the delivery of documents, to the extent such Know-How is
embodied in documents, and to the extent that such Know-How is not fully
embodied in documents, New River shall make its employees and agents who have
knowledge of such Know-How in addition to that embodied in documents available
to Shire for interviews, demonstrations and training to effect such transfer in
manner sufficient to enable Shire to practice such KnowHow as theretofore
practiced by New River.

           14.2.5 Sublicensees. Each of New River’s sublicensees with respect to
any affected Collaboration Products at such time will continue to have the
rights and license set forth in their sublicense agreements, subject to the
continued performance of the obligations thereunder; provided, however, that
such sublicensee agrees in writing that Shire is entitled to enforce all
relevant terms and conditions of such sublicense agreement directly against such
sublicensee; and provided, further, that such sublicensee is not then in breach
of its sublicense agreement.

           14.2.6 Disposition of Inventory. Shire shall have the option,
exercisable within thirty (30) days following the effective date of such
termination, to purchase any inventory of Compound or Collaboration Products at
New River’s Cost of Goods therefor. Shire may exercise such option by written
notice to New River during such thirty (30) day period. Upon such exercise, the
Parties will establish mutually agreeable payment and delivery terms for the
sale of such inventory.

     14.3 Accrued Rights. Termination of this Agreement for any reason will be
without prejudice to any rights that will have accrued to the benefit of a Party
prior to the effective date of such termination. Such termination will not
relieve a Party from obligations that are expressly indicated to survive the
termination of this Agreement.

     14.4 Confidential Information. Any Confidential Information assigned
pursuant to this Article 14 by the non-terminating Party shall thereafter be
considered Confidential Information of the terminating Party and may be used by
the terminating Party without regard to the restrictions otherwise imposed by
Article 10.

     14.5 Survival. The following Articles and Sections, together with any
definitions used or exhibits referenced therein, will survive any termination or
expiration of this Agreement: Sections 3.8 (to the extent required by Law),
4.9.3, 4.9.4, 4.10.8, 4.10.9, 8.6, 11.1, 11.9.3, 11.9.6, 12.4, 12.5, 12.6,
13.3.5, 16.2, and 16.4, and Articles 10, 14, 15 (as to activities arising prior
to the termination), and 17.

     14.6 Liability Following Termination. In the event that either Party has
worldwide rights to a Collaboration Product following termination of this
Agreement, such Party shall be solely responsible for all liabilities associated
with such Collaboration Product arising after the effectiveness of such
termination.

ARTICLE 15.
INDEMNIFICATION; INSURANCE

      15.1 Indemnification.

73



--------------------------------------------------------------------------------



           15.1.1 Indemnification by Shire. Shire hereby agrees to save, defend
and hold New River, its Affiliates, and their respective directors, agents and
employees harmless from and against any and all Losses arising in connection
with any and all charges, complaints, actions, suits, proceedings, hearings,
investigations, claims, demands, judgments, orders, decrees, stipulations or
injunctions by a Third Party (each a “Third Party Claim”) resulting directly
from [*] by [*] of any [*] pursuant to this Agreement, [*] the [*] by [*] or
their [*] in [*] under this Agreement, [*] of Collaboration Products [*], except
for [*] as [*] under [*], or [*] in connection with [*] hereunder; in each case
except to the extent that such Losses result from the negligence or willful
misconduct of New River.

           15.1.2 Indemnification by New River. New River hereby agrees to save,
defend and hold Shire, its Affiliates, and their respective directors, agents
and employees harmless from and against any and all Losses arising in connection
with any and all Third Party Claims resulting directly from [*] by [*] of any
[*] the [*] by [*] or their [*] in [*] under this Agreement, [*] or [*] of [*]
[*], or[*] in connection with the [*] hereunder; in each case except to the
extent that such Losses result from the negligence or willful misconduct of
Shire.

           15.1.3 The rights of indemnification under this Section 15.1 shall be
subject to the provisions of Sections 15.2 through 15.8 and Section 4.10.9.

     15.2 Notice of Claim. All indemnification claims in respect of any
indemnitee seeking indemnity under Section 15.1 (collectively, the “Indemnitees”
and each an “Indemnitee”) will be made solely by the corresponding Party (the
“Indemnified Party”). The Indemnified Party will give the indemnifying Party
(the “Indemnifying Party”) prompt written notice (an “Indemnification Claim
Notice”) of any Losses or the discovery of any fact upon which such Indemnified
Party intends to base a request for indemnification under Section 15.1, but in
no event will the Indemnifying Party be liable for any Losses that result from
any delay in providing such notice which materially prejudices the defense of
such Third Party Claim. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by any Indemnitee in connection with the Third Party Claim. The
Indemnifying Party shall not be obligated to indemnify the Indemnified Party to
the extent any admission or statement made by the Indemnified Party materially
prejudices the defense of such Third Party Claim.

     15.3 Control of Defense. At its option, the Indemnifying Party may assume
the defense of any Third Party Claim subject to indemnification as provided for
in Sections 15.1.1 and 15.1.2 by giving written notice to the Indemnified Party
within [*] after the Indemnifying Party’s receipt of an Indemnification Claim
Notice. Upon assuming the defense of a Third Party Claim, the Indemnifying Party
may appoint as lead counsel in the defense of the Third Party Claim any legal
counsel it selects. Should the Indemnifying Party assume the defense of a Third
Party Claim, the Indemnifying Party will not be liable to the Indemnified Party
or any other Indemnitee for any legal expenses subsequently incurred by such
Indemnified Party or other Indemnitee in connection with the analysis, defense
or settlement of the Third Party Claim.

74



--------------------------------------------------------------------------------



     15.4 Right to Participate in Defense. Without limiting Section 15.3, any
Indemnitee will be entitled to participate in, but not control, the defense of a
Third Party Claim for which it has sought indemnification hereunder and to
employ counsel of its choice for such purpose; provided, however, that such
employment will be at the Indemnitee’s own expense unless (a) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (b) the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with Section 15.3 (in which case the Indemnified Party
will control the defense).

     15.5 Settlement. With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnitee’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner, and as to which
the Indemnifying Party will have acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
reasonable discretion, will deem appropriate (provided, however that such terms
shall include a complete and unconditional release of the Indemnified Party from
all liability with respect thereto), and will transfer to the Indemnified Party
all amounts which said Indemnified Party will be liable to pay prior to the time
of the entry of judgment. With respect to all other Losses in connection with
Third Party Claims, where the Indemnifying Party has assumed the defense of the
Third Party Claim in accordance with Section 15.3, the Indemnifying Party will
have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss provided it obtains the prior
written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s reasonable discretion). The Indemnifying Party that has
assumed the defense of the Third Party Claim in accordance with Section 15.3
will not be liable for any settlement or other disposition of a Loss by an
Indemnitee that is reached without the written consent of such Indemnifying
Party. Regardless of whether the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, no Indemnitee will admit any liability with
respect to, or settle, compromise or discharge, any Third Party Claim without
first offering to the Indemnifying Party the opportunity to assume the defense
of the Third Party Claim in accordance with Section 15.3.

     15.6 Cooperation. If the Indemnifying Party chooses to defend or prosecute
any Third Party Claim, the Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and will furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Third Party Claim. Such cooperation
will include access during normal business hours afforded to the Indemnifying
Party to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
Indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the Indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses incurred in connection with such
cooperation.

     15.7 Expenses of the Indemnified Party. Except as provided above, the
reasonable and verifiable costs and expenses, including fees and disbursements
of counsel, incurred by the Indemnified Party in connection with any Third Party
Claim will be

75



--------------------------------------------------------------------------------



reimbursed on a calendar quarter basis by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

      15.8 Product Claims.

           15.8.1 New River shall be solely responsible for all Losses from
Third Party Claims resulting directly from either (i) the use of administration
of the Compound by New River prior to the Effective Date or (ii) the conduct of
clinical testing of the Compound by New River (including such clinical tests
that commenced prior to and continuing after the Effective Date).

           15.8.2 Notwithstanding Section 15.1.1 and 15.1.2, but subject to
Section 15.8.1, [*] shall be responsible for Losses [*] from [*] from the [*] of
[*] (including, without limitation, [*] to any [*] or any [*] other than [*]),
and [*] from [*] of the [*] any [*] to the [*]; in each case to the extent such
claim arises, directly or indirectly, out of activities related to the US
Territory (each, a “Product Claim”). All Product Claims shall be [*].

           15.8.3 Each Party shall give the other prompt written notice of any
Product Claim (actual or potential), but the omission of such notice shall not
relieve either Party from its obligations under this Section 15.8, except to the
extent the other Party can establish actual prejudice and direct damages as a
result thereof. [*] shall assume the lead role in the defense of such Product
Claim; provided, however, that all costs and expenses of such defense shall be
[*]. [*] shall consult with [*] on all material aspects of, and shall obtain the
prior written consent of [*] (such consent not to be unreasonably withheld,
refused, conditioned or delayed) in respect of any material decisions to be
taken with regard to, the defense, including without limitation settlement of
such Product Claim, and [*] shall have a full opportunity to participate in
decision-making process with respect to the strategy of such defense, and the
Parties shall cooperate fully with each other in connection therewith. [*] shall
also have the right to participate in the defense of any Product Claim utilizing
attorneys of its choice, at its own expense. In furtherance of the Parties’
cooperation, [*] will consult with [*] regarding strategic decisions, including
without limitation the retention of counsel and defense of each Product Claim.
[*] will otherwise keep [*]ully informed of the status and progress of the
defense and any settlement discussions concerning the Product Claim.

     15.9 Insurance. Each Party will obtain and keep in force, through self
insurance or otherwise, in a form reasonably acceptable to the other Party
hereto, insurance in scope and amount as required by law applicable to a Party’s
activities hereunder and such additional amounts as may be reasonably necessary
to cover such Party’s indemnity obligations under this Agreement with scope and
coverage as is normal and customary in the biotechnology/pharmaceutical industry
generally for parties similarly situated. It is understood that such insurance
will not be construed to limit a Party’s liability with respect to its
indemnification obligations under this Article 15. Each Party will, except to
the extent self insured, provide to the other Party upon request a certificate
evidencing the insurance such Party is required to obtain and keep in force
under this Article 15. Such certificate will provide that such insurance will
not expire or be cancelled or modified without at least thirty (30) days’ prior
notice to the other Party.

76



--------------------------------------------------------------------------------



     15.10 Guaranty. In consideration of the rights granted to Shire under this
Agreement, and to induce New River to enter into this Agreement, Shire
Pharmaceuticals Group PLC hereby unconditionally guarantees in favor of New
River the full payment and performance by Shire of all obligations of Shire
under this Agreement, in accordance with the terms and conditions of this
Agreement, including any applicable notice or cure periods. This guaranty shall
be enforceable after the failure by Shire to perform any obligation it may have
under this Agreement in accordance with its terms, and shall be effective
regardless of the solvency or insolvency of Shire at any time, the extension or
modification of the obligations of this Agreement by operation of law, or the
subsequent reorganization, merger, consolidation or other restructuring of
Shire. Shire Pharmaceuticals Group PLC hereby expressly waives any requirement
that New River exhaust any right, power or remedy under Article 16, or proceed
against any other Shire entity under Article 16, for any obligation or
performance hereunder prior to proceeding directly against Shire Pharmaceuticals
Group PLC under this Section 15.10.

ARTICLE 16.
DISPUTE RESOLUTION

     16.1 Disputes. For all matters other than those delegated to the JDC, JMC
or JSC under this Agreement, the Parties hereby agree that the dispute shall be
referred to a senior executive of New River and a senior executive of Shire (the
“Representatives”). If any such matter has not been resolved within [*] of such
referral to the Representatives either Party may invoke the provisions of
Section 16.2 for such dispute. No dispute resolution procedure set forth in this
Agreement shall be construed as an agreement to arbitrate under any federal or
state arbitration law, including but not limited to the Federal Arbitration Act,
and shall not deprive a court of competent jurisdiction from resolving any
dispute arising under, or related to, this Agreement. In the event of any
dispute between the Parties arising in connection with Article 11 of this
Agreement, the Parties agree that the dispute resolution described under this
Article 16 will be conducted with sufficient dispatch to prevent loss of patent
rights in the disputed subject matter.

     16.2 Litigation. Any dispute that is not resolved as provided in the
preceding Section 16.1, whether before or after termination of this Agreement,
may be submitted by either Party to any court of competent jurisdiction in the
United States.

     16.3 Injunctive Relief. Notwithstanding anything to the contrary in this
Agreement, either Party will have the right to seek temporary injunctive relief
in any court of competent jurisdiction as may be available to such Party under
the laws and rules applicable in such jurisdiction with respect to any matters
arising out of the other Party’s performance of its obligations under this
Agreement.

     16.4 Governing Law. Resolution of all disputes arising out of or related to
this Agreement or the performance, enforcement, breach or termination of this
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of New York, without regard to conflicts
of law rules that would provide for application of the law of a jurisdiction
outside New York.

77



--------------------------------------------------------------------------------



ARTICLE 17.
MISCELLANEOUS

     17.1 Entire Agreement; Amendment. This Agreement, including the exhibits
attached hereto (each of which is hereby incorporated herein by reference), sets
forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto and supersedes and terminates all prior agreements
and understandings between the Parties, except for the Existing NDA, which will
continue to govern the obligations of the Parties with respect to information
disclosed thereunder with respect to periods prior to the Effective Date, and
the Material Transfer Agreement between Shire Pharmaceuticals Inc. and New River
dated January 7, 2005. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein. No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
Parties unless reduced to writing and signed by an authorized officer of each
Party.

     17.2 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including without limitation, an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lockout, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe; provided, however, the payment
of invoices due and owing hereunder shall not be delayed by the payer because of
a force majeure affecting the payer, unless such force majeure specifically
precludes the payment process.

     17.3 Notices. All notices or other communications that are required or
permitted under this Agreement will be in writing and delivered personally, sent
by facsimile (and promptly confirmed by personal delivery or overnight courier
as provided in this Agreement), or sent by internationally-recognized overnight
courier to the addresses below. Any such communication will be deemed to have
been given (a) when delivered, if personally delivered or sent by facsimile on a
Business Day (so long as promptly confirmed by personal delivery or overnight
courier as provided in this Agreement), and (b) on the second Business Day after
dispatch, if sent by internationally-recognized overnight courier. Unless
otherwise specified in writing, the mailing addresses of the Parties shall be as
described below.

For New River: New River Pharmaceuticals Inc. The Governor Tyler 1881 Grove
Avenue Radford, VA 24141 Phone: (540) 633-7978 Fax: (540) 633-7939 Attention:
President


78



--------------------------------------------------------------------------------





with a copy to: Cooley Godward LLP 5 Palo Alto Square 3000 El Camino Real Palo
Alto, CA 94306-2155 Phone: (650) 843-5000 Fax: (650) 849-7400 Attention: Robert
L. Jones     For Shire: Shire Pharmaceuticals Group plc Hampshire International
Business Park Chineham, Basingstoke Hampshire, RG24 8EP   ENGLAND Fax: 011 44
125 689 4710 Attention: General Counsel     Shire Pharmaceuticals 725
Chesterbrook Boulevard Wayne, Pennsylvania 19087-5637 Fax: (484) 595-8163
Attention: General Counsel     with a copy to: Morgan, Lewis & Bockius LLP 502
Carnegie Center Princeton, NJ 08540 Fax: (609) 919-6701 Attention: Randall B.
Sunberg


     17.4 Independent Contractors. In making and performing this Agreement,
Shire and New River shall act at all times as independent contractors and
nothing contained in this Agreement shall be construed or implied for any
purpose to create an agency, partnership, limited partnership, joint venture or
employer and employee relationship between Shire and New River and this
Agreement shall not be construed to suggest otherwise. At no time shall one
Party make commitments or incur any charges or expenses for or in the name of
the other Party. Except as otherwise provided in this Agreement, each Party
shall be solely responsible for its own costs and expenses associated with this
Agreement.

     17.5 Non-Solicitation. From and after the Effective Date until the [*] the
termination or expiration of this Agreement, neither Party shall, and shall
cause each of its Affiliates not to, directly or indirectly, without the other
Party’s prior written consent, solicit the employment of any employee (or former
employee bound by a non-competition obligation) of the other Party or its
Affiliates with whom it has come in contact in conducting activities under this
Agreement; provided, however, that the foregoing provisions shall not apply to
(a) a general advertisement or solicitation program that is not specifically
targeted at such persons or (b) the solicitation of any employee after such time
as such employee’s employment has been terminated by the other Party or its
Affiliate.

     17.6 Maintenance of Records. Each Party shall keep and maintain all records
required by Law with respect to Products and shall make copies of such records
available to the other Party upon reasonable request.

79



--------------------------------------------------------------------------------



     17.7 United States Dollars. References in this Agreement to “Dollars” or
“$” shall mean the legal tender of the United States of America.

     17.8 No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

     17.9 Assignment. Neither Party will sell, transfer, assign, delegate,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of Law or otherwise, this Agreement or any of its rights or obligations under
this Agreement without the prior written consent of the other Party (which
consent may be granted, withheld or conditioned at such other Party’s sole and
absolute discretion); provided, however, that either Party may assign or
transfer this Agreement or any of its rights or obligations under this Agreement
without the consent of the other Party (a) to any Affiliate of such Party, or
(b) to any Third Party with which it merges or consolidates, or to which it
transfers all or substantially all of its assets. The assigning Party (unless it
is not the surviving entity) will remain jointly and severally liable with, and
will guarantee the performance of, the relevant Affiliate or Third Party
assignee under this Agreement, and the relevant Affiliate assignee, Third Party
assignee or surviving entity will assume in writing all of the assigning Party’s
obligations under this Agreement. Any purported assignment or transfer in
violation of this Section 17.9 will be void ab initio and of no force or effect.
Upon any such assignment by New River pursuant to clause (b) of this Section
17.9 to a Third Party with a product that has received Regulatory Approval and
that competes with any Collaboration Product, any and all ongoing and future
Co-Promotion rights and activities of New River (and any such New River
assignee) pursuant to Article 5 hereof or otherwise with respect to the
applicable Collaboration Product shall automatically terminate and be of no
further force and effect if such Third Party does not divest of such competing
product.

     17.10 Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures provided by facsimile
transmission shall be deemed to be original signatures.

     17.11 Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

     17.12 Severability. If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

     17.13 Ambiguities. Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.

80



--------------------------------------------------------------------------------



     17.14 Headings. The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.

     17.15 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.

     17.16 ROW Territory Agreement. The Parties hereby agree to prepare and
cause to be entered into, no later than (30) days following the Effective Date,
a separate written agreement incorporating the provisions herein relating to
Collaboration Products (and all other relevant matters) in the ROW Territory
(the “ROW Agreement”). The ROW Agreement will have the effect of amending this
Agreement solely to the extent that the Parties’ rights and responsibilities
shall be divided into two separate agreements: one relating to the US Territory
and the other relating to the ROW Territory. The Parties to the ROW Agreement
will be Shire Pharmaceuticals Ireland Limited (“SPIL”) and New River. For
purposes of the initial license fee provided for in Section 7.1, Shire shall pay
$48,800,000 of such amount for its own account and $1,200,000 for the account of
SPIL. The milestone payments provided for in Section 7.2 (excluding the
milestone payment provided for in Section 7.2(d)) will remain the sole
responsibility of Shire. SPIL will be solely responsible for making the
milestone payment provided for in Section 7.2(d) .

[Signature Page Follows.]

 

81



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties have executed this Collaboration Agreement
in duplicate originals by their proper officers as of the Effective Date.

NEW RIVER PHARMACEUTICALS INC. SHIRE LLC            
By:____________________________ By:____________________________ Randal J. Kirk
Name:__________________________ Chief Executive Officer
Title:___________________________     SHIRE PHARMACEUTICALS GROUP PLC      
By:____________________________ Name:__________________________
Title:___________________________





--------------------------------------------------------------------------------



EXHIBIT A

DETERMINATION OF CERTAIN ACCOUNTING TERMS

Upon the request of either Party from time to time, each Party will reasonably
consider suggestions from the other Party to review and clarify and possibly
expand any of the definitions in this Exhibit A or any of the financial terms
defined in Article 1, including financial terms whose definition is referred to
in the table at the end of Article 1; provided that no changes shall be made
without the written consent of both Parties.

1. COST OF GOODS SOLD

     The provisions of this section shall govern the determination of the cost
of a unit of Compound or Collaboration Product. The accumulated costs of such
unit as determined hereunder shall be referred to as “Cost of Goods.” When such
unit is sold or transferred to Shire, in the case of New River, or to a Third
Party, in the case of Shire, the Cost of Goods of such unit shall become the
unit’s Cost of Goods Sold, subject to the selling Party’s inventory flow methods
adopted.

  1.1.      New River’s Cost of Goods. If the Manufacture of Compound and/or
Collaboration Product is performed, in any part, by one or more Third Party
Manufacturer(s) on behalf of New River, New River’s Cost of Goods shall equal
[*].         1.2.      Shire’s Cost of Goods. Relating to Collaboration Product
transferred to it from New River, Shire’s Cost of Goods shall equal [*].        
1.3.      Compound and/or Collaboration Product Manufactured by a Party. If the
Manufacture of Compound and/or Collaboration Product is performed directly by a
Party, the Party conducting such activities may propose to the other Party a
methodology to determine the Cost of Goods pursuant to a cost accounting system
based on standard costs, and the Parties shall negotiate in good faith to agree
upon such methodology. The Parties agree and acknowledge that, if New River
undertakes to Manufacture Compound and/or Collaboration Product directly, [*] by
the Parties in determining New River’s Cost of Goods. Similarly, if Shire
undertakes to Manufacture Collaboration Product directly (pursuant to Shire’s
rights under the Agreement), [*] by the Parties in determining Shire’s Cost of
Goods.         1.4.      Cost Adjustments. If any adjustment to New River’s Cost
of Goods of a particular quantity of Compound and/or Collaboration Product
arises by way of any adjustment to New River’s actual costs incurred and payable
to a Third Party Manufacturer subsequent to the transfer of such quantity to
Shire, New River shall promptly notify Shire of such adjustment and the Parties
shall reflect such adjustment for all applicable purposes under this Agreement.

A-1



--------------------------------------------------------------------------------



2. MARKETING EXPENSES

     “Marketing Expenses” shall be the sum of Marketing Management, Market and
Consumer Research, Advertising, Trade Promotion, Detailing Expenses and
Education Expenses (as each is described below), and all other costs as
subsequently may agreed by the Parties in writing that are attributable to the
sale, promotion or marketing of a Collaboration Product, in all cases to the
extent attributable to the US Territory and the Field.

      “Marketing Management” shall include [*].

      “Market and Consumer Research” shall include [*].

      “Advertising” shall mean [*].

      “Trade Promotion” shall include [*].

      “Detailing Expenses” shall include [*].

      “Education” shall include [*].

3. DISTRIBUTION EXPENSES

      “Distribution Expenses” shall be [*]; provided, that such Distribution
Expenses shall not include an allowance or consideration for freight or other
expenses of distributing Collaboration Products to the extent that such expenses
are included as deductions from the Invoiced Amount in determining Net Sales
under this Agreement.

4. REGULATORY EXPENSES

      “Regulatory Expenses” shall means all costs incurred to comply with and to
maintain all Regulatory Approvals and all regulatory agencies, including FDA
user and other fees, reporting, and other regulatory affairs activities,
including post-marketing safety surveillance and reporting.

5. ALLOCATION OF COSTS.

     Except as it relates to appropriately allocating an item of expense or cost
to more than one category of expense or cost under this Agreement, no item of
expense or cost shall be treated as being a part of more than one category of
expense or cost under this Agreement.

     As defined above, generally, Marketing Expenses include [*] related to the
Marketing of Collaboration Product.

A-2



--------------------------------------------------------------------------------



EXHIBIT B

CALCULATION OF US PRODUCT PROFIT SHARE FOR SCHEDULE II CLASSIFICATION

[*][*]

 

 

 

 

B-1



--------------------------------------------------------------------------------



EXHIBIT C

INITIAL DEVELOPMENT PLAN

 

New River Pharmaceuticals Inc.
Initial NRP104 Development Plan (Pediatric)

 

 

[*]

 

 

C-1



--------------------------------------------------------------------------------



EXHIBIT D

ADDITIONAL SUPPLY TERMS

The following sets forth an outline of the principal terms of a supply agreement
(the “Supply Agreement”) to be negotiated pursuant to Section 6.4 of the
Collaboration Agreement. In each case, the terms hereof and of the Supply
Agreement will be subject to the Parties’ rights and obligations under the
Collaboration Agreement.

1. Delivery. Compound or Collaboration Product supplied by New River to Shire
shall be delivered to a facility designated by Shire and otherwise in accordance
with the applicable Third Party Manufacturer Agreement.

2. Shortage of Materials.

(a)      In the event that the materials and/or resources required to
manufacture and deliver Compound or Collaboration Product to Shire in a timely
manner are, or are reasonably anticipated to become, in short supply such that
New River may be unable to provide Shire with the quantities of Compound or
Collaboration Product forecast by Shire under the Supply Agreement, New River
shall notify Shire of such shortage as promptly as practicable. If New River so
notifies Shire, New River and Shire shall promptly meet to discuss how to
address the potential shortage.     (b)      In the event that New River, at any
time, has any information indicating that it may not be able to supply Shire
with all forecasted or ordered quantities of Compound or Collaboration Product
(whether or not New River may be at fault), New River shall immediately provide
Shire a written notice to that effect.

3. Quality Assurance. The Parties shall enter into a Quality Agreement (the
“Quality Agreement”) which shall set forth certain obligations of each Party
regarding the manufacture and supply of Compound or Collaboration Product. As
more specifically set forth in the Quality Agreement, New River shall be
responsible for all aspects of its supply chain regarding the Compound or
Collaboration Product, including without limitation quality control, quality
assurance, release testing and stability testing.

4. Specifications. The specifications for Compound or Collaboration Product,
including the necessary documentation, certificates of analysis and test
results, will be established according to the procedures set forth in the
Collaboration Agreement.

5. Location of Manufacturing. [*] Should New River desire to change any of the
manufacturing sites for Compound or Collaboration Product, or any component
thereof, to a site other than those designated in the applicable Regulatory
Approval, New River shall notify Shire in writing and the Parties shall
thereafter meet to discuss the potential consequences of such a change. [*]

D-1



--------------------------------------------------------------------------------



6. Back-Up Manufacturing Rights. If New River fails to supply at least [*] of
Shire’s requirements for a Collaboration Product on a rolling [*] (a “Failure to
Supply”), then Shire may, by providing written notice within [*] of the
occurrence of such Failure to Supply, elect to assume manufacturing of such
Collaboration Product. If Shire elects to assume the manufacturing of a
Collaboration Product (or if Shire is a back-up manufacturer pursuant to Section
6.3), the following provisions shall be applicable:

  (a)      Transfer of Manufacturing Technology. New River, [*] shall be
responsible for providing Shire with the documentation, know-how and technical
assistance necessary for the successful implementation of the manufacturing
process at a location to be designated by Shire. To the extent practicable, New
River shall continue to supply Shire with its needs of Collaboration Product
under the terms of the Supply Agreement until Shire is capable of doing so.    
    (b)      Documentation to be Provided by New River. In particular, in
connection with the transfer of the manufacturing technology for a Collaboration
Product, New River shall provide the following to Shire:      

    (i)   Copies of [*] related to manufacturing the Collaboration Product;    
        (ii) A list of all [*] in the production of the Collaboration Product;  
          (iii)   Copies of all [*] for the Collaboration Product;            
(iv)   Copies of all [*];             (v)  All necessary [*] necessary to
manufacture the Collaboration Product and copies of any [*]; and            
(vi) Such other documentation as the Parties may agree.        

  (c) Audit of New River Procedures. The Supply Agreement will contain
reasonable and customary provisions allowing Shire to inspect and audit those
portions of the sites at which the Collaboration Product is manufactured in
connection with the transfer of manufacturing technology for a particular
Collaboration Product. Any information obtained by Shire through such
inspections and audits or reviews of documentation shall be treated as
confidential information of New River, subject to the confidentiality
obligations under Article 10.         (d) Access to New River Personnel. New
River shall make available to Shire, for a reasonable period of time, all
manufacturing and operations [*] necessary to support the transfer of the
manufacturing technology to Shire, including the [*] for the validation and
qualification of the transferred manufacturing protocol. These [*] in the
implementation of the manufacturing technology until all Installation
Qualification, Operation Qualification and Process Qualification procedures have
been completed successfully.      

D-2



--------------------------------------------------------------------------------



7. Forecasts. Following the execution of the Supply Agreement, Shire will give
to New River a [*] rolling forecast of Shire’s estimated monthly requirements of
Compound or Collaboration Product. The first [*] of the forecast shall be
binding and the remainder shall be a good faith estimate of Shire’s
requirements. However, for each of the [*] in each such forecast, although the
quantities forecast may exceed [*], the supply obligations of New River shall
not exceed [*] of the amount forecast for such month in the previous forecast.
Shire will provide New River with monthly binding purchase orders for Compound
or Collaboration Product in accordance with the binding portion of the rolling
forecast.

8. Quality Complaints. New River shall be primarily responsible for handling
product quality complaints related to Compound or Collaboration Product. Each
Party shall promptly advise the other of any such quality complaints with
respect to Compound or Collaboration Product.

9. Representations and Warranties. New River shall make, and shall cause its
Affiliates to make, representations and warranties regarding the Compound or
Collaboration Product supplied under the Supply Agreement, including, without
limitation, the following representations and warranties:

  (a)      All Compound or Collaboration Product shall (i) be manufactured in
accordance with the then-current good manufacturing practices of all applicable
Regulatory Authorities in countries reasonably designated by Shire from time to
time, and all other applicable laws, at the time of delivery of Compound or
Collaboration Product, (ii) comply with the specifications at the time of
delivery.

In addition, for purposes of avoiding prosecution under the FD&C Act only, New
River will guarantee that any Compound or Collaboration Product delivered under
the Supply Agreement (i) shall not be adulterated or misbranded within the
meaning of the Act and applicable foreign equivalents at the time of delivery to
Shire, and (ii) is not an article that may not, under the Act (or applicable
foreign equivalents), be introduced into interstate commerce.

10. Covenants. New River shall make, and shall cause its Affiliates to make,
covenants relating to Compound or Collaboration Product supplied under the
Supply Agreement, including, without limitation, the following covenants:

  (a)  New River shall, and require its Affiliates and Third Party contract
manufacturers, if any, to maintain all regulatory and governmental permits,
licenses and approvals that may be necessary to manufacture and ship Compound or
Collaboration Product.         (b)  New River shall advise Shire of any
information that arises out of New River’s or its Affiliates’ or Third Party
contract manufacturers’ activities of which it is aware, that have adverse
regulatory compliance and/or reporting consequences concerning Compound or
Collaboration Product.      

D-3



--------------------------------------------------------------------------------



(c)      New River shall promptly advise Shire of any requests by any Regulatory
Authority for inspections at the premises of New River or its Affiliates or
Third Party contract manufacturers, with respect to Compound or Collaboration
Product.     (d)      In the event New River or its Affiliates or Third Party
contract manufacturers are inspected by any Regulatory Authority relating to
Compound or Collaboration Product, [*]. New River shall promptly notify Shire of
any alleged violations or deficiencies relating to a facility at which Compound
or Collaboration Product is manufactured, packaged or stored, and shall promptly
disclose to Shire all relevant portions of any notice of observations or
potential violations as well as a copy of its or its Affiliates’ or Third Party
contract manufacturers’ response thereto.     (e)      For the purpose of
permitting a quality and compliance audit, New River shall grant to authorized
representatives of Shire (or a Third Party hired on behalf of Shire who is
reasonably acceptable to New River), upon reasonable notice, access to areas of
each of its plants, and permit Shire access to areas of New River’s and its
Affiliates’ and, to the extent practicable, Third Party contract manufacturers’
plants, at such times as Compound or Collaboration Product is being
manufactured, packaged or tested; provided, that Shire’s audit of any Third
Party facilities will be subject to reasonable and customary confidentiality and
non-use obligations.     (f)      Shire shall have the right to examine those
technical records made by New River or its Affiliates or Third Party contract
manufacturers that relate to the manufacture of Compound or Collaboration
Product; provided, that such records will be subject to reasonable and customary
confidentiality and non-use obligations.     (g)      New River shall ensure
that its Third Party contract manufacturers agree [*].

11. Nonconforming Goods. If a shipment of Compound or Collaboration Product
fails, at the time of delivery, to comply with the applicable specifications,
and Shire notifies New River of such nonconformity ([*]) within [*] following
Shire’s receipt of such shipment, then New River will replace, at no additional
expense to Shire, such Compound or Collaboration Product as soon as reasonably
practicable after receipt of notification of nonconformity. Any dispute
regarding whether a shipment of Compound or Collaboration Product conforms with
the applicable specifications will be submitted to an independent laboratory
mutually acceptable to the Parties for final resolution. The costs of retaining
the laboratory will be included in Cost of Goods for the US Territory and will
be borne by the Party whose evaluation of the applicable shipment of Compound or
Collaboration Product is mistaken in the ROW Territory.

12. Payment Terms. Shire will pay New River [*] for any quantity of Compound and
Collaboration Product provided under the Supply Agreement. At the time of each
shipment, New River shall invoice Shire, and Shire shall pay for such shipment
within [*] of receipt of each such invoice.

13. Additional Provisions. In addition to more detailed terms regarding the
matters specified above in this Exhibit D, the Supply Agreement shall contain
other customary supply agreement provisions.

D-4



--------------------------------------------------------------------------------



EXHIBIT E             [shire_logo.jpg]     JOINT PRESS RELEASE     Shire
Pharmaceuticals Group plc       Hampshire International Business Park,  
Chineham, Basingstoke RG24 8EP UK   Tel +44 1256 894000 Fax +44 1256 894708  
http://www.shire.com       New River Pharmaceuticals   1881 Grove Avenue  
Radford, VA 24141   Tel +1 540 633 7978 Fax: +1 540 633 7979
http://www.nrpharma.com  


For immediate release
[*] (ET) [*] (GMT)

Shire and New River announce collaboration on Phase 3 ADHD drug candidate

BASINGSTOKE, UK, PHILADELPHIA, PA, US and RADFORD, Va., US January 31, 2005—
Shire Pharmaceuticals Group plc (LSE: SHP; NASDAQ: SHPGY; TSX: SHQ) and New
River Pharmaceuticals Inc. (NASDAQ: NRPH) announced today the signing of an
agreement for the global commercialization of NRP104, New River’s Phase 3
compound for treatment of Attention Deficit Hyperactivity Disorder (ADHD), as
well as for other potential indications.

Under the terms of the agreement the parties will collaborate on NRP104
development, manufacturing, marketing and sales in the US. Shire will book the
product sales and New River may supply up to 25% of the sales effort under a
co-promotion right. New River will be financially and operationally responsible
for clinical and manufacturing development.

Upon U.S. Food and Drug Administration (FDA) approval, the parties will divide
operating profit in accordance with the following general principles: Shire will
retain 75% of profits for the first two years following launch and the parties
will share the profits equally thereafter.

In the rest of the world, Shire has a license to develop and commercialize
NRP104 and New River will receive a low double-digit royalty on net sales.

E-1



--------------------------------------------------------------------------------



Shire pays an initial sum of US$50 million on signing, a further US$50 million
upon acceptance of filing of the New Drug Application by the FDA and up to
US$300 million in milestone payments depending on the characteristics of the
FDA-approved product labeling. An additional US$100 million milestone would be
payable as a sales bonus upon achieving a significant sales target. Shire
currently plans to expense the first two US$50 million payments, and to
capitalize and amortize the milestone payments and the sales bonus over the life
of the product.

Shire may be entitled to refunds of amounts previously paid in the event of a
delayed product approval, or upon FDA approval depending on the characteristics
of the approved product labeling.

 

 

Matthew Emmens, Chief Executive of Shire, said:

“This is a strong addition to our ADHD portfolio and complements the development
strategy of Shire and its pipeline. NRP104 is in late stage development and we
are encouraged by the data that we have seen to date and hope that the new drug
has similar efficacy of currently marketed ADHD treatments with potential
additional advantages. Importantly, NRP104 could become a global ADHD product.
We have structured the financial payments for this collaboration to reflect the
potential of the new drug and look forward to progressing this product with New
River.”

R.J. Kirk, Chairman and Chief Executive Officer of New River, said:

“We are delighted to announce this collaboration with Shire, a company that we
believe will bring substantial value to this project as we plan and hopefully
execute the commercialization of NRP104. Shire’s CNS expertise and leadership
position in the ADHD market allows them to significantly contribute to this
collaboration in a manner that we believe will optimally serve the interests of
our shareholders. We therefore believe that Shire will be our ideal partner for
this product and we look forward to working with their outstanding team to fully
realize the potential of NRP104.”

For further information please contact:

  Shire Pharmaceuticals Group plc   Investor Relations     Cléa Rosenfeld (UK
and Europe) +44 1256 894 160


E-2



--------------------------------------------------------------------------------



Brian Piper (US and Canada) + 1 484 595 8252   Media     Jessica Mann (UK and
Europe) +44 1256 894 280     Matthew Cabrey (US) +1 484 595 8248


        New River Pharmaceuticals Inc.     Investor Relations     John Quirk +1
646 536 7029   jquirk@theruthgroup.com   Media     Zack Kubow +1 646 536 7020  
zkubow@theruthgroup.com


E-3



--------------------------------------------------------------------------------



Notes to editors

Shire

Shire Pharmaceuticals Group Plc is a global pharmaceutical company with a
strategic focus on meeting the needs of the specialist physician and currently
focuses on developing projects and marketing products in the areas of central
nervous system, gastrointestinal and renal diseases. Shire has operations in the
world’s key pharmaceutical markets (U.S., Canada, U.K., France, Italy, Spain and
Germany).

 

For further information on Shire, please visit the Company’s website:
www.shire.com

 

“SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF
1995

Statements included herein that are not historical facts are forward-looking
statements. Such forward-looking statements involve a number of risks and
uncertainties and are subject to change at any time. In the event such risks or
uncertainties materialize, Shire’s results could be materially affected. The
risks and uncertainties include, but are not limited to, risks associated with
the inherent uncertainty of pharmaceutical research, product development,
manufacturing and commercialization, the impact of competitive products,
including, but not limited to, the impact of those on Shire’s Attention Deficit
& Hyperactivity Disorder (ADHD) franchise, patents, including but not limited
to, legal challenges relating to Shire’s ADHD franchise, government regulation
and approval, including but not limited to the expected product approval dates
of METHYPATCH® (methylphenidate) and NRP104, including its scheduling
classification by the Drug Enforcement Agency in the United States, Shire’s
ability to secure new products for development, the implementation of the
current reorganization and other risks and uncertainties detailed from time to
time in Shire’s filings, including its Annual Report on Form 10-K for the year
ended December 31, 2003, with the Securities and Exchange Commission.

New River

New River Pharmaceuticals Inc. is a specialty pharmaceutical company focused on
developing novel pharmaceuticals that are safer and improved versions of
widely-prescribed drugs, including amphetamines and opioids.

For further information on New River, please visit the company’s website at
www.nrpharma.com.

“SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF
1995

This press release contains certain forward-looking information that is intended
to be covered by the safe harbor for “forward-looking statements” provided by
the Private

E-4



--------------------------------------------------------------------------------



Securities Litigation Reform Act of 1995. Forward-looking statements are
statements that are not historical facts. Words such as “expect(s),” “feel(s),”
“believe(s),” “will,” “may,” “anticipate(s)” and similar expressions are
intended to identify forward-looking statements. These statements include, but
are not limited to, financial projections and estimates and their underlying
assumptions; statements regarding plans, objectives and expectations with
respect to future operations, products and services; and statements regarding
future performance. Such statements are subject to certain risks and
uncertainties, many of which are difficult to predict and generally beyond the
control of New River Pharmaceuticals, that could cause actual results to differ
materially from those expressed in, or implied or projected by, the
forward-looking information and statements. These risks and uncertainties
include: those discussed and identified in the New River Pharmaceuticals Inc.
final prospectus filed on August 5, 2004, under Rule 424(b) of the Securities
Act of 1933, as amended; the ability to successfully execute the collaboration
with Shire within a reasonable timeframe or at all; the progress of our product
development programs; the status of our preclinical and clinical development of
potential drugs, the likely success of our drug products in clinical trials and
the regulatory approval process, particularly whether and under what
circumstances NRP104 will be approved by the FDA; the ability to develop,
manufacture, launch and market NRP104; our projections for future revenues,
profitability and ability to achieve certain sales targets; our estimates
regarding our capital requirements and our needs for additional financing; the
likely scheduling and labeling of NRP104; our ability to attract partners with
acceptable development, regulatory and commercialization expertise; the
likelihood of regulatory approval under Section 505(b)(2) under the Federal
Food, Drug, and Cosmetic Act; the expected benefits of NRP104 such as efficacy
and potential advantages; our ability to develop safer and improved versions of
widely-prescribed drugs; and our ability to obtain favorable patent claims.
Readers are cautioned not to place undue reliance on these forward-looking
statements that speak only as of the date hereof. New River Pharmaceuticals does
not undertake any obligation to republish revised forward-looking statements to
reflect events or circumstances after the date hereof or to reflect the
occurrence of unanticipated events. Readers are also urged to carefully review
and consider the various disclosures in New River Pharmaceuticals’ final
prospectus filed with the SEC on August 5, 2004, under Rule 424(b) of the
Securities Act of 1933, as amended, as well as other public filings with the
SEC.

E-5



--------------------------------------------------------------------------------



EXHIBIT F

TECHNICAL TRADE SECRETS

     Compound means the compound currently identified by New River as NRP104
with the chemical structure [*] and any isomers, salts, solvates, polymorphs,
esters and derivatives of any of the foregoing, in each case where an active
moiety of such compound is [*].

 

 

 

 

F-1



--------------------------------------------------------------------------------



EXHIBIT G

CERTAIN PRODUCTS OF SHIRE

Development Projects

[*]

Marketed Stimulant Products

[*]

 

 

 

G-1



--------------------------------------------------------------------------------



SCHEDULE 3.7

NEW RIVER SUBCONTRACTORS

NAME OF THIRD PARTY ACTIVITIES PERFORMED / TO BE PERFORMED [*] Manufacture of
Drug Substance (API) [*] Animal toxicology and pharmacokinetic studies [*]
Bioanalytical method development and sample analysis; animal PK studies [*] Gene
toxicology studies [*] Bioanalytical method development and sample analysis;
human PK studies [*] In vitro toxicology, liver metabolism and P450 studies [*]
Juvenile animal toxicology studies [*] Drug Packaging and labeling for clinical
trials [*] CRO for all clinical studies




--------------------------------------------------------------------------------



SCHEDULE 6.1.1

NEW RIVER MANUFACTURING CONTRACTORS AND ACTIVITIES

NAME OF THIRD PARTY ACTIVITIES PERFORMED / TO BE PERFORMED [*] Manufacture of
Drug Substance (API) [*] Manufacture of Drug product (formulation and
encapsulation)




--------------------------------------------------------------------------------



SCHEDULE 12.1.3(b)

INDs and DRUG APPROVAL APPLICATIONS

United States IND #67482
United States IND #70109



--------------------------------------------------------------------------------



SCHEDULE 12.1.3(c)(i)(I)

LICENSED PATENTS [*]

Serial No.
(Filing Date) Next Action Date
(Official fees to be paid within 180 days) 1 [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]


--------------------------------------------------------------------------------

1 Official fees do not include Attorney or Foreign Associate Fees.


1



--------------------------------------------------------------------------------



Serial No.
(Filing Date) Next Action Date
(Official fees to be paid within 180 days) 1 [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]


2



--------------------------------------------------------------------------------



Serial No.
(Filing Date) Next Action Date
(Official fees to be paid within 180 days) 1 [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]


3



--------------------------------------------------------------------------------



SCHEDULE 12.1.3(c)(i)(II)

LICENSED PATENTS THAT DO NOT CLAIM COMPOUND OF COLLABORATION PRODUCTS

Serial No.
(Filing Date) Next Action Date
(Official fees to be paid within 180 days) [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*]




--------------------------------------------------------------------------------

